Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 1 of 196




                          EXHIBIT A
                                                    Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 2 of 196




                                               Compiled Log of Documents Challenged by Ms. Nupson in Motion to Compel v. Blank Rome1


 A. Bates     B. Description of Redacted        C. Privilege, with                                            E. Is the Redacted Portion or             F. Additional Notes           G. Redacted or
Number/         or Withheld Document         Description of Redacted           D. Holder of Privilege         Withheld Document About the                                                Withheld
Log Entry                                     Information, If Any                                              1994 Anna Trusts, the 2001                                             Information Is
 Number                                                                                                       Anna GRAT, or the Modified                                              Responsive to
                                                                                                                       2001 GRAT?                                                    What Subpoena
                                                                                                                                                                                         Request?
BHICOZ        2003/02/03 to 02/04 Email      Body of last email at the     Bradford, John individually       Yes - relates to 2002/2003           N/A                                None
 003748       chain beginning between        top of first page, re email   and John as Trustee of, inter     negotiations of Family
              Michael Gunter, Esq.           exchange with Mr.             alia, 1994 Anna Trusts for        Settlement Agreement re the
              (counsel for Lucia Hughes)     Gunter, from Larry            which Ms. Nupson was a            1994 Anna Trust
              and Larry Laubach, Esq., et    Laubach, Esq., to John S.     beneficiary at the time of the
              al. and ending with redacted   Middleton and Scott           notes' creation.
              email as described in next     Barbakoff, Esq., redacted
              column.                        as attorney-client
                                             privileged. Messrs.
                                             Laubach and Barbakoff
                                             represented Bradford and
                                             John individually and in
                                             his capacities as officer
                                             of Bradford, trustee of
                                             the 1994 Anna Trusts,
                                             and trustee and
                                             beneficiary of the
                                             original 2001 GRAT

          1
           Column A provides either the starting Bates number for documents that were produced in redacted form, or the entry number for documents that were withheld in their entirety and listed
  on the privilege logs in the Orphans’ Court Litigation. Column B describes either (1) a document that was produced in redacted form or (2) a document that was withheld in its entirety. Column
  C identifies the privilege invoked; for redacted documents, it also provides a more specific description of the information that was redacted. Column D identifies the person(s) who hold any
  privilege or other protection and – where applicable – in what capacity. Column E states whether the document or redacted portion thereof relates to the 1994 Anna Trust, the Modified 2001
  GRAT or the 2001 Anna GRAT. Column F provides any additional notes necessary to explain what has been redacted or withheld. Column G identifies the Subpoena Request, if any, to which
  the redacted information or withheld document is responsive, subject to the assumption – which Blank Rome objects to – that Ms. Nupson is permitted to seek documents that do not appear on the
  Attachment to the Subpoena.
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 3 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                      E. Is the Redacted Portion or               F. Additional Notes      G. Redacted or
Number/       or Withheld Document        Description of Redacted          D. Holder of Privilege    Withheld Document About the                                             Withheld
Log Entry                                  Information, If Any                                        1994 Anna Trusts, the 2001                                          Information Is
 Number                                                                                              Anna GRAT, or the Modified                                           Responsive to
                                                                                                              2001 GRAT?                                                 What Subpoena
                                                                                                                                                                             Request?
BHICOZ      2003/03/20 – Memorandum       First page of handwritten    Bradford; John as Bradford    No, relates to Bradford’s             N/A                           None
 005093     from John S. Middleton to     notes by John S.             officer                       calculation of its interest
            Elizabeth Arias, Esq.,        Middleton directed to                                      payments under promissory notes
            (counsel for Ms. Hughes)      Larry Laubach, Esq., re
            and Bruce Rosenfield, Esq.,   promissory notes
            (counsel for Ms. Nupson       redacted as attorney-
            and Mrs. Middleton) re        client privileged.
            March 31, 2003 Payments to
            Noteholders, with attached
            account statements for 1994
            Anna Trust
                                          Richard Silpe (Cozen,                                                                            N/A                           None
                                          counsel for Bradford and
                                          for John individually and
                                          as officer of Bradford,
                                                                       Bradford, John individually
                                          Trustee and sole
                                                                       and John as Trustee of 1994
                                          beneficiary of the                                         Yes - relates to Family
BHICOZ      1994/09/12 – Agreement of                                  Anna Trust for which Ms.
                                          original 2001 GRAT, and                                    Settlement Agreement re 1994
 005822     Trust for 1994 Anna Trust                                  Nupson was a beneficiary at
                                          Trustee of the 1994 Anna                                   Anna Trust
                                                                       the time of the document's
                                          Trust) handwritten notes
                                                                       creation.
                                          from 01/03 - 02/03 re
                                          issues for client redacted
                                          as attorney-client
                                          privileged
BHI003345   1999/01/01 - 1999/12/31 -     Entries redacted on:         Bradford and/or Double Play   No - does not refer to trust of any   Unredacted document was       8
            John S. Middleton desk        2/01, 6/24, 9/28, 10/11,                                   kind                                  among documents
            calendar for 1999             10/12, 10/18, 11/15, 11/6,                                                                       inadvertently produced when
                                          and 11/22 –                                                                                      Blank Rome responded to

                                                                                            2
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 4 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                     E. Is the Redacted Portion or              F. Additional Notes           G. Redacted or
Number/       or Withheld Document       Description of Redacted          D. Holder of Privilege   Withheld Document About the                                                 Withheld
Log Entry                                 Information, If Any                                       1994 Anna Trusts, the 2001                                              Information Is
 Number                                                                                            Anna GRAT, or the Modified                                                Responsive to
                                                                                                            2001 GRAT?                                                      What Subpoena
                                                                                                                                                                               Request?
                                         questions/issues for                                                                            Defendants’ subpoena, was
                                         discussion by John                                                                              subject to clawback request and
                                         Middleton with Larry                                                                            Motion to Compel Compliance
                                         Laubach, Esq., as counsel                                                                       with Protective Order, which
                                         for Bradford and Double                                                                         was granted by the Court.
                                         Play re Phillies/Double                                                                         Plaintiff did not challenge
                                         Play partnership and                                                                            invocation of privilege at that
                                         other legal issues relating                                                                     time and agreed to
                                         to Bradford planning                                                                            return/certify to destruction of
                                         redacted as attorney-                                                                           this document.
                                         client privilege
BHI003973   2000/01/01 - 2000/12/31 -    Entries redacted on 1/14,     Bradford                    No - does not refer to trust of any   Unredacted document was          8
            John S. Middleton desk       2/22, 5/2, 5/26, 7/26,                                    kind                                  among documents
            calendar for 2000            8/15, 10/5, 10/6, 10/9,                                                                         inadvertently produced when
                                         10/10, 10/11, 11/15 –                                                                           Blank Rome responded to
                                         comments/questions by                                                                           Defendants’ subpoena, was
                                         John Middleton to Larry                                                                         subject to clawback request and
                                         Laubach, Esq., as counsel                                                                       Motion to Compel Compliance
                                         for Bradford, about legal                                                                       with Protective Order, which
                                         issues relating to                                                                              was granted by the Court.
                                         Bradford planning                                                                               Plaintiff did not challenge
                                         redacted as attorney-                                                                           invocation of privilege at that
                                         client privilege                                                                                time and agreed to
                                                                                                                                         return/certify to destruction of
                                                                                                                                         this document.




                                                                                           3
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 5 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                          E. Is the Redacted Portion or               F. Additional Notes           G. Redacted or
Number/       or Withheld Document        Description of Redacted           D. Holder of Privilege       Withheld Document About the                                                   Withheld
Log Entry                                  Information, If Any                                            1994 Anna Trusts, the 2001                                                Information Is
 Number                                                                                                  Anna GRAT, or the Modified                                                 Responsive to
                                                                                                                  2001 GRAT?                                                      What Subpoena
                                                                                                                                                                                       Request?
BHI004601   2001/01/01 - 2001/12/31 -     Entries redacted on 1/16,     Bradford                         No - does not refer to trust of any   Unredacted document was            8
            John S. Middleton desk        1/24, 1/26, 1/29, 4/4, 4/5,                                    kind                                  among documents
            calendar for 2001             4/17, 4/23, 4/25, 5/1,                                                                               inadvertently produced when
                                          5/29, 8/6, 10/4, 11/14,                                                                              Blank Rome responded to
                                          11/27 – comments/                                                                                    Defendants’ subpoena, was
                                          questions by John                                                                                    subject to clawback request and
                                          Middleton for Larry                                                                                  Motion to Compel Compliance
                                          Laubach, Esq., Bruce                                                                                 with Protective Order, which
                                          Rosenfield, Esq., and/or                                                                             was granted by the Court.
                                          John Stine (accountant                                                                               Plaintiff did not challenge
                                          retained to provide                                                                                  invocation of privilege at that
                                          services to assist counsel                                                                           time and agreed to
                                          in providing legal advice)                                                                           return/certify to destruction of
                                          re S-Corp conversion and                                                                             this document.
                                          related issues redacted as
                                          attorney-client privilege
BHI011707   2003/03/03 - Exhibit G-11 –   John S. Middleton             Bradford, John as Bradford       No - notes re Stock Purchase          N/A                                None
            draft Stock Purchase          handwritten notes for         officer, and John individually   Agreement relates to GST Trust
            Agreement                     issues to discuss re draft                                     for John Hughes
                                          document with Larry
                                          Laubach, Esq., as counsel
                                          for Bradford, John as
                                          Bradford officer, and
                                          John individually relating
                                          to repurchase of shares
                                          from 1994 GST trust for
                                          benefit of John C.
                                          Hughes - redacted as

                                                                                              4
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 6 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes          G. Redacted or
Number/       or Withheld Document        Description of Redacted        D. Holder of Privilege        Withheld Document About the                                             Withheld
Log Entry                                  Information, If Any                                          1994 Anna Trusts, the 2001                                          Information Is
 Number                                                                                                Anna GRAT, or the Modified                                            Responsive to
                                                                                                                2001 GRAT?                                                  What Subpoena
                                                                                                                                                                               Request?
                                          attorney-client privileged
BHI041291   2002/10/14 – Larry Laubach    Redaction of top email     Bradford, John individually,     No - redacted information does      N/A                               None
            email to John S. Middleton,   from Larry Laubach to      John as Bradford officer, as     not refer to 1994 Anna Trust and
            Scott Barbakoff with          John Middleton and Scott Trustee and beneficiary of the     she was not a beneficiary of the
            10/13/2002 email from         Barbakoff (Cozen           original GRAT for which Ms.      original 2001 Trust at the time
            Michael Gunter (Gunter        attorney) re Michael       Nupson was not a beneficiary     document was created
            email is produced in          Gunter email redacted as at the time of the document's
            entirety)                     attorney-client privileged creation
BHI042303   2002/10/14 – Larry Laubach    Redaction of top email     Bradford, John individually,     No - redacted information does      N/A                               None
            email to John S. Middleton    from Larry Laubach to      John as Bradford officer, as     not refer to 1994 Anna Trust and
            and Scott Barbakoff with      John Middleton and Scott Trustee and beneficiary of the     she was not a beneficiary of the
            10/13/2002 email from         Barbakoff (Cozen           original GRAT for which Ms.      original 2001 Trust at the time
            Michael Gunter (Gunter        attorney) re Michael       Nupson was not a beneficiary     document was created
            email is produced in          Gunter email redacted as at the time of the document's
            entirety)                     attorney-client privileged creation
BHI042423                                 This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
BHI046191   2002/03/12 Email chain        Top emails among Bruce Bradford, John as officer of         No                                  N/A                               8
            from Womble Carlyle to        Rosenfield, Larry          Bradford
            Bruce Rosenfield              Laubach and John S.
                                          Middleton redacted as
                                          attorney-client privileged
                                          and work product
BHI049980   2000/11/13 – Howard           First page redacted as     Bradford, John individually,     No - redacted note does not refer The underlying document—the         8
            Lawson report                 W/P – Note taken by        and John in his capacity as      to administration of the Trusts,    Howard Lawson Report – has
                                          Rebecca Ward, Esq.         Trustee for the 1994 Anna        but instead is simply counsel's     been produced in full, with the
                                          (Blank Rome) during        Trusts and the Modified 2001     notation taken in process of        starting Bates-number
                                          document collection in     GRAT                             collecting documents.               BHI049980. The only redacted
                                          the current litigation                                                                          information is a handwritten

                                                                                           5
                                                    Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 7 of 196




 A. Bates      B. Description of Redacted        C. Privilege, with                                     E. Is the Redacted Portion or              F. Additional Notes       G. Redacted or
Number/          or Withheld Document         Description of Redacted        D. Holder of Privilege     Withheld Document About the                                             Withheld
Log Entry                                      Information, If Any                                       1994 Anna Trusts, the 2001                                          Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                            Responsive to
                                                                                                                 2001 GRAT?                                                  What Subpoena
                                                                                                                                                                                Request?
                                                                                                                                             note taken by Blank Rome
                                                                                                                                             attorney Rebecca Ward in
                                                                                                                                             course of document collection
                                                                                                                                             to respond to Ms. Nupson’s
                                                                                                                                             discovery requests in the
                                                                                                                                             Orphan’s Court Litigation.

BHI050090      Stock ledgers                  First page redacted as     Bradford, John individually,   No - redacted note does not refer    The underlying documents —      8
                                              W/P – Note taken by        and John in his capacity as    to administration of the Trusts,     the Stock Ledgers – have been
                                              Rebecca D. Ward, Esq.      Trustee for the 1994 Anna      but instead is simply counsel's      produced in full, with the
                                              (Blank Rome) during        Trusts and the Modified 2001   notation taken in process of         starting Bates-number
                                              document collection in     GRAT                           collecting documents.                BHI049980. The only redacted
                                              the current litigation                                                                         information is a handwritten
                                                                                                                                             note taken by Blank Rome
                                                                                                                                             attorney Rebecca Ward in
                                                                                                                                             course of document collection
                                                                                                                                             to respond to Ms. Nupson’s
                                                                                                                                             discovery requests in the
                                                                                                                                             Orphan’s Court Litigation.

BHI057025      BHI Standard Journal           2002/04/03 Letter from     Bradford                       No -- redacted information does      N/A                             1, 8
    -          Entries posted 2004/4/30 for   Bruce Rosenfield as                                       not refer to any trust of any kind
BHI057030      Fleet-Project Apple 1-         counsel for Bradford to
               Retainer Fee and Fleet-        John Middleton re Fleet
[Only page     Valuation as of 2/1/01, and    Engagement letter, cc to
BHI057030      supporting documents.          Larry Laubach, as
is redacted]                                  counsel for Bradford,
                                              redacted as attorney-

                                                                                              6
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 8 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                      E. Is the Redacted Portion or             F. Additional Notes   G. Redacted or
Number/       or Withheld Document       Description of Redacted         D. Holder of Privilege     Withheld Document About the                                        Withheld
Log Entry                                 Information, If Any                                        1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                             Anna GRAT, or the Modified                                       Responsive to
                                                                                                             2001 GRAT?                                             What Subpoena
                                                                                                                                                                       Request?
                                         client privileged
BHI067178   2001/03/08 – Ernst &         Robert Siwicki               Bradford, McIntosh Inns       No - redacted note does not refer   N/A                         1, 8
            Young Audit Report and       handwritten note re                                        to any trust for which Ms.
            Consolidated Financial       conversation with                                          Nupson has ever been a
            Statements for years ended   Annette Madison re tax                                     beneficiary
            January 31, 2001 and 2000    issues redacted from first
                                         page as attorney-client
                                         privileged
BHI067211   2002/01/22 – Projected Net   2002/04/18 – body of         Bradford; JMI (which is now   No                                  N/A                         1, 8
            Dollar Revenue by Brand      Michael Burke of Fleet       owned by Philip Morris USA,
            for John Middleton, Inc.     M&A Advisors email to        Inc.)
                                         Clint Price of JMI,
                                         Robert Siwicki, A.
                                         Traynham (Fleet) with
                                         handwritten note by Clint
                                         Price re JMI redacted as
                                         attorney-client privileged
BHI067408   2001/09/14 Depreciation      Body of 2001/09/14 letter    Bradford, JMI (which is now   No                                  N/A                         1, 8
            Expenses Estimate for 5      from Clint Price (JMI        owned by Philip Morris USA,
            Fiscal years Beginning FY    officer) to Robert Siwicki   Inc.)
            2001                         re information requested
                                         for valuation and body of
                                         2001/09/14 letter from
                                         Wil Ridington (JMI
                                         officer) to Robert Siwicki
                                         re depreciation redacted
                                         as attorney-client
                                         privileged

                                                                                          7
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 9 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                        E. Is the Redacted Portion or            F. Additional Notes      G. Redacted or
Number/       or Withheld Document       Description of Redacted         D. Holder of Privilege       Withheld Document About the                                           Withheld
Log Entry                                 Information, If Any                                          1994 Anna Trusts, the 2001                                       Information Is
 Number                                                                                               Anna GRAT, or the Modified                                         Responsive to
                                                                                                               2001 GRAT?                                              What Subpoena
                                                                                                                                                                            Request?
BHI067421   2001 Marketing Brochure      Body of 2001/08/08 Clint     Bradford, JMI (which is now     No                                 N/A                           1, 8
            for John Middleton, Inc.     Price (JMI officer)          owned by Philip Morris USA,
                                         Memorandum to Robert         Inc.)
                                         Siwicki re JMI and its
                                         products redacted as
                                         attorney-client privileged
BHICOZ      1995/09/22 -                 Redacted                     Privilege as to BHICOZ011546 No                                    N/A                           None
 011524     Communication from           BHIC0Z011546 as non-         held by John Middleton in his
            Herbert Middleton to Bruce   responsive and               capacity as the Executor of the
  ONLY      Rosenfield, Esq. and John    attorney/client.             Estate of Herbert H. Middleton,
  PAGE      Stine regarding misc.                                     Jr.
REDACTE     matters for Mr. Middleton
    D:
 BHICOZ
  011546
  BHISH     2011/10/07 – 09: Emails      Redacted as non-            N/A                             No                                  N/A                           8
  001077    between Bruce Rosenfield,    responsive portions of
            Leah Ricci and John S.       emails relating to matters
            Middleton                    other than Anna Nupson
                                         or trust for which she is a
                                         beneficiary
BHICOZ                                   This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
 015553
BHICOZ                                   This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
 015564
BHICOZ      5/19/2004 16:01 email from   Attorney-client privilege;   John and Leigh Middleton        No                                 This document contains        None
 016752     L. Laubach to Bruce          non-responsive               individually                                                       redactions of information
            Rosenfield and Amy                                                                                                           pertaining only to personal

                                                                                          8
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 10 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                         E. Is the Redacted Portion or             F. Additional Notes           G. Redacted or
Number/       or Withheld Document          Description of Redacted           D. Holder of Privilege      Withheld Document About the                                                Withheld
Log Entry                                    Information, If Any                                           1994 Anna Trusts, the 2001                                             Information Is
 Number                                                                                                   Anna GRAT, or the Modified                                               Responsive to
                                                                                                                   2001 GRAT?                                                     What Subpoena
                                                                                                                                                                                     Request?
            Newman (both of Schnader)                                                                                                         information and/or accounts of
            re various matters on behalf                                                                                                      John S. Middleton, Leigh P.
            of Middleton family.                                                                                                              Middleton, their children (John
            Communication regarding                                                                                                           P. Middleton and Frances B.
            personal legal issue relating                                                                                                     Middleton) and/or Trusts for
            to John and Leigh                                                                                                                 their benefit.
            Middleton and their children
            redacted

BHICOZ      6/5/2003 21:22 email from       Redacted body of email        Bradford, John individually     Yes - addresses true up to be       Interests of John as trustee        None
 016971     L. Laubach to J. Middleton      between L. Laubach and        and as Trustee of the 1994      completed in connection with        differed from interests of
            re original settlement          J. Middleton as               Anna Trust, the original 2001   division of 1994 Anna Trust into    beneficiaries in the Hughes
            documents                       attorney/client privileged    GRAT, and the 1994              fbo Hughes and fbo Middleton        Family. In addition, legal fees
                                                                          Grandchildren’s Trust           shares.                             were not paid from trusts of
                                                                                                                                              which Ms. Nupson is a
                                                                                                                                              beneficiary
BHICOZ      1/31/2003 15:12 email from      Redacted body of email        Bradford, John individually     Yes - redacted information refers   Interests of John as trustee        8
 017637     John Stine to Laura             among J. Stine, L.            and as Trustee of the 1994      to, inter alia, Stock Purchase      differed from interests of
            MacDonough (both of             MacDonough and L.             Anna Trust, the original 2001   Agreement for repurchase of         beneficiaries. In addition, legal
            E&Y), cc to L. Laubach re       Laubach as                    GRAT, and the 1994              stock from the 1994 Anna Trust      fees were not paid from trusts
            corporate promissory note       attorney/client privileged.   Grandchildren’s Trust           and promissory note from            of which Ms. Nupson is a
            and stock purchase              Financial advisor                                             Bradford                            beneficiary
            agreement                       required to assist counsel
                                            in providing legal advice
                                            to client
BHICOZ      1/31/2003 23:03 email from      Redacted body of email        John individually and as        No                                  N/A                                 8
 018904     L. Laubach to R. Silpe          from L. Laubach to J.         Trustee of the 1994
            (Cozen) and John Stine          Stine as attorney-client      Grandchildren's Trust

                                                                                                9
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 11 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                         E. Is the Redacted Portion or           F. Additional Notes            G. Redacted or
Number/       or Withheld Document          Description of Redacted          D. Holder of Privilege       Withheld Document About the                                               Withheld
Log Entry                                    Information, If Any                                           1994 Anna Trusts, the 2001                                            Information Is
 Number                                                                                                   Anna GRAT, or the Modified                                              Responsive to
                                                                                                                   2001 GRAT?                                                    What Subpoena
                                                                                                                                                                                    Request?
            (E&Y) re advice to clients re   privileged and work
            negotiations with Hughes        product. Financial
            family re 1994                  advisor required to assist
            Grandchildren's Trust           counsel in providing
                                            legal advice to client
BHICOZ                                      This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
 019023
BHICOZ      4/6/2004 21:47 email from       Redacted body of email       John individually and as         Yes - addresses true up to be      Interests of John as trustee        7
 019078     L. Laubach to J. Middleton      between L. Laubach and       Trustee of the Anna 1994 Trust   completed in connection with       differed from interests of
            re Hughes family and            J. Middleton re true up                                       division of 1994 Anna Trust into   beneficiaries. In addition, legal
            settlement agreement            and other outstanding                                         fbo Hughes and fbo Middleton       fees were not paid from trusts
                                            issues as attorney/client                                     shares                             of which Ms. Nupson is a
                                            privileged                                                                                       beneficiary
BHICOZ      2/6/2003 13:59 email from       Redacted email between       John and Leigh Middleton         No                                 This document contains              8
 019166     Bruce Rosenfield to L.          B. Rosenfield and L.         individually                                                        redactions of information
            Laubach re advice to J.         Laubach re J.                                                                                    pertaining only to personal
            Middleton about 1996 Trust      Middleton/L. Middleton                                                                           information and/or accounts of
            established for benefit of      trust for benefit of their                                                                       John S. Middleton, Leigh P.
            John Powers Middleton,          children as non-                                                                                 Middleton, their children (John
            with attachment (listed         responsive and                                                                                   P. Middleton and Frances B.
            below)                          attorney/client privileged                                                                       Middleton) and/or Trusts for
                                                                                                                                             their benefit.
BHICOZ      2/12/2003 13:55 email from      Redacted body of email       Bradford, John individually      No                                 N/A                                 None
 019427     L. Laubach to Scott             from L. Laubach to S.
            Barbakoff (Cozen) re advice     Barbakoff as attorney-
            to client about stock power     client privileged and
            for Lucia Hughes as             work product
            custodian for her son Alex

                                                                                              10
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 12 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                          E. Is the Redacted Portion or            F. Additional Notes            G. Redacted or
Number/       or Withheld Document         Description of Redacted          D. Holder of Privilege        Withheld Document About the                                                 Withheld
Log Entry                                   Information, If Any                                            1994 Anna Trusts, the 2001                                              Information Is
 Number                                                                                                   Anna GRAT, or the Modified                                               Responsive to
                                                                                                                   2001 GRAT?                                                    What Subpoena
                                                                                                                                                                                      Request?
BHICOZ      5/19/2004 16:01 email from     Attorney-client privilege;   John and Leigh Middleton          No -- redacted information does    N/A                                 8
 019743     L. Laubach to Bruce            non-responsive               individually                      not refer to any trust for which
            Rosenfield re various                                                                         Ms. Nupson has ever been a
            matters on behalf of                                                                          beneficiary
            Middleton family. Bodies
            of emails between L.                                                                          This document contains
            Laubach and B. Rosenfield                                                                     redactions of information
            re personal legal issue                                                                       pertaining only to personal
            relating to John and Leigh                                                                    information and/or accounts of
            Middleton and their children                                                                  John S. Middleton, Leigh P.
            redacted                                                                                      Middleton, their children (John
                                                                                                          P. Middleton and Frances B.
                                                                                                          Middleton) and/or Trusts for
                                                                                                          their benefit.
BHICOZ      2/15/2003 18:47 email from     Redacted body of email       Bradford, John individually, as   Yes - addresses, among other       Interests of John as trustee        8
 019954     L. Laubach to John             between L. Laubach and       Trustee of the original 2001      things, changes to 2003 Master     differed from interests of
            Middleton re Exhibits U, V,    J. Middleton as              GRAT (of which Ms. Nupson         Settlement Agreement, including    beneficiaries. In addition, legal
            W to master Settlement         attorney/client privileged   was not a beneficiary), the       stock purchase agreements          fees were not paid from trusts
            Agreement and side Letter                                   1994 Anna Trust and the 1994                                         of which Ms. Nupson is a
            re indemnification for any                                  Grandchildren's Trust (of                                            beneficiary.
            tax consequences from                                       which Ms. Nupson was not a
            modifying original 2001                                     beneficiary)
            GRAT
BHICOZ                                     This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
 020847
BHICOZ      4/6/2004 21:48 email from      Redacted body of email       Bradford, John individually       Yes - addresses, among other       Interests of John as trustee        8
 021206     L. Laubach to John Stine       from L. Laubach to J.        and as Trustee of 1994 Anna       things, true-up calculations for   differed from interests of
            (E&Y) re legal and tax         Stine as attorney/client     Trusts                            1994 Trust                         beneficiaries. In addition, legal

                                                                                             11
                                                    Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 13 of 196




 A. Bates   B. Description of Redacted           C. Privilege, with                                        E. Is the Redacted Portion or            F. Additional Notes          G. Redacted or
Number/       or Withheld Document            Description of Redacted         D. Holder of Privilege       Withheld Document About the                                              Withheld
Log Entry                                      Information, If Any                                          1994 Anna Trusts, the 2001                                           Information Is
 Number                                                                                                    Anna GRAT, or the Modified                                             Responsive to
                                                                                                                    2001 GRAT?                                                   What Subpoena
                                                                                                                                                                                    Request?
            issues relating to settlement    privileged. Financial                                                                            fees were not paid from trusts
            with Hughes family               advisor required to assist                                                                       of which Ms. Nupson is a
                                             counsel in providing                                                                             beneficiary.
                                             legal advice to client
BHICOZ      2/18/2003 21:13 email from       Redacted body of emails      John as Trustee of the 1994      No                                 N/A                                None
 021836     James B. Jumper to L.            among J. Jumper, L.          Grandchildren's Trusts, of
            Laubach (both of Cozen) re       Laubach, S. Barbakoff        which Ms. Nupson is not a
            communications with or           and J. Middleton re          beneficiary
            legal advice to clients re       receipt and release
            Exhibit 2 to master              agreement in 1994
            Settlement Agreement             Grandchildren's Trust as
                                             attorney/client privileged
BHICOZ      1/30/2003 18:58 email from       Redacted body of email       Bradford, John individually      Yes - addresses status of         Interests of John as trustee        None
 022838     Laubach, Larry P. to John        from L. Laubach to J.        and as Trustee of the 1994       negotiations, including           differed from interests of
            Middleton and Scott              Middleton, S. Barbakoff      Anna Trust, the original 2001    promissory notes to be issued in  beneficiaries. In addition, legal
            Barbakoff (Cozen) re             as attorney/client           GRAT, and the 1994               connection with redemption of     fees were not paid from trusts
            settlement discussions with      privileged.                  Grandchildren’s Trust            shares by, among others, the      of which Ms. Nupson is a
            Hughes family                                                                                  Anna 1994 Trust                   beneficiary.
BHICOZ      4/6/2004 21:47 email from        Redacted bodies of         Bradford, John individually        Yes - addresses, among other      Interests of John as trustee        None
 022988     Laubach, Larry P. to John        emails between L.          and as Trustee of 1994 Anna        things, true-up calculations for  differed from interests of
            Middleton re settlement with     Laubach and J.             Trusts                             1994 Trust                        beneficiaries. In addition, legal
            Hughes family                    Middleton as                                                                                    fees were not paid from trusts
                                             attorney/client privileged                                                                      of which Ms. Nupson is a
                                                                                                                                             beneficiary.
BHICOZ                                      These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
 023802
BHICOZ
 023835

                                                                                               12
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 14 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes            G. Redacted or
Number/       or Withheld Document       Description of Redacted          D. Holder of Privilege      Withheld Document About the                                               Withheld
Log Entry                                 Information, If Any                                          1994 Anna Trusts, the 2001                                            Information Is
 Number                                                                                               Anna GRAT, or the Modified                                              Responsive to
                                                                                                               2001 GRAT?                                                    What Subpoena
                                                                                                                                                                                Request?
BHICOZ
 023848
BHICOZ      2/12/2003 13:47 email from   Redacted bodies of           Bradford, John individually     Yes - addresses, among other       Interests of John as trustee        None
 023903     Laubach, Larry P. to John    emails between L.            and as Trustee of the 1994      things, tax liability for          differed from interests of
            Middleton re corporate       Laubach and J.               Anna Trust, the original 2001   shareholders and stock purchase    beneficiaries. In addition, legal
            dividend                     Middleton as                 GRAT, and the 1994              closing date                       fees were not paid from trusts
                                         attorney/client privileged   Grandchildren’s Trust                                              of which Ms. Nupson is a
                                                                                                                                         beneficiary.
BHICOZ      2/5/2003 19:24 email from    Redacted bodies of           Bradford, John individually     Yes - addresses status of          Interests of John as trustee        None
 023919     Laubach, Larry P. to John    emails between L.            and as Trustee of the 1994      negotiations, including proposed   differed from interests of
            Middleton re comments on     Laubach and J.               Anna Trust, the original 2001   changes by Lucia Hughes            beneficiaries. In addition, legal
            draft settlement agreement   Middleton as                 GRAT, and the 1994                                                 fees were not paid from trusts
                                         attorney/client privileged   Grandchildren’s Trust                                              of which Ms. Nupson is a
                                                                                                                                         beneficiary.
BHICOZ      1/31/2003 23:03 email from   Redacted body of email       Bradford, John individually     Yes - addresses status of          Interests of John as trustee        8
 027788     Larry P. Laubach to John     from L. Laubach to J.        and as Trustee of the 1994      negotiations, including proposed   differed from interests of
            Stine (E&Y) and Richard      Stine as attorney/client     Anna Trust, the original 2001   changes by Lucia Hughes            beneficiaries. In addition, legal
            Silpe (Cozen) re             privileged. Financial        GRAT, and the 1994                                                 fees were not paid from trusts
            communications with and/or   advisor required to assist   Grandchildren’s Trust                                              of which Ms. Nupson is a
            advice to clients re         counsel in providing                                                                            beneficiary.
            discussions with Hughes      legal advice to client
            family
BHICOZ      2/4/2003 15:52 email from    Redacted body of email       Bradford, John individually     Yes - addresses status of          Interests of John as trustee        None
 028612     Larry P. Laubach to John     between L. Laubach and       and as Trustee of the 1994      negotiations, including proposed   differed from interests of
            Middleton and Scott          J. Middleton as              Anna Trust, the original 2001   changes by Lucia Hughes            beneficiaries. In addition, legal
            Barbakoff (Cozen) re         attorney/client privileged   GRAT, and the 1994                                                 fees were not paid from trusts
            revised settlement                                        Grandchildren’s Trust                                              of which Ms. Nupson is a
            agreement                                                                                                                    beneficiary.

                                                                                           13
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 15 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                         E. Is the Redacted Portion or            F. Additional Notes             G. Redacted or
Number/       or Withheld Document          Description of Redacted           D. Holder of Privilege      Withheld Document About the                                                 Withheld
Log Entry                                    Information, If Any                                           1994 Anna Trusts, the 2001                                              Information Is
 Number                                                                                                   Anna GRAT, or the Modified                                               Responsive to
                                                                                                                   2001 GRAT?                                                     What Subpoena
                                                                                                                                                                                      Request?
BHICOZ      2/6/2003 18:02 email from       Redacted body of S.           Bradford, John individually     Yes - redacted notes refer to,      Interests of John as trustee        None
 029475     Scott D. Barbakoff to L.        Barbakoff email to L.         and as Trustee of the 1994      inter alia, Stock Purchase          differed from interests of
            Laubach re communications       Laubach as                    Anna Trust, the original 2001   Agreement for repurchase of         beneficiaries. In addition, legal
            with and/or advice to clients   attorney/client privileged    GRAT, and the 1994              stock from the 1994 Anna Trust      fees were not paid from trusts
            re closing of books on notes                                  Grandchildren’s Trust           and promissory note from            of which Ms. Nupson is a
            and stock purchase                                                                            Bradford                            beneficiary
            agreements
BHICOZ      1/31/2003 15:12 email from      Redacted body of J. Stine     Bradford, John individually     Yes - redacted information refers   Interests of John as trustee        8
 030150     John Stine to Laura             email to L. Laubach, L.       and as Trustee of the 1994      to, inter alia, Stock Purchase      differed from interests of
            MacDonough (both of             MacDonough as                 Anna Trust, the original 2001   Agreement for repurchase of         beneficiaries. In addition, legal
            E&Y) and L. Laubach re          attorney/client privileged.   GRAT, and the 1994              stock from the 1994 Anna Trust      fees were not paid from trusts
            corporate promissory note       Financial advisor             Grandchildren’s Trust           and promissory note from            of which Ms. Nupson is a
            and stock purchase              required to assist counsel                                    Bradford                            beneficiary
            agreement                       in providing legal advice
                                            to client
BHICOZ      1/30/2003 18:58 email from      Redacted body of email        Bradford, John individually     Yes - addresses status of           Interests of John as trustee        None
 030518     Larry P. Laubach to John        among L. Laubach, S.          and as Trustee of the 1994      negotiations, including             differed from interests of
            Middleton and Scott             Barbakoff and J.              Anna Trust, the original 2001   promissory notes to be issued in    beneficiaries. In addition, legal
            Barbakoff (Cozen) re            Middleton as                  GRAT, and the 1994              connection with redemption of       fees were not paid from trusts
            settlement discussions with     attorney/client privileged    Grandchildren’s Trust           shares by, among others, the        of which Ms. Nupson is a
            Hughes family                                                                                 Anna 1994 Trust                     beneficiary.
BHICOZ      3/6/2003 23:35 email from       Redacted body of email        Bradford, John individually     Yes - addresses, among other        Interests of John as trustee        8
 030561     Larry P. Laubach to John        among L. Laubach, S.          and as Trustee of the 1994      things, tax liability for           differed from interests of
            Stine (E&Y), John               Barbakoff, J. Stine and J.    Anna Trust, the Modified 2001   shareholders and stock purchase     beneficiaries. In addition, legal
            Middleton, Scott Barbakoff      Middleton as                  GRAT, and the 1994              closing date                        fees were not paid from trusts
            (Cozen) re timeline for         attorney/client privileged.   Grandchildren’s Trust                                               of which Ms. Nupson is a
            closing on settlement           Financial advisor                                                                                 beneficiary.
            documents                       required to assist counsel

                                                                                               14
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 16 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes            G. Redacted or
Number/       or Withheld Document         Description of Redacted          D. Holder of Privilege      Withheld Document About the                                               Withheld
Log Entry                                   Information, If Any                                          1994 Anna Trusts, the 2001                                            Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                              Responsive to
                                                                                                                 2001 GRAT?                                                    What Subpoena
                                                                                                                                                                                  Request?
                                           in providing legal advice
                                           to client
BHICOZ      2/5/2003 19:24 email from      Redacted body of email       Bradford, John individually     Yes - addresses status of          Interests of John as trustee        None
 031370     Larry P. Laubach to John       between L. Laubach and       and as Trustee of the 1994      negotiations, including proposed   differed from interests of
            Middleton re comments on       J. Middleton as              Anna Trust, the original 2001   changes by Lucia Hughes            beneficiaries. In addition, legal
            settlement agreement           attorney/client privileged   GRAT, and the 1994                                                 fees were not paid from trusts
                                                                        Grandchildren’s Trust                                              of which Ms. Nupson is a
                                                                                                                                           beneficiary.
 BHISH      2011/03/08 Emails between non-responsive;                   John S. Middleton               No                                 N/A                                 8
 003751     Bruce Rosenfield and John      attorney/client privileged
            S. Middleton relating to                                                                                                       This document contains
            personal estate planning for                                                                                                   redactions of information
            John S. Middleton, i.e.,                                                                                                       pertaining only to personal
            matters other than Anna                                                                                                        information and/or accounts of
            Nupson or trust for which                                                                                                      John S. Middleton, Leigh P.
            she is a beneficiary, redacted                                                                                                 Middleton, their children (John
                                                                                                                                           P. Middleton and Frances B.
                                                                                                                                           Middleton) and/or Trusts for
                                                                                                                                           their benefit.
 BHISH      2012/08/31 Emails between Confidential                      N/A                             No                                 N/A                                 8
 003823     John S. Middleton and
            Bruce Rosenfield.
            Information regarding health
            of Bruce Rosenfield’s wife
            redacted.
 BHISH      2013/12/23 Emails between Confidential                      N/A                             No                                 “Personal/Non-Responsive            8
 003831     Bruce Rosenfield and John                                                                                                      Documents” – only redactions
            S. Middleton regarding                                                                                                         are of Account Numbers and

                                                                                             15
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 17 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                   E. Is the Redacted Portion or         F. Additional Notes      G. Redacted or
Number/       or Withheld Document        Description of Redacted        D. Holder of Privilege   Withheld Document About the                                       Withheld
Log Entry                                  Information, If Any                                     1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                           Anna GRAT, or the Modified                                      Responsive to
                                                                                                           2001 GRAT?                                            What Subpoena
                                                                                                                                                                    Request?
            Marital Trust of Herbert H.                                                                                           ABA routing numbers.
            Middleton. ABA number
            and account number of
            Schnader Harrison redacted.
 BHISH      2011/01/12 Emails among       Non-responsive;             John S. Middleton;          No                              N/A                           8
 003950     Roberta McAndrew              Confidential                Leigh P. Middleton
            (Schnader), Bruce
            Rosenfield and John S.
            Middleton. Communication
            regarding health issue of
            Leigh P. Middleton
            redacted.
 BHISH      2011/01/12 Emails between     Non-responsive;             John S. Middleton;          No                              N/A                           8
 003963     Bruce Rosenfield and John     Confidential                Leigh P. Middleton
            Middleton. Communication
            regarding health issue of
            Leigh P. Middleton
            redacted.
 BHISH      2012/08/27 Emails between     Confidential                N/A                         No                              N/A                           8
 03999      Bruce Rosenfield and John
            Middleton. Information
            regarding health of Bruce
            Rosenfield’s wife redacted.
 BHISH      2012/06/01 Emails among       Non-responsive;             John S. Middleton;          No                              This document contains         8
 003521     Larry Laubach, Bruce          attorney-client privilege   Leigh P. Middleton                                          redactions of information
            Rosenfield, John Middleton                                                                                            pertaining only to personal
            and John Stine regarding                                                                                              estate planning for John S.
            estate planning for John S.                                                                                           Middleton, Leigh P. Middleton,

                                                                                           16
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 18 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                     E. Is the Redacted Portion or         F. Additional Notes         G. Redacted or
Number/       or Withheld Document         Description of Redacted          D. Holder of Privilege   Withheld Document About the                                          Withheld
Log Entry                                   Information, If Any                                       1994 Anna Trusts, the 2001                                       Information Is
 Number                                                                                              Anna GRAT, or the Modified                                         Responsive to
                                                                                                              2001 GRAT?                                               What Subpoena
                                                                                                                                                                          Request?
            Middleton and Leigh P.                                                                                                   their children (John P.
            Middleton redacted.                                                                                                      Middleton and Frances B.
                                                                                                                                     Middleton) and/or Trusts for
                                                                                                                                     their benefit
 BHISH      2011/04/27 Emails between      Redacted as non-              John S. Middleton           No                              This document contains            8
 003538     John S. Middleton and          responsive and                                                                            redactions of information
            Bruce Rosenfield regarding     attorney/client privileged                                                                pertaining only to John S.
            forwarded email from Tom       portions of emails                                                                        Middleton’s personal estate
            Riley regarding estate         relating to personal estate                                                               planning.
            planning and life insurance    planning for John S.
            for John S. Middleton and      Middleton, i.e., matters
            his family redacted.           other than Anna Nupson
                                           or trust for which she is a
                                           beneficiary
 BHISH      2008/12/18 Emails between      Non-responsive;               John Middleton              No                              N/A                               8
 003540     John Middleton and Bruce       attorney-client privilege
            Rosenfield relating to
            personal legal matters for J.
            Middleton, i.e., matters
            other than Anna Nupson or
            trust for which she is a
            beneficiary, redacted.
 BHISH      2011/11/03 Emails between Non-responsive;                    John S. Middleton;          No                              This document contains            8
 003554     Bruce Rosenfield and John     attorney-client privilege      Leigh P. Middleton                                          redactions of information
            Middleton relating to                                                                                                    pertaining only to personal
            personal financial accounts                                                                                              information and/or accounts of
            of John S. Middleton and his                                                                                             John S. Middleton, Leigh P.
            family, i.e., matters other                                                                                              Middleton, their children (John

                                                                                              17
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 19 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                   E. Is the Redacted Portion or              F. Additional Notes      G. Redacted or
Number/       or Withheld Document        Description of Redacted       D. Holder of Privilege    Withheld Document About the                                            Withheld
Log Entry                                  Information, If Any                                     1994 Anna Trusts, the 2001                                         Information Is
 Number                                                                                           Anna GRAT, or the Modified                                           Responsive to
                                                                                                           2001 GRAT?                                                 What Subpoena
                                                                                                                                                                         Request?
            than Anna Nupson or trust                                                                                                  P. Middleton and Frances B.
            for which she is a                                                                                                         Middleton) and/or Trusts for
            beneficiary, redacted                                                                                                      their benefit.
 BHISH      2009/09/14 – Emails           Confidential              N/A                           No                                   N/A                            8
 003571     between Bruce Rosenfield,
            John S. Middleton and Anna
            Nupson. Communication
            regarding health of Bruce
            Rosenfield’s wife redacted
 BHISH      2012/08/31 Emails among       Confidential              N/A                           No                                   N/A                            8
 003628     Larry Laubach, Bruce
            Rosenfield and John S.
            Middleton. Information
            regarding health of Bruce
            Rosenfield’s wife redacted.
 BHISH      2012/08/31 Emails among       Confidential              N/A                           No                                   N/A                            8
 003714     Larry Laubach, Bruce
            Rosenfield and John
            Middleton. Information
            regarding health of Bruce
            Rosenfield’s wife redacted.
BHICOZ      2010/5/12 Email from L.       Redacted body of email    John individually and as      Yes - addresses, among other         Interests of John as trustee   7
 038996     Laubach to John S.            from L. Laubach to J.     Trustee of 1994 Anna Trusts   things, true up to be completed in   differed from interests of
            Middleton regarding           Middleton as AC                                         connection with division of 1994     beneficiaries. It is unclear
            negotiations with Ms.                                                                 Anna Trust into fbo Hughes and       whether legal fees were paid
            Hughes's attorney, Jill                                                               fbo Middleton shares                 from trusts of which Ms.
            Raspet, about negotiations                                                                                                 Nupson is a beneficiary.
            regarding 1994 Anna Trust

                                                                                        18
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 20 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes          G. Redacted or
Number/       or Withheld Document        Description of Redacted        D. Holder of Privilege        Withheld Document About the                                              Withheld
Log Entry                                  Information, If Any                                          1994 Anna Trusts, the 2001                                           Information Is
 Number                                                                                                Anna GRAT, or the Modified                                            Responsive to
                                                                                                                2001 GRAT?                                                 What Subpoena
                                                                                                                                                                                Request?
BHICOZ      2010/09/27 Email from L.      Redacted body of email     John individually and as          Yes - addresses distributions      Interests of John as trustee     7
 031533     Laubach to John Middleton     from L. Laubach to J.      Trustee of 1994 Anna Trusts       from Anna 1994 Trust in context    differed from interests of
            regarding negotiations with   Middleton as AC                                              of negotiations with Lucia         beneficiaries. It is unclear
            Bruce Rosenfield and Ms.                                                                   Hughes regarding true-up           whether legal fees were paid
            Nupson regarding 1994                                                                      calculations, possible unitrust    from trusts of which Ms.
            Anna Trust                                                                                 conversion and accountings         Nupson is a beneficiary.
BHICOZ      12/21/2010 Email from L.      Redacted body of email     John individually and as          Yes - addresses issues raised in   Interests of John as trustee     7
 039219     Laubach to John Middleton     from L. Laubach to J.      Trustee of 1994 Anna Trusts       accounting for 1994 Anna Trusts    differed from interests of
            regarding Ms. Nupson's        Middleton as AC                                                                                 beneficiaries. It is unclear
            demand that 1994 Anna                                                                                                         whether legal fees were paid
            Trust pay for expenses                                                                                                        from trusts of which Ms.
                                                                                                                                          Nupson is a beneficiary.
BHICOZ      2012/11/21 L. Laubach         Redacted body of emails    John Middleton individually       Yes - addresses payout rates for   Interests of John as trustee     7 as to part of
 031757     email to John Middleton re    between J.                 and as Trustee of the 1994        distributions from 1994 Anna       differed from interests of       redacted
            trust payout rates and        Middleton and L.           Anna Trusts                       Trusts                             beneficiaries. It is unclear     information
            personal information of       Laubach as AC                                                                                   whether legal fees were paid
            L. Laubach                                                                                                                    from trusts of which Ms.         None as to
                                                                                                                                          Nupson is a beneficiary.         balance of
                                                                                                                                                                           redacted
                                                                                                                                                                           information
BHICOZ                                    This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
 031861
BHICOZ                                    This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
 037343
BHICOZ      2014/06/04 Bruce              Redacted body of top       John Middleton individually, as Yes                                  Yes - litigation threatened by   6, 7
 037436     Rosenfield email to John      email from Bruce           Trustee of the May 1982 Trust                                        beneficiary. It is unclear
            Middleton and Larry           Rosenfield to John         and as Trustee of the 1994                                           whether legal fees were paid
            Laubach re Ms. Nupson's       Middleton and Larry        Anna Trusts                                                          from trusts of which Ms.

                                                                                           19
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 21 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                        E. Is the Redacted Portion or        F. Additional Notes         G. Redacted or
Number/       or Withheld Document        Description of Redacted        D. Holder of Privilege        Withheld Document About the                                         Withheld
Log Entry                                  Information, If Any                                          1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                                Anna GRAT, or the Modified                                        Responsive to
                                                                                                                2001 GRAT?                                              What Subpoena
                                                                                                                                                                           Request?
            demand for distribution       Laubach as AC and WP                                                                         Nupson is a beneficiary.
            from May 1982 trust due to
            invalidity of assignment
BHICOZ      2014/06/10 Larry Laubach      Redacted body of top       John Middleton individually, as Yes                               Yes - litigation threatened by   6, 7
 032296     email to John Middleton and   email from Larry           trustee of the May 1982 Trust                                     beneficiary. It is unclear
            Bruce Rosenfield regarding    Laubach to Bruce           and the 1994 Anna Trusts                                          whether legal fees were paid
            Ms. Nupson's demands          Rosenfield and John                                                                          from trusts of which Ms.
            relating to May 1982 and      Middleton as AC and WP                                                                       Nupson is a beneficiary.
            1994 Anna Trusts
BHICOZ      2014/07/04 Bruce              Redacted body of top       John Middleton individually, as Yes                               Yes - litigation threatened by   6, 7, 8
 032301     Rosenfield letter to Larry    email from Bruce           trustee of the May 1982 Trust                                     beneficiary. It is unclear
            Laubach and John              Rosenfield to John         and the 1994 Anna Trusts                                          whether legal fees were paid
            Middleton re demand letter    Middleton and Larry                                                                          from trusts of which Ms.
            from Hughes family in         Laubach as AC and WP                                                                         Nupson is a beneficiary.
            response to correspondence
            from Thomas Mucci as
            counsel for Ms. Nupson
BHICOZ      2015/01/21 Margaret           Redacted body of top       John Middleton individually       Yes                             Yes - litigation threatened by   7
 032397     Thompson email to John        emails among Margaret      and as trustee of the 1994 Anna                                   beneficiary. It is unclear
            Middleton, James Mannion      Thompson, Larry            Trusts                                                            whether legal fees were paid
            and Larry Laubach             Laubach (both of Cozen),                                                                     from trusts of which Ms.
            regarding 1994 Anna Trust     James Mannion and John                                                                       Nupson is a beneficiary.
            distributions                 Middleton as AC and WP
BHICOZ      2015/01/21 John Middleton     Redacted body of top       John Middleton individually       Yes                             Yes - litigation threatened by   7
 032399     email to James Mannion,       emails among Margaret      and as trustee of the 1994 Anna                                   beneficiary. It is unclear
            Margaret Thompson and         Thompson, Larry            Trusts                                                            whether legal fees were paid
            Larry Laubach regarding       Laubach (both of Cozen),                                                                     from trusts of which Ms.
            1994 Anna Trust               James Mannion and John                                                                       Nupson is a beneficiary.

                                                                                          20
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 22 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                          E. Is the Redacted Portion or          F. Additional Notes       G. Redacted or
Number/       or Withheld Document         Description of Redacted          D. Holder of Privilege        Withheld Document About the                                         Withheld
Log Entry                                   Information, If Any                                            1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                                   Anna GRAT, or the Modified                                        Responsive to
                                                                                                                   2001 GRAT?                                              What Subpoena
                                                                                                                                                                              Request?
                                           Middleton as AC and WP
BHICOZ      2010/08/16 Larry Laubach       Redacted body of email       John individually and as          Yes - addresses, among other     Interests of John as trustee    None
 032441     email to John Middleton        between Larry Laubach        Trustee of 1994 Anna Trusts       things, distributions from 1994  differed from interests of
            regarding discussion with      and John Middleton as                                          Anna Trust in context of         beneficiaries. It is unclear
            Ms. Hughes's attorney Jill     AC                                                             negotiations                     whether legal fees were paid
            Raspet                                                                                                                         from trusts of which Ms.
                                                                                                                                           Nupson is a beneficiary.
BHICOZ                                     This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
 032446
BHICOZ      2010/09/27 Larry Laubach       Redacted body of email       John, individually and as         Yes - addresses, among other      Interests of John as trustee   None
 039420     email to John Middleton        between L. Laubach and       Trustee of the 1994 Anna          things, distributions from 1994   differed from interests of
            regarding Ms. Nupson's         J. Middleton as              Trusts                            Anna Trust in context of          beneficiaries. It is unclear
            request for distributions in   attorney/client privileged                                     negotiations                      whether legal fees were paid
            Anna 1994 Trust in context                                                                                                      from trusts of which Ms.
            of negotiations with Ms.                                                                                                        Nupson is a beneficiary.
            Hughes
BHICOZ      2011/09/24 John Middleton      Redacted body of email       John Middleton individually       Yes                               Interests of John as trustee   None
 039423     email to Larry Laubach         between Larry Laubach        and as trustee of the 1994 Anna                                     differed from interests of
            regarding distributions from   and John Middleton as        Trusts                                                              beneficiaries. It is unclear
            1994 Anna Trusts,              AC                                                                                               whether legal fees were paid
            negotiations with Lucia                                                                                                         from trusts of which Ms.
            Hughes and Ms. Nupson's                                                                                                         Nupson is a beneficiary.
            potential challenge to 1994
            Anna Trust
BHICOZ                                     This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
 039434
BHICOZ                                     This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
 033062
                                                                                             21
                                              Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 23 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                    E. Is the Redacted Portion or         F. Additional Notes         G. Redacted or
Number/       or Withheld Document       Description of Redacted      D. Holder of Privilege      Withheld Document About the                                           Withheld
Log Entry                                 Information, If Any                                      1994 Anna Trusts, the 2001                                       Information Is
 Number                                                                                           Anna GRAT, or the Modified                                         Responsive to
                                                                                                           2001 GRAT?                                              What Subpoena
                                                                                                                                                                        Request?
BHICOZ      2014/01/06 Email chain       Redacted body of          John Middleton individually, as Yes                            Yes - litigation threatened by   2, 3, 6, 7, 8
 040154     between Margaret             referenced emails as AC   Trustee of the 1972 Trust, as                                  beneficiary. It is unclear
            Thompson, Bruce                                        Trustee of the May 1982 Trust,                                 whether legal fees were paid
            Rosenfield and Larry                                   as Trustee of the 1994 Anna                                    from trusts of which Ms.
            Laubach re Ms. Nupson's                                Trusts, as former Trustee of the                               Nupson is a beneficiary.
            demands in various family                              Modified 2001 GRAT, as
            trusts and estates                                     Executor of the Estate of
                                                                   Frances S. Middleton, and as
                                                                   Executor of the Estate of
                                                                   Herbert Middleton
BHICOZ      2014/10/14 Larry Laubach     Redacted body of          John Middleton individually, as Yes                            Yes - litigation threatened by   6, 7, 8
 038436     email to Margaret            referenced email as AC    trustee of the 1972 Trust, as                                  beneficiary. It is unclear
            Thompson and Bruce           and WP                    Trustee of the May 1982 Trust,                                 whether legal fees were paid
            Rosenfield re Ms. Nupson's                             as Trustee of the 1990 Trust,                                  from trusts of which Ms.
            demands in various family                              and as Trustee of the 1994                                     Nupson is a beneficiary.
            trusts and estates                                     Anna Trusts
BHICOZ      2014/10/15 Wilbur Kipnes     Redacted body of          John Middleton individually, as Yes                            Yes - litigation threatened by   6, 7, 8
 038442     email to Larry Laubach and   referenced email as AC    trustee of the 1972 Trust, as                                  beneficiary. It is unclear
            Bruce Rosenfield re Ms.      and WP                    Trustee of the May 1982 Trust,                                 whether legal fees were paid
            Nupson's demands in                                    as Trustee of the 1990 Trust,                                  from trusts of which Ms.
            various family trusts and                              and as Trustee of the 1994                                     Nupson is a beneficiary.
            estates                                                Anna Trusts

 BHISH      2013/08/05 Emails among      Nonresponsive;            Bradford                       No                              N/A                              8
 029638     Rosemary Maher and Bruce     Confidential
            Rosenfield (both of
            Schnader), John Middleton,
            and Michael Kelly

                                                                                       22
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 24 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                    E. Is the Redacted Portion or        F. Additional Notes          G. Redacted or
Number/       or Withheld Document          Description of Redacted       D. Holder of Privilege     Withheld Document About the                                          Withheld
Log Entry                                    Information, If Any                                      1994 Anna Trusts, the 2001                                       Information Is
 Number                                                                                              Anna GRAT, or the Modified                                         Responsive to
                                                                                                              2001 GRAT?                                               What Subpoena
                                                                                                                                                                          Request?
            (accountant at Dock Street
            Capital) regarding trusts for
            individuals other than Ms.
            Nupson redacted. Page
            SH029642 is the only page
            with a redaction, and the
            redaction relates to Trusts
            for individuals other than
            the Middleton family.
 BHISH      2012/06/01 Emails among         Non-responsive;           John S. Middleton;             No                              This document contains            8
 040533     Bruce Rosenfield, Jennifer      Confidential;             Leigh P. Middleton                                             redactions of information
            Stoudt, Nadine Doolittle,       Attorney-client                                                                          pertaining only to personal
            Roberta McAndrew (all of        privileged;                                                                              information and/or accounts of
            Schnader), John S.              Work product doctrine                                                                    John S. Middleton, Leigh P.
            Middleton, Larry P.                                                                                                      Middleton, their children (John
            Laubach (of Cozen) and                                                                                                   P. Middleton and Frances B.
            John Stine (of Grant                                                                                                     Middleton) and/or Trusts for
            Thornton) regarding estate                                                                                               their benefit.
            planning for John S.
            Middleton and his family
            redacted.
 BHISH      2006/12/04 Emails among         Redacted portions of      John Middleton individually    No                              This document contains            8
 042019     Nancy Pole, Bruce               email relating to J.      and as trustee of a trust of                                   redactions of information
            Rosenfield, Amy Newman,         Middleton and Hughes      which Ms. Nupson is not a                                      pertaining only to the trusts
            Nadine Doolittle regarding      Family Trusts for which   beneficiary                                                    created under the 2001 GRAT
            2001 JSM Family Trust and       Anna Nupson is not a                                                                     for the benefit of the Hughes
            Trust for Hughes Family         beneficiary as non-                                                                      Family and John S.
            under 2001 GRAT redacted        responsive and A/C                                                                       Middleton’s Family, and not

                                                                                           23
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 25 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document         Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                   Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                          Anna GRAT, or the Modified                                   Responsive to
                                                                                                          2001 GRAT?                                         What Subpoena
                                                                                                                                                                Request?
                                                                                                                                 Ms. Nupson
BHICOZ      2002/03/12 Bruce               Redacted body of email    Bradford                    No                              N/A                         None
 041105     Rosenfield Email to Larry      as A/C
            Laubach re demand for
            information from Lucia
            Hughes
   10       2002/04/05 – Letter from       A/C                       Bradford                    No                              N/A                         8
            Larry Laubach, Esq., to
            Bruce Rosenfield, Esq., both
            as counsel to Bradford
            Holdings, Inc. (“Bradford”),
            enclosing 2002/03/12
            analysis of Bradford
            prepared by John Stine/Ernst
            & Young at request of
            counsel to assist counsel in
            providing legal advice to
            Bradford regarding
            conversion from C-Corp to
            S-Corp status
   11       2002/05/13 – Memorandum        A/C                       Bradford                    No                              N/A                         8
            from Larry Laubach, Esq.,
            to John S. Middleton
            regarding election of
            directors


   14       2001/02/21 – John S.           A/C                       Bradford                    No                              N/A                         None

                                                                                        24
                                              Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 26 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                      E. Is the Redacted Portion or            F. Additional Notes   G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                 Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                             Anna GRAT, or the Modified                                      Responsive to
                                                                                                             2001 GRAT?                                            What Subpoena
                                                                                                                                                                      Request?
            Middleton email to Larry
            Laubach, Esq. re Thorkelson
            and Smith
   17       2000/09/28 - Bruce           A/C – FSM Executors       John individually; John as       No – does not refer to any trust   N/A                         3, 8
            Rosenfield, Esq.,                                      Executor and Ms. Hughes as       for which Ms. Nupson is a
            memorandum, with attached                              Executrix of the Estate of       beneficiary; relates to Frances
            agenda, to Roy Ross, Esq.,                             Frances S. Middleton             Middleton’s estate planning.
            (both as counsel to John
            Middleton individually and
            Frances S. Middleton) and
            Larry Laubach, Esq. re
            discussions with John S.
            Middleton and Frances
            Middleton re her estate
            planning.
   18       2000/08/02 - John S.         A/C                       Bradford and Double Play, Inc.   No                                 N/A                         1, 8
            Middleton email to Larry
            Laubach, Esq. and Bruce
            Rosenfield, Esq. (both as
            counsel for Bradford)
            soliciting comments on
            attached draft letter to
            Robert Siwicki regarding
            issues for which Mr. Siwicki
            was retained at request of
            counsel to assist counsel in
            giving legal advice to
            Bradford regarding

                                                                                        25
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 27 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                      E. Is the Redacted Portion or            F. Additional Notes   G. Redacted or
Number/       or Withheld Document          Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                    Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                                Anna GRAT, or the Modified                                      Responsive to
                                                                                                                2001 GRAT?                                            What Subpoena
                                                                                                                                                                         Request?
            conversion from C-Corp to
            S-Corp status
   19       2000/08/02 - John S.            A/C                       Bradford and Double Play, Inc.   No                                 N/A                         1, 8
            Middleton letter to Bruce
            Rosenfield, Esq., as counsel
            for Bradford and Double
            Play, re issues for which Mr.
            Siwicki was retained at
            request of counsel to assist
            counsel in giving legal
            advice to Bradford regarding
            conversion from C-Corp to
            S-Corp status
   20       2000/06/14 - John S.            A/C                       Bradford and Double Play, Inc.   No                                 N/A                         1, 8
            Middleton email to Bruce
            Rosenfield, Esq., cc to Larry
            Laubach, Esq., both as
            counsel for Bradford and
            Double Play, re Howard
            Lawson
   27       1998/07/30 - Ivy Shapiro        A/C                       Bradford                         No                                 N/A                         None
            (paralegal with Schnader,
            counsel for Bradford) letter
            to Richard Shaffert
            (Bradford) re G.W. Hunter
            Articles of Dissolution
   28       1997/08/19 - Margaret           A/C                       Bradford                         No – relates to advice to parent   N/A                         None
            Thompson, Esq., as counsel                                                                 corporation about propriety of

                                                                                           26
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 28 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document       Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                 Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                        Anna GRAT, or the Modified                                   Responsive to
                                                                                                        2001 GRAT?                                         What Subpoena
                                                                                                                                                              Request?
            for Bradford, letter to                                                            assignment to subsidiary
            Richard Shaffert re tax                                                            corporation
            issues for Bradford relating
            to Assignments of Split-
            Dollar Agreements from
            parent corporation to
            subsidiary.
   33       2002/04/01 – Letter           A/C                      Bradford                    No                              N/A                         1, 8
            agreement between Bruce
            Rosenfield/Schnader
            Harrison Segal & Lewis
            LLP (“Schnader”) as
            counsel for Bradford and
            Fleet Advisors regarding
            engagement to provide
            services to assist counsel in
            advising client.
   34       2002/04/03 - Bruce            A/C                      Bradford                    No                              N/A                         1, 8
            Rosenfield, Esq., as counsel
            for Bradford, letter to John
            S. Middleton, cc to Larry
            Laubach, Esq., as counsel
            for Bradford, re Fleet
            engagement letter.
   35       2002/01/25 - draft of Fleet   A/C                      Bradford                    No                              N/A                         1
            Advisors engagement letter,
            with Larry Laubach, Esq., as
            counsel for Bradford,

                                                                                      27
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 29 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document          Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                    Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                           Anna GRAT, or the Modified                                   Responsive to
                                                                                                           2001 GRAT?                                         What Subpoena
                                                                                                                                                                 Request?
            handwritten notes re advice
            to client re same.
   36       2002/11/22 - Fleet Advisors     A/C                       Bradford                    No                              N/A                         1, 8
            Built in Gains Valuation as
            of 2/1/2001, prepared
            pursuant to engagement by
            Schnader/Bruce Rosenfield
            as counsel for Bradford to
            assist in providing legal
            advice to client regarding
            conversion to S-Corp.
   37       2002/07/30 – Letter from        A/C                       Bradford                    No                              N/A                         1, 8
            Robert Siwicki to Bruce A.
            Rosenfield, Esq., as counsel
            for Bradford, regarding draft
            valuation requested by
            counsel to assist counsel in
            providing legal advice to
            client regarding conversion
            to S-Corp.
   38       2002/04/01 – Letter             A/C                       Bradford                    No                              N/A                         1, 8
            agreement between Bruce
            Rosenfield/Schnader
            Harrison Segal & Lewis
            LLP (“Schnader”), as
            counsel for Bradford, and
            Fleet Advisors regarding
            engagement to provide

                                                                                         28
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 30 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document       Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                 Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                        Anna GRAT, or the Modified                                   Responsive to
                                                                                                        2001 GRAT?                                         What Subpoena
                                                                                                                                                              Request?
            services to assist counsel in
            advising client.
   39       2001/08/31 - Letter           A/C                      Bradford                    No                              N/A                         1, 8
            agreement with Fleet
            Advisors regarding access to
            confidential Bradford
            information in connection
            with engagement to provide
            services to assist Bruce
            Rosenfield/Schnader as
            counsel for Bradford in
            advising client
   40       2001/08/31 - Letter           A/C                      Bradford                    No                              N/A                         1, 8
            agreement with Fleet
            Advisors regarding access to
            confidential Bradford
            information in connection
            with engagement to provide
            services to assist Bruce
            Rosenfield/Schnader as
            counsel for Bradford in
            advising client
   41       2002/01/30 – black-lined      A/C                      Bradford                    No                              N/A                         1, 8
            draft of letter agreement by
            Bruce Rosenfield/Schnader,
            as counsel for Bradford,
            with Fleet Advisors
            regarding engagement to

                                                                                      29
                                                   Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 31 of 196




 A. Bates   B. Description of Redacted          C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document           Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                     Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                            Anna GRAT, or the Modified                                   Responsive to
                                                                                                            2001 GRAT?                                         What Subpoena
                                                                                                                                                                  Request?
            provide services to assist
            counsel in advising client
   42       2002/01/30 – Email from          A/C                       Bradford                    No                              N/A                         1
            Fleet Advisors to Larry
            Laubach, Esq., as counsel
            for Bradford, with clean and
            black-lined versions of letter
            regarding engagement to
            provide services to assist
            counsel in advising client.
   43       2001/05/25 - Larry Laubach,      A/C                       Bradford                    No                              N/A                         1
            Esq., as counsel for
            Bradford, letter to Robert
            Siwicki with marked-up
            letter regarding Howard
            Lawson engagement to
            provide services to assist
            counsel in advising client.
   44       2002/03/14 – Emails              A/C                       Bradford                    No                              N/A                         1
            between Robert Siwicki and
            Larry Laubach, Esq., as
            counsel for Bradford, emails
            re Fleet Advisors’ access to
            proprietary information of
            Bradford
   45       2002/03/14 - Emails              A/C                       Bradford                    No                              N/A                         1
            between Robert Siwicki and
            Larry Laubach, Esq., as

                                                                                          30
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 32 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document       Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                 Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                        Anna GRAT, or the Modified                                   Responsive to
                                                                                                        2001 GRAT?                                         What Subpoena
                                                                                                                                                              Request?
            counsel for Bradford, emails
            re Fleet Advisors’ access to
            proprietary information of
            Bradford
   46       2002/02/05 - Larry Laubach, A/C                        Bradford                    No                              N/A                         1
            Esq., as counsel for
            Bradford, memorandum to
            Robert Siwicki and Andrea
            Falcone of Fleet Advisors re
            Fleet Advisors’ access to
            proprietary information of
            Bradford
   47       2002/02/01 - Larry Laubach, A/C                        Bradford                    No                              N/A                         1
            Esq., as counsel for
            Bradford, memorandum to
            Robert Siwicki and Andrea
            Falcone of Fleet Advisors re
            Fleet Advisors’ access to
            proprietary information of
            Bradford
   48       2002/01/25 – Larry           A/C                       Bradford                    No                              N/A                         1, 8
            Laubach/Bruce
            Rosenfield/Schnader as
            counsel for Bradford black-
            line of Bradford/Fleet
            Advisors agreement re
            access to proprietary
            information of Bradford

                                                                                      31
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 33 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes    G. Redacted or
Number/       or Withheld Document        Description of Redacted      D. Holder of Privilege   Withheld Document About the                                      Withheld
Log Entry                                  Information, If Any                                   1994 Anna Trusts, the 2001                                  Information Is
 Number                                                                                         Anna GRAT, or the Modified                                    Responsive to
                                                                                                         2001 GRAT?                                         What Subpoena
                                                                                                                                                                 Request?
   49       2002/01/25 – Larry            A/C                       Bradford                    No                              N/A                         1, 8
            Laubach/Bruce
            Rosenfield/Schnader as
            counsel for Bradford black-
            line of letter re Fleet
            Advisors’ engagement to
            provide services to assist
            counsel in advising client
   50       2002/01/25 – Larry            A/C                       Bradford                    No                              N/A                         1, 8
            Laubach/Bruce
            Rosenfield/Schnader as
            counsel for Bradford black-
            line of letter re Fleet
            Advisors’ engagement to
            provide services to assist
            counsel in advising client
   51       2002/01/17 - 2002/01/25 -     A/C                       Bradford                    No                              N/A                         1
            Larry Laubach/Bruce
            Rosenfield/Schnader as
            counsel for Bradford black-
            line of letter re Fleet
            Advisors’ engagement to
            provide services to assist
            counsel in advising client
            with handwritten notes by
            Larry Laubach, Esq.
   52       2002/04/17 - Larry Laubach,   A/C                       Bradford                    No                              N/A                         1
            Esq., as counsel for

                                                                                       32
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 34 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document          Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                    Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                           Anna GRAT, or the Modified                                   Responsive to
                                                                                                           2001 GRAT?                                         What Subpoena
                                                                                                                                                                 Request?
            Bradford, letter to Robert
            Siwicki regarding
            engagement of Fleet
            Advisors to assist counsel in
            giving legal advice to client
   53       2002/04/03 - Larry Laubach,     A/C                       Bradford                    No                              N/A                         1
            Esq., as counsel for
            Bradford, cover letter to
            Robert Siwicki re
            engagement by counsel for
            Built-In Gains valuation and
            confidentiality agreement
   54       2002/04/01 – Letter between     A/C                       Bradford                    No                              N/A                         1, 8
            Bruce Rosenfield/Schnader
            as counsel for Bradford and
            Fleet Advisors regarding
            engagement for Built-In
            Gains valuation to assist
            counsel in advising client
   55       2002/04/1 – Robert Siwicki      A/C                       Bradford                    No                              N/A                         1
            letter to Larry Laubach,
            Esq., as counsel for
            Bradford, re engagement for
            Built-In Gains valuation to
            assist counsel in advising
            client
   56       2001/08/31 – Bradford letter    A/C                       Bradford                    No                              N/A                         1, 8
            agreement with Fleet

                                                                                         33
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 35 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document       Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                 Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                        Anna GRAT, or the Modified                                   Responsive to
                                                                                                        2001 GRAT?                                         What Subpoena
                                                                                                                                                              Request?
            Advisors regarding access to
            confidential Bradford
            information in connection
            with engagement to provide
            services to assist counsel in
            advising client
   57       2002/04/01 – Bruce            A/C                      Bradford                    No                              N/A                         1, 8
            Rosenfield/Schnader, as
            counsel for Bradford, letter
            engaging Fleet Advisors to
            provide valuation to assist
            counsel in advising client
   58       2002/05/07 - Draft report of A/C                       Bradford                    No                              N/A                         1
            Fleet Advisors to Bruce
            Rosenfield and Larry
            Laubach, as counsel to
            Bradford, to assist counsel
            in providing legal advice to
            client with Larry Laubach,
            Esq. handwritten notes
   65       2002/04/1 – Letter from       A/C                      Bradford                    No                              N/A                         1, 8
            Robert Siwicki to Bruce
            Rosenfield, Esq., as counsel
            for Bradford, regarding
            Schnader's engagement of
            Fleet M&A Advisors to
            provide professional
            services to assist counsel in

                                                                                      34
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 36 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document          Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                    Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                           Anna GRAT, or the Modified                                   Responsive to
                                                                                                           2001 GRAT?                                         What Subpoena
                                                                                                                                                                 Request?
            advising client.
   66       2002/04/1 – Letter from         A/C                       Bradford                    No                              N/A                         1, 8
            Robert Siwicki to John S.
            Middleton regarding
            engagement by Bruce
            Rosenfield/Schnader as
            counsel for Bradford for
            Built-In Gains valuation
   67       2002/04/1 – Letter from         A/C                       Bradford                    No                              N/A                         1, 8
            Robert Siwicki to John S.
            Middleton regarding
            engagement by Bruce
            Rosenfield/Schnader as
            counsel for Bradford for
            Built-In Gains valuation
   68       2002/04/1 - Letter from         A/C                       Bradford                    No                              N/A                         1, 8
            Robert Siwicki to Bruce
            Rosenfield, Esq., as counsel
            for Bradford, regarding
            Schnader's engagement of
            Fleet M&A Advisors to
            provide professional
            services to assist counsel in
            providing advice to client
   69       2002/04/1 - Letter from         A/C                       Bradford                    No                              N/A                         1, 8
            Robert Siwicki to Bruce
            Rosenfield, Esq., as counsel
            for Bradford, regarding

                                                                                         35
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 37 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document       Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                 Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                        Anna GRAT, or the Modified                                   Responsive to
                                                                                                        2001 GRAT?                                         What Subpoena
                                                                                                                                                              Request?
            Schnader's engagement of
            Fleet M&A Advisors to
            provide professional
            services to assist counsel in
            providing advice to client
   70       2001/08/31 - Bradford         A/C                      Bradford                    No                              N/A                         1, 8
            Letter agreement with Fleet
            Advisors regarding access to
            confidential Bradford
            information in connection
            with engagement by Bruce
            Rosenfield/Schnader as
            counsel for Bradford to
            provide services to assist
            counsel in advising client
   71       2001/08/31 - Bradford         A/C                      Bradford                    No                              N/A                         1, 8
            Letter agreement with Fleet
            Advisors regarding access to
            confidential Bradford
            information in connection
            with engagement by Bruce
            Rosenfield/Schnader as
            counsel for Bradford to
            provide services to assist
            counsel in advising client
   72       2001/08/31 - Bradford         A/C                      Bradford                    No                              N/A                         1, 8
            Letter agreement with Fleet
            Advisors regarding access to

                                                                                      36
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 38 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                   E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document         Description of Redacted      D. Holder of Privilege     Withheld Document About the                                    Withheld
Log Entry                                   Information, If Any                                     1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                            Anna GRAT, or the Modified                                   Responsive to
                                                                                                            2001 GRAT?                                         What Subpoena
                                                                                                                                                                  Request?
            confidential Bradford
            information in connection
            with engagement by Bruce
            Rosenfield/Schnader as
            counsel for Bradford to
            provide services to assist
            counsel in advising client
   73       2001/06/11 - Letter from       A/C                       Bradford; JMI (now owned by   No                              N/A                         1, 8
            Robert Siwicki to Bruce                                  Philip Morris)
            Rosenfield, Esq., as counsel
            for Bradford regarding
            Schnader's engagement of
            Howard Lawson to provide
            professional services to
            assist counsel in advising
            JMI in connection with S-
            Corp election
   74       1999/12/14 – Letter from       A/C                       Bradford                      No                              N/A                         1, 8
            Robert Siwicki (Howard
            Lawson) to Bruce
            Rosenfield, Esq., as counsel
            for Bradford, regarding
            Schnader's engagement of
            Howard Lawson to provide
            professional services to
            assist counsel in advising
            client
   75       2001/06/11 - Letter from       A/C                       Bradford; JMI (now owned by   No                              N/A                         1, 8

                                                                                        37
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 39 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                   E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document          Description of Redacted       D. Holder of Privilege    Withheld Document About the                                    Withheld
Log Entry                                    Information, If Any                                     1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                             Anna GRAT, or the Modified                                   Responsive to
                                                                                                             2001 GRAT?                                         What Subpoena
                                                                                                                                                                   Request?
            Robert Siwicki to Bruce                                   Philip Morris)
            Rosenfield, Esq., as counsel
            for Bradford, regarding
            Schnader's engagement of
            Howard Lawson to provide
            professional services to
            assist counsel in advising
            JMI in connection with S-
            Corp election
   76       2001/06/11 - Letter from        A/C                       Bradford; JMI (now owned by   No                              N/A                         1, 8
            Robert Siwicki to Bruce                                   Philip Morris)
            Rosenfield, Esq., as counsel
            for Bradford regarding
            Schnader's engagement of
            Howard Lawson to provide
            professional services to
            assist counsel in advising
            JMI in connection with S-
            Corp election
   77       2000/08/8 - Letter from T.      A/C                       Bradford                      No                              N/A                         1, 8
            Patrick Hurley of Howard
            Lawson to Bruce
            Rosenfield, Esq., as counsel
            for Bradford, re agreement
            for access to proprietary
            information of Bradford to
            provide professional
            services to assist counsel in

                                                                                          38
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 40 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                     E. Is the Redacted Portion or               F. Additional Notes      G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege      Withheld Document About the                                             Withheld
Log Entry                                   Information, If Any                                       1994 Anna Trusts, the 2001                                          Information Is
 Number                                                                                              Anna GRAT, or the Modified                                            Responsive to
                                                                                                              2001 GRAT?                                                  What Subpoena
                                                                                                                                                                             Request?
            advising client.
   78       1999/12/14 – Letter from       A/C                       Bradford                        No                                    N/A                            1, 8
            George Moorbury of
            Howard Lawson to Bruce
            Rosenfield, Esq., as counsel
            for Bradford, regarding
            Schnader's engagement of
            Howard Lawson to provide
            professional services to
            assist counsel in advising
            client
   99       2003/12/03 - Scott             A/C                       Bradford; John individually     Yes – Barbakoff and Laubach           Interests of John as trustee   None
            Barbakoff, Esq., and Larry                               and in capacities as Bradford   notes relate to true-up of division   differed from interests of
            Laubach, Esq., as counsel                                officer and Trustee of 1994     of 1994 Anna Trust                    beneficiaries who were
            for Bradford and John in                                 Anna Trusts                                                           represented by separate
            various capacities,                                                                                                            counsel..
            handwritten notes all over
            face of document from John
            Stine (Ernst & Young) to
            Elizabeth Arias, Esq.
            (counsel for Ms. Hughes), re
            true-up for 1994 Anna Trust
            division, and attached
            internal communications
            and email from John S.
            Middleton to Larry
            Laubach, Esq. Clean copy
            of document to Ms. Arias

                                                                                          39
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 41 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                     E. Is the Redacted Portion or            F. Additional Notes   G. Redacted or
Number/       or Withheld Document         Description of Redacted      D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                   Information, If Any                                       1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                              Anna GRAT, or the Modified                                      Responsive to
                                                                                                              2001 GRAT?                                            What Subpoena
                                                                                                                                                                       Request?
            has been produced
  100       2001/04/3 Letter from          A/C                       Bradford and/or JMI (now        No                                 N/A                         None
            Jeffery God, Esq.,                                       owned by Philip Morris)
            (Schnader, as counsel for
            Bradford and JMI) to Tish
            Why (JMI), cc: Larry
            Laubach, Esq. (as counsel
            for Bradford and JMI),
            regarding Articles and
            Certificates of Mergers re
            mergers of JMLP, Inc., John
            Middleton Company, and
            JMHC, Inc. into JMI
  101       2000/08/02 Letter from John    A/C                       Bradford                        No                                 N/A                         1, 8
            S. Middleton to Bruce
            Rosenfield, Esq., as counsel
            for Bradford, re Howard,
            Lawson valuation
  118       2008/11/19 – Letter from       A/C – FSM Executors       John Middleton as Executor      No – relates to advice to Mrs.     N/A                         3
            Margaret Thompson, Esq.,                                 and Lucia Hughes as Executrix   Middleton regarding annual gifts
            as counsel to Frances S.                                 for the Estate of Frances S.    to children and grandchildren
            Middleton, to Frances S.                                 Middleton
            Middleton re gifting
  119       2008/11/19 - Letter from       A/C – FSM Executors       John Middleton as Executor      No – relates to advice to Mrs.     N/A                         3, 8
            Margaret Thompson, Esq.,                                 and Lucia Hughes as Executrix   Middleton regarding annual gifts
            as counsel to Frances S.                                 for the Estate of Frances S.    to children and grandchildren
            Middleton, to Frances S.                                 Middleton
            Middleton re gifting with

                                                                                         40
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 42 of 196




 A. Bates   B. Description of Redacted          C. Privilege, with                                     E. Is the Redacted Portion or            F. Additional Notes   G. Redacted or
Number/       or Withheld Document           Description of Redacted      D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                     Information, If Any                                       1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                                Anna GRAT, or the Modified                                      Responsive to
                                                                                                                2001 GRAT?                                            What Subpoena
                                                                                                                                                                         Request?
            handwritten note
  120       2001/04/25 – document            A/C – FSM Executors       John Middleton as Executor      No – relates to advice to Mrs.     N/A                         2, 3, 8
            entitled “Frances Middleton                                and Lucia Hughes as Executrix   Middleton regarding her estate
            Estate Planning Meeting” –                                 for the Estate of Frances S.    planning and/or planning as
            agenda for meeting with                                    Middleton                       settlor of trusts
            Bruce Middleton, Esq., and
            Margaret Thompson, Esq.,
            as counsel for Mrs.
            Middleton and John
            Stine/Ernst & Young, who
            were retained to provide
            services to assist attorney in
            providing estate planning
            advice.
  121       2008/11/19 - Letter from         A/C – FSM Executors       John Middleton as Executor      No – relates to advice to Mrs.     N/A                         3, 8
            Margaret Thompson, Esq.,                                   and Lucia Hughes as Executrix   Middleton regarding annual gifts
            as counsel to Frances S.                                   for the Estate of Frances S.    to children and grandchildren
            Middleton, to Frances S.                                   Middleton
            Middleton re gifting
  122       2008/11/19 - Letter from         A/C – FSM Executors       John Middleton as Executor      No – relates to advice to Mrs.     N/A                         3, 8
            Margaret Thompson, Esq.,                                   and Lucia Hughes as Executrix   Middleton regarding annual gifts
            as counsel to Frances S.                                   for the Estate of Frances S.    to children and grandchildren
            Middleton, to Frances S.                                   Middleton
            Middleton re gifting
  123       2009/05/28 – Letter from         A/C – FSM Executors       John Middleton as Executor      No – relates to advice to Mrs.     N/A                         3, 8
            Margaret Thompson, Esq.,                                   and Lucia Hughes as Executrix   Middleton regarding annual gifts
            as counsel to Frances S.                                   for the Estate of Frances S.    to children and grandchildren
            Middleton, to Frances S.                                   Middleton

                                                                                           41
                                                   Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 43 of 196




 A. Bates   B. Description of Redacted          C. Privilege, with                                        E. Is the Redacted Portion or             F. Additional Notes   G. Redacted or
Number/       or Withheld Document           Description of Redacted        D. Holder of Privilege        Withheld Document About the                                        Withheld
Log Entry                                     Information, If Any                                          1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                                   Anna GRAT, or the Modified                                       Responsive to
                                                                                                                   2001 GRAT?                                             What Subpoena
                                                                                                                                                                             Request?
            Middleton re gifting
  124       2009/12/09 - Letter from        A/C – FSM Executors         John Middleton as Executor       No as to portion relating to         N/A                         3, 8
            Margaret Thompson, Esq.,                                    and Lucia Hughes as Executrix    advice to Mrs. Middleton
            as counsel to Frances S.                                    for the Estate of Frances S.     regarding annual gifts to children
            Middleton, to Frances S.                                    Middleton                        and grandchildren
            Middleton re gifting and
            anticipated correspondence                                                                   Yes as to portion of letter
            from Bruce Rosenfield, on                                                                    regarding anticipated
            behalf of Anna Nupson,                                                                       correspondence from Bruce
            regarding proposed 4%                                                                        Rosenfield regarding the 1994
            distributions from 1994                                                                      Anna Trust
            Anna Trust to Ms. Nupson
  204       2002 - 2003 draft of Frances    A/C                         John individually and in his     No – hand-written notes taken        N/A                         3, 8
            S. Middleton 2001                                           capacity as Trustee and sole     during negotiations, at time
            Agreement of Trust with                                     beneficiary of the Original      before Ms. Nupson became a
            John S. Middleton                                           2001 GRAT                        beneficiary under the Modified
            handwritten notes over the                                                                   2001 GRAT
            face of the document
  208                                      These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  213
  214
  215
  217       2002/11/22 - Fleet "Built in    A/C                         Bradford                         No                                   N/A                         1, 8
            Gains Valuation of Certain
            Bradford Holdings, Inc.
            Subsidiaries as of February
            1, 2001" prepared at request


                                                                                             42
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 44 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                      E. Is the Redacted Portion or            F. Additional Notes   G. Redacted or
Number/       or Withheld Document          Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                    Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                                Anna GRAT, or the Modified                                      Responsive to
                                                                                                                2001 GRAT?                                            What Subpoena
                                                                                                                                                                         Request?
            of counsel to assist in
            providing legal advice to
            BHI.
  219       2000/11/28 – Ernst &            A/C                       Bradford                         No                                 N/A                         8
            Young document entitled
            "Supporting calculations for
            sub-chapter S memo of
            November 28, 2000,"
            prepared to assist counsel in
            providing legal advice to
            BHI
  228       2002/10/14 – Larry Laubach      A/C                       Bradford; John individually      No – Ms. Nupson was not a          N/A                         3
            email to John S. Middleton                                and as Trustee and sole          beneficiary of the Original 2001
            re communications with                                    beneficiary of the Original      GRAT
            Michael Gunter                                            2001 GRAT
  236       2003/01/31 - email from         A/C                       Bradford                         No                                 N/A                         None
            John S. Middleton
            communication to Scott
            Barbakoff re shareholders.
  271       2003/01/31 - John S.            A/C                       Bradford                         No                                 N/A                         None
            Middleton communication
            to Scott Barbakoff re
            shareholders
  275       2000/08/11 - John S.            A/C                       Bradford                         No                                 N/A                         1, 8
            Middleton communication
            to Bruce Rosenfield re
            Howard Lawson valuation
  276       2000/06/14 - John S.            A/C                       Bradford and Double Play, Inc.   No                                 N/A                         1
                                                                                           43
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 45 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                       E. Is the Redacted Portion or         F. Additional Notes        G. Redacted or
Number/       or Withheld Document          Description of Redacted       D. Holder of Privilege        Withheld Document About the                                         Withheld
Log Entry                                    Information, If Any                                         1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                        Responsive to
                                                                                                                 2001 GRAT?                                              What Subpoena
                                                                                                                                                                            Request?
            Middleton email to Bruce
            Rosenfield, Esq., cc to Larry
            Laubach, Esq., both as
            counsel for Bradford and
            Double Play, re Howard
            Lawson
  277       2000/08/02 - John S.            A/C                       Bradford                          No                              N/A                              8
            Middleton communication
            to Bruce Rosenfield Double
            Play, Inc.
  278       2000/08/02 - John S.            A/C                       Bradford                          No                              N/A                              1, 8
            Middleton communication
            to Larry Laubach and Bruce
            Rosenfield re request for
            review/comment on draft
            letter to Robert Siwicki
  279       2001/03/11 - Bruce              A/C                       Bradford                          No                              N/A                              8
            Rosenfield communication
            to John S. Middleton re
            redemption of Thorkelson
            and Flood stock
  281       2001/03/29 - John Stine         A/C                       John Middleton individually;      No                              A redacted version of this       8
            communication to Bruce                                    John as Trustee of November                                       document was produced to Ms.
            Rosenfield, John S.                                       1982 and 1/18/94                                                  Nupson, providing the portions
            Middleton, Larry Laubach                                  Grandchildren’s Trusts for                                        of the communication
            S-Corp reorganization, to                                 which Ms. Nupson is not a                                         regarding the 1994 Anna Trust
            assist counsel in providing                               beneficiary; John as Trustee of
            legal advice to client                                    1994 Anna Trusts                                                  The only remaining redactions

                                                                                            44
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 46 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                      E. Is the Redacted Portion or         F. Additional Notes       G. Redacted or
Number/       or Withheld Document          Description of Redacted       D. Holder of Privilege       Withheld Document About the                                        Withheld
Log Entry                                    Information, If Any                                        1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                                Anna GRAT, or the Modified                                       Responsive to
                                                                                                                2001 GRAT?                                             What Subpoena
                                                                                                                                                                          Request?
            regarding impact on                                                                                                        were of information pertaining
            November 1982 trust (for                                                                                                   only to personal information
            which Ms. Nupson is not a                                                                                                  and/or accounts of John S.
            beneficiary), January 1994                                                                                                 Middleton, Leigh P. Middleton,
            GST (for which Ms. Nupson                                                                                                  their children (John P.
            is not a beneficiary) and                                                                                                  Middleton and Frances B.
            1994 Anna Trust                                                                                                            Middleton) and/or Trusts for
                                                                                                                                       their benefit.
  289       2000/08/31 - John S.            A/C                       Bradford                         No                              N/A                            1, 8
            Middleton communication
            to Bruce Rosenfield re
            Howard Lawson valuation
  290       2000/06/14 - John S.            A/C                       Bradford and Double Play, Inc.   No                              N/A                            1, 8
            Middleton email to Bruce
            Rosenfield, Esq., cc to Larry
            Laubach, Esq., both as
            counsel for Bradford and
            Double Play, re Howard
            Lawson
  291       2000/08/02 - John S.            A/C                       Bradford                         No                              N/A                            1, 8
            Middleton communication
            to Bruce Rosenfield re
            Robert Siwicki/Howard
            Lawson valuation
  292       2000/08/02 - John S.            A/C                       Bradford                         No                              N/A                            1, 8
            Middleton communication
            to Larry Laubach and Bruce
            Rosenfield seeking

                                                                                           45
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 47 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                      E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document          Description of Redacted       D. Holder of Privilege       Withheld Document About the                                    Withheld
Log Entry                                    Information, If Any                                        1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                                Anna GRAT, or the Modified                                   Responsive to
                                                                                                                2001 GRAT?                                         What Subpoena
                                                                                                                                                                      Request?
            comments on attached draft
            letter to Robert Siwicki
  320       2002/01/30 – draft letter for   A/C                       Bradford                         No                              N/A                         1, 8
            review/comment by Bruce
            Rosenfield/Schnader
            Harrison Segal & Lewis re
            retention of Fleet Advisors
            to assist counsel in
            providing legal advice to
            client
  321       2000/08/31 - John S.            A/C                       Bradford                         No                              N/A                         1, 8
            Middleton communication
            to Bruce Rosenfield re
            Howard Lawson valuation
  322       2000/06/14 - John S.            A/C                       Bradford and Double Play, Inc.   No                              N/A                         1, 8
            Middleton email to Bruce
            Rosenfield, Esq., cc to Larry
            Laubach, Esq., both as
            counsel for Bradford and
            Double Play, re Howard
            Lawson
  323       2000/08/02 - John S.            A/C                       Bradford                         No                              N/A                         1, 8
            Middleton communication
            to Bruce Rosenfield re
            Robert Siwicki/Howard
            Lawson valuation
  324       2000/08/02 - John S.            A/C                       Bradford                         No                              N/A                         1, 8
            Middleton communication

                                                                                           46
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 48 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document         Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                   Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                          Anna GRAT, or the Modified                                   Responsive to
                                                                                                          2001 GRAT?                                         What Subpoena
                                                                                                                                                                Request?
            to Larry Laubach and Bruce
            Rosenfield re Howard
            Lawson valuation
  325       2000/08/03 - draft John S.     A/C                       Bradford                    No                              N/A                         1, 8
            Middleton letter to Robert
            Siwicki for review and
            comment by Larry Laubach
            and Bruce Rosenfield
  326       2000/10/06 - John S.           A/C                       Bradford and Double Play    No                              N/A                         1, 8
            Middleton email to Bruce
            Rosenfield with changes
            John S. Middleton wants
            communicated to R. Siwicki
            to draft valuation of Double
            Play
  340       2001/03/11 - Bruce             A/C                       Bradford                    No                              N/A                         8
            Rosenfield communication
            to John S. Middleton re
            redemption of Thorkelson
            and Flood stock
  354       2003/01/31 – John S.           A/C                       Bradford                    No                              N/A                         None
            Middleton email to Scott
            Barbakoff, Esq. re
            shareholders
  358       2001/08/31 - Bradford          A/C                       Bradford                    No                              N/A                         1, 8
            Letter agreement with Fleet
            Advisors regarding access to
            confidential Bradford

                                                                                         47
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 49 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                      E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document          Description of Redacted       D. Holder of Privilege       Withheld Document About the                                    Withheld
Log Entry                                    Information, If Any                                        1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                                Anna GRAT, or the Modified                                   Responsive to
                                                                                                                2001 GRAT?                                         What Subpoena
                                                                                                                                                                      Request?
            information in connection
            with engagement by Bruce
            Rosenfield/Schnader as
            counsel for Bradford to
            provide services to assist
            counsel in advising client
  359       2002/01/30 – draft of Fleet     A/C                       Bradford                         No                              N/A                         1
            Advisors engagement letter
            for built in gains valuation
            for review/comment by John
            S. Middleton and counsel
  360       2002/01/30 – draft Fleet        A/C                       Bradford                         No                              N/A                         1, 8
            Advisors engagement letter
            for review/comment by
            Bruce Rosenfield
  361       1999/12/03 – John S.            A/C                       Bradford                         No                              N/A                         8
            Middleton email to Larry
            Laubach and Bruce
            Rosenfield re legal advice
            sought regarding possible
            corporate restructuring
  362       2000/08/31 – John S.            A/C                       Bradford                         No                              N/A                         1, 8
            Middleton letter to Bruce
            Rosenfield re Howard
            Lawson valuation
  363       2000/06/14 - John S.            A/C                       Bradford and Double Play, Inc.   No                              N/A                         1, 8
            Middleton email to Bruce
            Rosenfield, Esq., cc to Larry

                                                                                           48
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 50 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document          Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                    Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                           Anna GRAT, or the Modified                                   Responsive to
                                                                                                           2001 GRAT?                                         What Subpoena
                                                                                                                                                                 Request?
            Laubach, Esq., both as
            counsel for Bradford and
            Double Play, re Howard
            Lawson
  364       2000/08/02 - John S.            A/C                       Bradford                    No                              N/A                         1, 8
            Middleton letter to Bruce
            Rosenfield re Howard
            Lawson valuation
  365       2000/08/02 - John S.            A/C                       Bradford                    No                              N/A                         1, 8
            Middleton email to Larry
            Laubach and Bruce
            Rosenfield re review of draft
            letter to Robert Siwicki
  366       2000/08/03 - draft John S.      A/C                       Bradford                    No                              N/A                         1, 8
            Middleton letter to Robert
            Siwicki for review and
            comment by Larry Laubach
            and Bruce Rosenfield
  367       2000/10/06 - John S.            A/C                       Bradford and Double Play    No                              N/A                         1, 8
            Middleton email to Bruce
            Rosenfield with changes
            John S. Middleton wants
            communicated to R. Siwicki
            to draft valuation of Double
            Play
  368       2001/03/11 - Bruce              A/C                       Bradford                    No                              N/A                         None
            Rosenfield communication
            to John S. Middleton re

                                                                                          49
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 51 of 196




 A. Bates   B. Description of Redacted          C. Privilege, with                                  E. Is the Redacted Portion or             F. Additional Notes   G. Redacted or
Number/       or Withheld Document           Description of Redacted       D. Holder of Privilege   Withheld Document About the                                        Withheld
Log Entry                                     Information, If Any                                    1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                             Anna GRAT, or the Modified                                       Responsive to
                                                                                                             2001 GRAT?                                             What Subpoena
                                                                                                                                                                       Request?
            redemption of Thorkelson
            and Flood stock and
            planning
  372       2005/07/12 - Bruce               A/C - FSM Executors       John Middleton and Lucia     No – document does not involve      N/A                         3, 8
            Rosenfield letter to Frances                               Hughes as Executor and       advice to Mrs. Middleton
            S. Middleton re (a) estate                                 Executrix of the Estate of   regarding actions as a Trustee of
            planning, including (b)                                    Frances S. Middleton         a trust for which Ms. Nupson is a
            gifting to her grandchildren;                                                           beneficiary, but instead involves
            (c) actions as settlor of 1998                                                          advice to Mrs. Middleton about
            Revocable Trust; (d) gifting                                                            her own estate planning and
            to 1990 Trust for which                                                                 actions as a settlor
            Mrs. Middleton’s three
            children are beneficiaries;
            and (e) trusts under the
            Modified 2001 GRAT f/b/o
            Lucia Hughes and John
            Middleton
  373       2005/07/12 - Bruce               A/C - FSM Executors       John Middleton and Lucia     No – document does not involve      N/A                         3, 8
            Rosenfield letter to Frances                               Hughes as Executor and       advice to Mrs. Middleton
            S. Middleton re (a) estate                                 Executrix of the Estate of   regarding actions as a Trustee of
            planning, including (b)                                    Frances S. Middleton         a trust for which Ms. Nupson is a
            gifting to her grandchildren;                                                           beneficiary, but instead involves
            (c) actions as settlor of 1998                                                          advice to Mrs. Middleton about
            Revocable Trust; (d) gifting                                                            her own estate planning and
            to 1990 Trust for which                                                                 actions as a settlor
            Mrs. Middleton’s three
            children are beneficiaries;
            and (e) trusts under the

                                                                                            50
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 52 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes   G. Redacted or
Number/       or Withheld Document         Description of Redacted        D. Holder of Privilege        Withheld Document About the                                      Withheld
Log Entry                                   Information, If Any                                          1994 Anna Trusts, the 2001                                   Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                     Responsive to
                                                                                                                 2001 GRAT?                                           What Subpoena
                                                                                                                                                                         Request?
            Modified 2001 GRAT f/b/o
            Lucia Hughes and John
            Middleton, with Mrs.
            Middleton’s handwritten
            notes
  374                                      This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  375       2002 - Chart of “Frances       A/C - FSM Executors      John Middleton and Lucia           No – document does not involve N/A                             3, 8
            Middleton Current Assets                                Hughes as Executor and             advice to Mrs. Middleton
            Available for Distribution”                             Executrix of the Estate of         regarding actions as a Trustee of
            including assets held in                                Frances S. Middleton               a trust for which Ms. Nupson is a
            1972, 1982 and 1990                                                                        beneficiary, but instead involves
            insurance trusts, Marital                                                                  advice to Mrs. Middleton about
            Trust, and Original 2001                                                                   her own estate planning and
            GRAT, with Mrs.                                                                            actions as a settlor
            Middleton’s handwritten
            notes, for discussion with
            Bruce Rosenfield regarding
            her estate planning
  376       2005/09/29 - Bruce             A/C - FSM Executors        John Middleton and Lucia         No – document does not involve N/A                             3, 8
            Rosenfield letter to Frances                              Hughes as Executor and           advice to Mrs. Middleton
            S. Middleton re gift tax                                  Executrix of the Estate of       regarding actions as a Trustee of
            issues and gift to 4/18/1990                              Frances S. Middleton             a trust for which Ms. Nupson is a
            insurance trust                                                                            beneficiary, but instead involves
                                                                                                       advice to Mrs. Middleton about
                                                                                                       her own estate planning and
                                                                                                       actions as a settlor
  377                                      This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  385       2000/09/25 - Agenda for        A/C - FSM Executors      John Middleton and Lucia           No – document does not involve N/A                             2, 3, 8

                                                                                            51
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 53 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                  E. Is the Redacted Portion or             F. Additional Notes   G. Redacted or
Number/       or Withheld Document        Description of Redacted       D. Holder of Privilege   Withheld Document About the                                        Withheld
Log Entry                                  Information, If Any                                    1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                          Anna GRAT, or the Modified                                       Responsive to
                                                                                                          2001 GRAT?                                             What Subpoena
                                                                                                                                                                    Request?
            Ernst & Young (John Stine)                              Hughes as Executor and       advice to Mrs. Middleton
            and Schnader (Bruce                                     Executrix of the Estate of   regarding actions as a Trustee of
            Rosenfield) meeting with                                Frances S. Middleton         a trust for which Ms. Nupson is a
            Frances S. Middleton                                                                 beneficiary, but instead involves
                                                                                                 advice to Mrs. Middleton about
                                                                                                 her own estate planning and
                                                                                                 actions as a settlor
  386       2000/09/25 – Ernst &          A/C - FSM Executors       John Middleton and Lucia     No – document does not involve      N/A                         2, 3, 8
            Young (John Stine) and                                  Hughes as Executor and       advice to Mrs. Middleton
            Schnader (Bruce                                         Executrix of the Estate of   regarding actions as a Trustee of
            Rosenfield) Chart of estate                             Frances S. Middleton         a trust for which Ms. Nupson is a
            planning techniques for                                                              beneficiary, but instead involves
            France S. Middleton                                                                  advice to Mrs. Middleton about
                                                                                                 her own estate planning and
                                                                                                 actions as a settlor
  388       2000/09/11 - John Stine       A/C - FSM Executors       John Middleton and Lucia     No – document does not involve      N/A                         2, 3, 8
            letter to Frances re estate                             Hughes as Executor and       advice to Mrs. Middleton
            planning, to assist counsel                             Executrix of the Estate of   regarding actions as a Trustee of
            (Bruce Rosenfield) in                                   Frances S. Middleton         a trust for which Ms. Nupson is a
            providing legal advice                                                               beneficiary, but instead involves
                                                                                                 advice to Mrs. Middleton about
                                                                                                 her own estate planning and
                                                                                                 actions as a settlor
  389       2000/09/11 - Ernst & Young    A/C - FSM Executors       John Middleton and Lucia     No – document does not involve      N/A                         2, 3, 8
            PowerPoint presentation re                              Hughes as Executor and       advice to Mrs. Middleton
            “Frances Middleton Estate                               Executrix of the Estate of   regarding actions as a Trustee of
            Planning Strategies,” to                                Frances S. Middleton         a trust for which Ms. Nupson is a
            assist counsel (Bruce                                                                beneficiary, but instead involves

                                                                                          52
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 54 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                     E. Is the Redacted Portion or             F. Additional Notes   G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege      Withheld Document About the                                        Withheld
Log Entry                                   Information, If Any                                       1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                              Anna GRAT, or the Modified                                       Responsive to
                                                                                                              2001 GRAT?                                             What Subpoena
                                                                                                                                                                        Request?
            Rosenfield) in providing                                                                 advice to Mrs. Middleton about
            legal advice                                                                             her own estate planning and
                                                                                                     actions as a settlor
  390       2000/09/25 - Agenda for        A/C - FSM Executors       John Middleton and Lucia        No – document does not involve      N/A                         2, 3, 8
            Ernst & Young (John Stine)                               Hughes as Executor and          advice to Mrs. Middleton
            and Schnader (Bruce                                      Executrix of the Estate of      regarding actions as a Trustee of
            Rosenfield) meeting with                                 Frances S. Middleton            a trust for which Ms. Nupson is a
            Frances S. Middleton                                                                     beneficiary, but instead involves
                                                                                                     advice to Mrs. Middleton about
                                                                                                     her own estate planning and
                                                                                                     actions as a settlor
  391       2000/09/25 – Ernst &           A/C - FSM Executors       John Middleton and Lucia        No – document does not involve      N/A                         2, 3, 8
            Young (John Stine) and                                   Hughes as Executor and          advice to Mrs. Middleton
            Schnader (Bruce                                          Executrix of the Estate of      regarding actions as a Trustee of
            Rosenfield) Chart of estate                              Frances S. Middleton            a trust for which Ms. Nupson is a
            planning techniques for                                                                  beneficiary, but instead involves
            France S. Middleton                                                                      advice to Mrs. Middleton about
                                                                                                     her own estate planning and
                                                                                                     actions as a settlor
  392       2008/11/19 - Margaret          A/C - FSM Executors       John Middleton as Executor      No – relates to advice to Mrs.      N/A                         3, 8
            Thompson, Esq., letter to                                and Lucia Hughes as Executrix   Middleton regarding annual gifts
            Frances S. Middleton re                                  for the Estate of Frances S.    to children and grandchildren
            gifting                                                  Middleton
  393       2001/06/28 - Bruce             A/C - FSM Executors       John Middleton as Executor      No – document does not involve      N/A                         2, 3, 8
            Rosenfield letter to Frances                             and Lucia Hughes as Executrix   advice to Mrs. Middleton
            S. Middleton, cc to John S.                              for the Estate of Frances S.    regarding actions as a Trustee of
            Middleton re “Estate                                     Middleton                       a trust for which Ms. Nupson is a
            Planning”                                                                                beneficiary, but instead involves

                                                                                          53
                                              Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 55 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                     E. Is the Redacted Portion or             F. Additional Notes   G. Redacted or
Number/       or Withheld Document       Description of Redacted      D. Holder of Privilege       Withheld Document About the                                        Withheld
Log Entry                                 Information, If Any                                       1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                            Anna GRAT, or the Modified                                       Responsive to
                                                                                                            2001 GRAT?                                             What Subpoena
                                                                                                                                                                      Request?
                                                                                                   advice to Mrs. Middleton about
                                                                                                   her own estate planning and
                                                                                                   actions as a settlor
  394       2001 – Draft of Original     A/C - FSM Executors       John Middleton as Executor      No – document does not involve      N/A                         2, 3, 8
            Grantor Retained Annuity                               and Lucia Hughes as Executrix   advice to Mrs. Middleton
            Trust                                                  for the Estate of Frances S.    regarding actions as a Trustee of
                                                                   Middleton                       a trust for which Ms. Nupson is a
                                                                                                   beneficiary, but instead involves
                                                                                                   advice to Mrs. Middleton about
                                                                                                   her own estate planning and
                                                                                                   actions as a settlor
  395       2003/03/25 - Schnader        A/C - FSM Executors       John Middleton as Executor      No – document does not involve      N/A                         2, 3, 8
            invoice re Frances S.                                  and Lucia Hughes as Executrix   advice to Mrs. Middleton
            Middleton                                              for the Estate of Frances S.    regarding actions as a Trustee of
                                                                   Middleton                       a trust for which Ms. Nupson is a
                                                                                                   beneficiary, but instead involves
                                                                                                   services to Mrs. Middleton in her
                                                                                                   capacity as settlor
  396       2003/03/25 - Schnader        A/C - FSM Executors       John Middleton as Executor      No – document does not involve      N/A                         2, 3, 8
            invoice re Frances S.                                  and Lucia Hughes as Executrix   advice to Mrs. Middleton
            Middleton                                              for the Estate of Frances S.    regarding actions as a Trustee of
                                                                   Middleton                       a trust for which Ms. Nupson is a
                                                                                                   beneficiary, but instead involves
                                                                                                   services to Mrs. Middleton in her
                                                                                                   capacity as settlor
  397       2005/09 Frances S.          A/C - FSM Executors        John Middleton as Executor      No – document does not involve      N/A                         2, 3, 8
            Middleton handwritten notes                            and Lucia Hughes as Executrix   advice to Mrs. Middleton
            regarding discussions with                             for the Estate of Frances S.    regarding actions as a Trustee of

                                                                                       54
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 56 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                      E. Is the Redacted Portion or             F. Additional Notes   G. Redacted or
Number/       or Withheld Document        Description of Redacted       D. Holder of Privilege       Withheld Document About the                                        Withheld
Log Entry                                  Information, If Any                                        1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                              Anna GRAT, or the Modified                                       Responsive to
                                                                                                              2001 GRAT?                                             What Subpoena
                                                                                                                                                                        Request?
            Bruce Rosenfield                                        Middleton                        a trust for which Ms. Nupson is a
                                                                                                     beneficiary
  398       Pre-2001 Undated Frances      A/C - FSM Executors       John Middleton as Executor       No – document does not involve      N/A                         2, 3, 8
            S. Middleton handwritten                                and Lucia Hughes as Executrix    advice to Mrs. Middleton
            notes regarding discussions                             for the Estate of Frances S.     regarding actions as a Trustee of
            with Bruce Rosenfield                                   Middleton                        a trust for which Ms. Nupson is a
            regarding gifting issues                                                                 beneficiary, but instead involves
                                                                                                     services to Mrs. Middleton in her
                                                                                                     capacity as settlor
  399       Undated Frances S.          A/C - FSM Executors         John Middleton as Executor       No – document does not involve      N/A                         2, 3, 8
            Middleton handwritten notes                             and Lucia Hughes as Executrix    advice to Mrs. Middleton
            re discussion with Bruce                                for the Estate of Frances S.     regarding actions as a Trustee of
            Rosenfield about estate                                 Middleton                        a trust for which Ms. Nupson is a
            planning                                                                                 beneficiary, but instead involves
                                                                                                     services to Mrs. Middleton in her
                                                                                                     capacity as settlor
  400       2002/08/05 - Frances S.       A/C - FSM Executors       John Middleton as Executor       No – document does not involve      N/A                         2, 3, 8
            Middleton handwritten notes                             and Lucia Hughes as Executrix    advice to Mrs. Middleton
            regarding discussions with                              for the Estate of Frances S.     regarding actions as a Trustee of
            Bruce Rosenfield on gifting                             Middleton                        a trust for which Ms. Nupson is a
            issues and tax issues,                                                                   beneficiary, but instead involves
            Original 2001 GRAT, and                                                                  services to Mrs. Middleton in her
            1994 Anna Trusts                                                                         capacity as settlor
  406       2000/06/14 - John S.          A/C                       Bradford and Double Play, Inc.   No                                  N/A                         1, 8
            Middleton email to Bruce
            Rosenfield, Esq., cc to Larry
            Laubach, Esq., both as
            counsel for Bradford and

                                                                                         55
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 57 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document          Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                    Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                           Anna GRAT, or the Modified                                   Responsive to
                                                                                                           2001 GRAT?                                         What Subpoena
                                                                                                                                                                 Request?
            Double Play, re Howard
            Lawson
  407       2000/08/02 - John S.            A/C                       Bradford                    No                              N/A                         1, 8
            Middleton letter to Bruce
            Rosenfield re Howard
            Lawson valuation
  408       2000/08/02 - John S.            A/C                       Bradford                    No                              N/A                         1, 8
            Middleton email to Larry
            Laubach and Bruce
            Rosenfield re review of draft
            letter to Robert Siwicki
  409       2000/08/03 - draft John S.      A/C                       Bradford                    No                              N/A                         8
            Middleton letter to Robert
            Siwicki for review and
            comment by Larry Laubach
            and Bruce Rosenfield
  410       2000/10/06 - John S.            A/C                       Bradford and Double Play    No                              N/A                         1, 8
            Middleton email to Bruce
            Rosenfield with changes
            John S. Middleton wants
            communicated to R. Siwicki
            to draft valuation of Double
            Play
  411       2000/08/31 - John S.            A/C                       Bradford                    No                              N/A                         1, 8
            Middleton letter to Bruce
            Rosenfield cc to Donald
            Erickson of Ernst & Young
            re Howard Lawson

                                                                                          56
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 58 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                  E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document          Description of Redacted       D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                    Information, If Any                                    1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                            Anna GRAT, or the Modified                                   Responsive to
                                                                                                            2001 GRAT?                                         What Subpoena
                                                                                                                                                                  Request?
            valuation; Ernst & Young
            included to provide services
            to assist counsel in
            providing legal advice to
            client
  412       2000/08 – John S.               A/C                       Bradford                     No                              N/A                         1, 8
            Middleton notes/comments
            to counsel re Robert Siwicki
            valuation
  427       1999/05/18 - William Webb       A/C                       Phillies Partnership         No                              N/A                         8
            (Schnader) letter to John S.
            Middleton re transfer of BHI
            shares
  435       2000/08/08 - Confidentiality    A/C                       Bradford                     No                              N/A                         1, 8
            Agreement between
            Howard, Lawson & Co. and
            Schnader Harrison Segal &
            Lewis, addressed to Bruce
            Rosenfield and Larry
            Laubach. Participation of
            financial advisor required to
            assist in providing legal
            advice to client.
  436       2001/08/31 – Letter             A/C                       Bradford                     No                              N/A                         1, 8
            agreement between Fleet
            Securities, Inc., and
            Bradford Holdings, Inc.,
            signed by Robert Siwicki

                                                                                             57
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 59 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document          Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                    Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                           Anna GRAT, or the Modified                                   Responsive to
                                                                                                           2001 GRAT?                                         What Subpoena
                                                                                                                                                                 Request?
            and John S. Middleton.
            Participation of financial
            advisor required to assist in
            providing legal advice to
            client.
  438       2004/03/25 - Robert Siwicki     A/C                       Bradford                    No                              N/A                         1, 8
            letter to Larry Laubach
            regarding proprietary
            materials. Participation of
            financial advisor required to
            assist in providing legal
            advice to client.
  439       2004/03/25 - Larry Laubach      A/C                       Bradford                    No                              N/A                         1, 8
            letter to Robert Siwicki
            regarding proprietary
            materials. Participation of
            financial advisor required to
            assist in providing legal
            advice to client.
  440       2002/12/03 – John S.            A/C                       Bradford                    No                              N/A                         1, 8
            Middleton letter to Robert
            Siwicki regarding record
            retention. Participation of
            financial advisor required to
            assist in providing legal
            advice to client.
  441       2002/11/26 – Robert             A/C                       Bradford                    No                              N/A                         1, 8
            Siwicki letter to John S.

                                                                                         58
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 60 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document        Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                  Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                         Anna GRAT, or the Modified                                   Responsive to
                                                                                                         2001 GRAT?                                         What Subpoena
                                                                                                                                                               Request?
            Middleton regarding
            proprietary information.
            Participation of financial
            advisor required to assist in
            providing legal advice to
            client.
  443       2002/04/01 - Robert Siwicki A/C                         Bradford                    No                              N/A                         1, 8
            letter to Bradford Holdings,
            Inc., re Fleet M&A
            Advisors’ engagement for
            built-in gains evaluation.
            Participation of financial
            advisor required to assist in
            providing legal advice to
            client.
  444       2002/04/01 - Addendum to       A/C                      Bradford                    No                              N/A                         1, 8
            letter listed above at No. 443

  445       2002/11/22 - Fleet Advisors   A/C                       Bradford                    No                              N/A                         1, 8
            Built in Gains Valuation of
            BHI and Subsidiaries dated
            as of February 1, 2001,
            prepared at request of
            counsel (Bruce
            Rosenfield/Schnader
            Harrison) to assist in
            providing legal advice to
            client

                                                                                       59
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 61 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes    G. Redacted or
Number/       or Withheld Document         Description of Redacted      D. Holder of Privilege   Withheld Document About the                                      Withheld
Log Entry                                   Information, If Any                                   1994 Anna Trusts, the 2001                                  Information Is
 Number                                                                                          Anna GRAT, or the Modified                                    Responsive to
                                                                                                          2001 GRAT?                                         What Subpoena
                                                                                                                                                                  Request?
  446       2002/11/22 - Fleet Advisors    A/C                       Bradford                    No                              N/A                         1, 8
            Built in Gains Valuation of
            BHI and Subsidiaries dated
            as of February 1, 2001,
            prepared at request of
            counsel (Bruce
            Rosenfield/Schnader
            Harrison) to assist in
            providing legal advice to
            client
  447       2002/11/22 - Fleet Advisors    A/C                       Bradford                    No                              N/A                         1, 8
            Built in Gains Valuation of
            BHI and Subsidiaries dated
            as of February 1, 2001,
            prepared at request of
            counsel (Bruce
            Rosenfield/Schnader
            Harrison) to assist in
            providing legal advice to
            client
  448       2002/04/01 – Robert            A/C                       Bradford                    No                              N/A                         1, 8
            Siwicki letter to Bruce
            Rosenfield regarding Fleet
            Securities, Inc., engagement
            for valuation of common
            shares of Bradford
            Holdings, Inc., to assist
            counsel in providing advice

                                                                                        60
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 62 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document       Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                 Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                        Anna GRAT, or the Modified                                   Responsive to
                                                                                                        2001 GRAT?                                         What Subpoena
                                                                                                                                                              Request?
            to client, executed by Robert
            Siwicki, Bruce Rosenfield
            and John S. Middleton on
            behalf of Bradford
            Holdings, Inc.
  449       2002/04/01 – Robert           A/C                      Bradford                    No                              N/A                         1, 8
            Siwicki letter to Bruce
            Rosenfield regarding Fleet
            Securities, Inc., engagement
            for valuation of common
            shares of Bradford
            Holdings, Inc., to assist
            counsel in providing advice
            to client, executed by Robert
            Siwicki, Bruce Rosenfield
            and John S. Middleton on
            behalf of Bradford
            Holdings, Inc.
  450       1999/12/14 - Robert Siwicki A/C                        Bradford                    No                              N/A                         1, 8
            letter to Bruce Rosenfield
            regarding Howard Lawson
            & Co. engagement for
            valuation of common shares
            of Bradford Holdings, Inc.,
            to assist counsel in
            providing advice to client,
            executed by Robert Siwicki,
            Bruce Rosenfield and John

                                                                                      61
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 63 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document          Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                    Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                           Anna GRAT, or the Modified                                   Responsive to
                                                                                                           2001 GRAT?                                         What Subpoena
                                                                                                                                                                 Request?
            S. Middleton on behalf of
            Bradford Holdings, Inc.
  451       2000/08/31 – John Stine         A/C                       Bradford                    No                              N/A                         None
            (Ernst & Young) letter to
            Bruce Rosenfield regarding
            Arthur Andersen valuation
            of the Phillies, provided to
            assist counsel in providing
            legal advice to client
  452       1999/02/25- Howard              A/C                       Bradford                    No                              N/A                         1, 8
            Lawson & Co. report to
            Bruce Rosenfield regarding
            Valuation of Minority
            Interests of Common Stock
            of BHI as of 8/31/1998,
            provided to assist counsel in
            providing legal advice to
            client
  453       2001/11/19 – John S.            A/C                       Bradford                    No                              N/A                         1, 8
            Middleton letter to Robert
            Siwicki re discussions with
            Thorkelsons and Smiths.
            Participation of financial
            advisor required to assist in
            providing legal advice to
            client.
  454       2000/08/31 – John Stine         A/C                       Bradford                    No                              N/A                         None
            (Ernst & Young) letter to

                                                                                         62
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 64 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document          Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                    Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                           Anna GRAT, or the Modified                                   Responsive to
                                                                                                           2001 GRAT?                                         What Subpoena
                                                                                                                                                                 Request?
            Bruce Rosenfield regarding
            Arthur Andersen valuation
            of the Phillies, provided to
            assist counsel in providing
            legal advice to client
  455       2000/08/02 – John S.            A/C                       Bradford/Double Play        No                              N/A                         8
            Middleton letter to Bruce
            Rosenfield regarding Arthur
            Andersen's October 31,
            1999 valuation of the
            Phillies
  456       2001/01/11 - Letter from        A/C                       Bradford                    No                              N/A                         1, 8
            Annette Madison to Robert
            Siwicki re valuation analysis
            to be done for S-Corp
            conversion. Participation of
            financial advisor required to
            assist in providing legal
            advice to client.
  457       2002/04/17 – Larry Laubach      A/C                       Bradford                    No                              N/A                         1, 8
            letter to Robert Siwicki re
            Thorkelson/Smith purchase
            agreements. Participation of
            financial advisor required to
            assist in providing legal
            advice to client.
  458       2001/04/17 - Larry Laubach      A/C                       Bradford                    No                              N/A                         1, 8
            letter to Robert Siwicki re

                                                                                         63
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 65 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document          Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                    Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                           Anna GRAT, or the Modified                                   Responsive to
                                                                                                           2001 GRAT?                                         What Subpoena
                                                                                                                                                                 Request?
            Thorkelson/Smith purchase
            agreements. Participation of
            financial advisor required to
            assist in providing legal
            advice to client.
  459       2002/04/03 – Larry Laubach      A/C                       Bradford                    No                              N/A                         1, 8
            letter to Robert Siwicki re
            Built-In Gains Valuation
            and confidentiality
            agreements. Participation of
            financial advisor required to
            assist in providing legal
            advice to client.
  460       2002/05/14 - Clint Price        A/C                       Bradford                    No                              N/A                         1, 8
            (JMI) letter to Robert
            Siwicki re John Middleton,
            Inc. Participation of
            financial advisor required to
            assist in providing legal
            advice to client.
  461       2002/01/25 - Clint Price        A/C                       Bradford                    No                              N/A                         1, 8
            (JMI) to Michael J. Burke of
            Fleet M&A Advisors re
            John Middleton, Inc.,
            trademark information.
            Participation of financial
            advisor required to assist in
            providing legal advice to

                                                                                         64
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 66 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document       Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                 Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                        Anna GRAT, or the Modified                                   Responsive to
                                                                                                        2001 GRAT?                                         What Subpoena
                                                                                                                                                              Request?
            client.
  463       2001/08/14 - Clint Price      A/C                      Bradford                    No                              N/A                         1, 8
            (JMI) letter to Robert
            Siwicki re information about
            John Middleton, Inc.
            Participation of financial
            advisor at request of counsel
            required to assist in
            providing legal advice to
            client.
  464       2001/01/11 - Robert Siwicki A/C                        Bradford                    No                              N/A                         1, 8
            handwritten notes re
            telephone conference with
            Clint Price (JMI).
            Participation of financial
            advisor required at request
            of counsel to assist in
            providing legal advice to
            client.
  467       2001/08/06 - Clint Price      A/C                      Bradford                    No                              N/A                         1, 8
            (JMI) List of Customer
            Rankings in Sales Dollars
            Feb 2000 - Jan 2001, with
            Robert Siwicki handwritten
            notes

            and


                                                                                      65
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 67 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document          Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                    Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                           Anna GRAT, or the Modified                                   Responsive to
                                                                                                           2001 GRAT?                                         What Subpoena
                                                                                                                                                                 Request?
            2001/08/14 – Clint Price
            (JMI) John Middleton, Inc.
            List of Key Vendors for
            Manufacturing, with Robert
            Siwicki handwritten notes.

            Participation of financial
            advisor required to assist in
            providing legal advice to
            client.
  468       2001/08/14 - Clint Price        A/C                       Bradford                    No                              N/A                         1, 8
            communication, at request
            of counsel, to Robert
            Siwicki re valuation.
            Participation of financial
            advisor required to assist in
            providing legal advice to
            client.
  469       2001/08/07 - Clint Price        A/C                       Bradford                    No                              N/A                         1, 8
            memorandum to Robert
            Siwicki re Environmental
            Analysis for John
            Middleton, Inc.
            Participation of financial
            advisor required to assist in
            providing legal advice to
            client.
  471       2002/01/10 - Lisa Haas          A/C                       Bradford                    No                              N/A                         1, 8

                                                                                         66
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 68 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes           G. Redacted or
Number/       or Withheld Document          Description of Redacted       D. Holder of Privilege         Withheld Document About the                                              Withheld
Log Entry                                    Information, If Any                                          1994 Anna Trusts, the 2001                                           Information Is
 Number                                                                                                  Anna GRAT, or the Modified                                             Responsive to
                                                                                                                  2001 GRAT?                                                   What Subpoena
                                                                                                                                                                                  Request?
            letter to Michael Burke of
            Fleet M&A Advisors re list
            of Mortgages, Notes and
            Revolving Credit Lines.
            Participation of financial
            advisor required to assist in
            providing legal advice to
            client.
  479       2013/11/05 – Margaret           A/C                       John, serving as Executor for      No as to portions of the           Portions of the document          2, 3, 8
            Thompson, Esq.                                            Estate of Frances S. Middleton;    document regarding the 1/18/94     relating to the 1998 Revocable
            communication to John                                     John as Trustee of the 1998        Grandchildren’s Trust f/b/o Mr.    Trust, the Marital Trust, or the
            Middleton regarding                                       Revocable Trust of Frances S.      Middleton’s children, or his own   1972, 1982 and 1990 insurance
            bequests and probate                                      Middleton; John as Trustee of      family trust.                      trusts. Accordingly, a redacted
                                                                      the Marital Trust; John as                                            version of this document was
                                                                      Trustee of the 1/18/94                                                produced in the Orphans’ Court
                                                                      Grandchildren’s Trusts f/b/o                                          Litigation with all portions
                                                                      his children; John as Trustee of                                      relating to estate administration
                                                                      his own family trust; John as      Yes as to portions of the          or the trusts for which Ms.
                                                                      Trustee of the 1972, 1982 and      document regarding                 Nupson is a beneficiary.
                                                                      1990 insurance trusts              administration for trusts and/or
                                                                                                         estates for which Ms. Nupson is a The only portions withheld,
                                                                                                         beneficiary.                      following production of the
                                                                                                                                           redacted version of this
                                                                                                                                           document, relate to a trust
                                                                                                                                           created by Mr. Middleton for
                                                                                                                                           his children or the 1/18/94
                                                                                                                                           “Grandchildren’s Trust”
                                                                                                                                           created by HHM, Jr., and FSM

                                                                                            67
                                                    Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 69 of 196




 A. Bates   B. Description of Redacted           C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes             G. Redacted or
Number/       or Withheld Document            Description of Redacted         D. Holder of Privilege       Withheld Document About the                                                Withheld
Log Entry                                      Information, If Any                                          1994 Anna Trusts, the 2001                                             Information Is
 Number                                                                                                    Anna GRAT, or the Modified                                               Responsive to
                                                                                                                    2001 GRAT?                                                     What Subpoena
                                                                                                                                                                                      Request?
                                                                                                                                              for Mr. Middleton’s children.
  480       2014/04/28 – John                 A/C                        John, serving as Executor for     Yes                                Interests of John adverse to         2, 3, 7, 8
            Middleton communication                                      Estate of Frances S. Middleton,                                      beneficiary; litigation
            to Margaret Thompson, Esq.                                   and as Trustee of the 1998                                           threatened by beneficiary.
            regarding estate liabilities                                 Revocable Trust of Frances S.
            and demands by Ms.                                           Middleton
            Nupson’s counsel for
            information regarding
            distributions from Frances
            Middleton’s estate
  481       2015/01/21 –                      A/C and WP                 John as Trustee of the 1994       Yes                                Yes – relates to active litigation   7, 8
            Communications between                                       Anna Trust                                                           with beneficiaries
            Margaret Thompson, Esq.,
            James Mannion, Esq., Larry
            Laubach, Esq., and John
            Middleton regarding trust
            dispute
  482       2014/12/07 -                      A/C and WP                 John as Trustee of the 1994       Yes                                Yes – relates to active litigation   7, 8
            Communications between                                       Anna Trust                                                           with beneficiaries
            James Mannion, Esq. and
            Margaret Thompson, Esq.
            regarding litigation strategy
  483                                       These documents were produced in unredacted form as part of the meet-and-confer process in the Orphans’ Court Litigation.
  484
  492       2010/06/22 Larry Laubach          A/C                        John, individually and as         Yes                                Interests of John as trustee         None
            email to John Middleton re                                   Trustee of the 1994 Anna Trust                                       differed from interests of
            negotiations with Ms.                                                                                                             beneficiaries who were
            Nupson, Ms. Hughes and/or                                                                                                         represented by separate
                                                                                               68
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 70 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                      E. Is the Redacted Portion or              F. Additional Notes      G. Redacted or
Number/       or Withheld Document          Description of Redacted       D. Holder of Privilege       Withheld Document About the                                            Withheld
Log Entry                                    Information, If Any                                        1994 Anna Trusts, the 2001                                         Information Is
 Number                                                                                                Anna GRAT, or the Modified                                           Responsive to
                                                                                                                2001 GRAT?                                                 What Subpoena
                                                                                                                                                                              Request?
            Ms. Hughes’ counsel Jill                                                                                                        counsel.
            Raspet re 1994 Anna Trust
  500       2007/10/24 Brett Altman         A/C                       Bradford                         No                                   N/A                            None
            email to Philip Kircher and
            Larry Laubach (all of
            Cozen) re communications
            with and/or advice to clients
            re stock purchase agreement
            with Lucia Hughes
            individually, with
            attachment (listed below)
  501       2007/10/24 - Brett Altman       A/C                       Bradford                         No                                   N/A                            None
            comments on Stock
            Purchase Agreement with
            Lucia Hughes
  507       2010/09/09 John Middleton       A/C                       John, individually and as        Yes                                  Interests of John as trustee   None
            email to Larry Laubach re                                 Trustee of the 1994 Anna Trust                                        differed from interests of
            Ms. Nupson’s, Ms. Hughes’                                                                                                       beneficiaries who were
            and/or Ms. Hughes’ counsel                                                                                                      represented by separate
            Jill Raspet's demands                                                                                                           counsel.
            relating to the 1994 Anna
            Trust
  508       2003/02/03 Larry Laubach        A/C                       Bradford                         No – though attached document        N/A                            None
            email to James Jumper (both                                                                refers to 1994 Anna Trust as
            of Cozen) re shareholder                                                                   shareholder, document itself is
            records, with attachment                                                                   not a trust administration record.
            (listed below)                                                                             Rather, it is a corporate record
                                                                                                       regarding all shareholders

                                                                                          69
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 71 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes           G. Redacted or
Number/       or Withheld Document         Description of Redacted        D. Holder of Privilege        Withheld Document About the                                              Withheld
Log Entry                                   Information, If Any                                          1994 Anna Trusts, the 2001                                           Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                            Responsive to
                                                                                                                 2001 GRAT?                                                  What Subpoena
                                                                                                                                                                                 Request?
  509       2003/02/03 - attachment to    A/C                         Bradford                         No – though document refers to      N/A                               None
            email listed above;                                                                        1994 Anna Trust as shareholder,
            document re shareholder                                                                    document itself is not a trust
            records                                                                                    administration record. Rather, it
                                                                                                       is a corporate record regarding all
                                                                                                       shareholders
  521                                    These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  522
  525       2004/04/07 John Middleton     A/C                         Bradford; John, individually;    Yes                                Interests of John as trustee       None
            email to Larry Laubach re                                 John as trustee of the April                                        differed from interests of
            settlement agreement with                                 1990 insurance trust; John as                                       beneficiaries who were
            Hughes family and                                         Trustee of the 1994 Anna Trust                                      represented by separate
            remaining issues                                                                                                              counsel.

                                                                                                                                          In addition, legal fees were not
                                                                                                                                          paid from trusts for which Ms.
                                                                                                                                          Nupson is a beneficiary

  533       2010/08/04 Larry Laubach      A/C and WP                  John, individually and as        Yes                                Interests of John as trustee       None
            email to John S. Middleton                                Trustee of the 1994 Anna Trust                                      differed from interests of
            re Bruce Rosenfield                                                                                                           beneficiaries who were
            discussions with Ms.                                                                                                          represented by separate
            Nupson about her demands                                                                                                      counsel. Unclear whether
            to modify and/or set aside                                                                                                    attorneys’ fees paid from trust
            1994 Anna Trust                                                                                                               of which Ms. Nupson is a
                                                                                                                                          beneficiary.
  534       2010/07/20 John S.            A/C and WP                  John, individually and as        Yes                                Interests of John as trustee       None
            Middleton email to Larry                                  Trustee of the 1994 Anna Trust                                      differed from interests of

                                                                                           70
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 72 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                      E. Is the Redacted Portion or              F. Additional Notes         G. Redacted or
Number/       or Withheld Document         Description of Redacted         D. Holder of Privilege     Withheld Document About the                                               Withheld
Log Entry                                   Information, If Any                                        1994 Anna Trusts, the 2001                                            Information Is
 Number                                                                                               Anna GRAT, or the Modified                                              Responsive to
                                                                                                               2001 GRAT?                                                    What Subpoena
                                                                                                                                                                                Request?
            Laubach re Ms. Hughes                                                                                                          beneficiaries who were
            demands re the 1994 Anna                                                                                                       represented by separate
            Trust and Ms. Nupson's                                                                                                         counsel. Unclear whether
            demands to modify or set                                                                                                       attorneys’ fees paid from trust
            aside 1994 Anna Trust                                                                                                          of which Ms. Nupson is a
                                                                                                                                           beneficiary.
  538       2010/09/22 John Middleton      A/C and WP                John, individually and as        Yes                                  Interests of John as trustee      None
            email to Larry Laubach re                                Trustee of the 1994 Anna Trust                                        differed from interests of
            discussions with Ms.                                                                                                           beneficiaries who were
            Nupson, Mrs. Middleton,                                                                                                        represented by separate
            Ms. Hughes and/or Ms.                                                                                                          counsel.
            Hughes’ attorney Jill Raspet
            regarding distributions from
            1994 Anna Trust and Ms.
            Nupson’s demands to
            modify and/or set aside
            1994 Anna Trust
  539       2003/02/03 Larry Laubach       A/C                       Bradford                         Though attached document refers      N/A                               None
            email to James Jumper (both                                                               to 1994 Anna Trust as
            of Cozen) re discussions                                                                  shareholder, document itself is
            with and/or advice to John                                                                not a trust administration record.
            Middleton/Bradford about                                                                  Rather, it is a corporate record
            shareholder records, with                                                                 regarding all shareholders
            attachment (listed below)
  540       2003/02/03 Larry Laubach       A/C                       A/C                              Though attached document refers      N/A                               None
            document re shareholder                                                                   to 1994 Anna Trust as
            records, attached to email                                                                shareholder, document itself is
            above, for review/comment                                                                 not a trust administration record.

                                                                                           71
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 73 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                        E. Is the Redacted Portion or             F. Additional Notes         G. Redacted or
Number/       or Withheld Document         Description of Redacted        D. Holder of Privilege        Withheld Document About the                                              Withheld
Log Entry                                   Information, If Any                                          1994 Anna Trusts, the 2001                                           Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                             Responsive to
                                                                                                                 2001 GRAT?                                                   What Subpoena
                                                                                                                                                                                 Request?
            by James Jumper and John                                                                    Rather, it is a corporate record
            Middleton                                                                                   regarding all shareholders
  541       2010/12/14 Margaret            A/C and WP                 Cozen O’Connor, P.C.              No – this is an internal Cozen     N/A.                               None
            Thompson email to Michael                                                                   O’Connor communication
            Heller and Larry Laubach                                                                    regarding its own policy.
            (all of Cozen) re Cozen
            O’Conner attorneys’ fees
            and status of accounting for
            1994 Anna Trust
  549                                      This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation


  557       2004/04/07 John Middleton      A/C                        Bradford; John, individually;     Yes                                Interests of John as trustee       None
            email to Larry Laubach re                                 John as trustee of the April                                         differed from interests of
            2003 settlement agreement                                 1990 insurance trust; John as                                        beneficiaries who were
            with Hughes family and                                    Trustee of the 1994 Anna Trust                                       represented by separate
            remaining issues                                                                                                               counsel.

                                                                                                                                           In addition, legal fees were not
                                                                                                                                           paid from trusts for which Ms.
                                                                                                                                           Nupson is a beneficiary

  558       2010/06/01 Larry Laubach       A/C                        John individually                 No                                 N/A                                8
            email to Margaret
            Thompson (both of Cozen)
            re discussions with John
            Middleton about Frances S.
            Middleton

                                                                                            72
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 74 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes        G. Redacted or
Number/       or Withheld Document         Description of Redacted        D. Holder of Privilege        Withheld Document About the                                           Withheld
Log Entry                                   Information, If Any                                          1994 Anna Trusts, the 2001                                        Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                         Responsive to
                                                                                                                 2001 GRAT?                                               What Subpoena
                                                                                                                                                                              Request?
  562       2010/04/15 John Middleton      A/C and WP                 John, individually and as         Yes                                Interests of John as trustee   None
            email to Larry Laubach re                                 Trustee of the 1994 Anna Trust                                       differed from interests of
            Ms. Nupson's demands to                                                                                                        beneficiaries who were
            modify or set aside 1994                                                                                                       represented by separate
            Anna Trust                                                                                                                     counsel.
  563       2010/09/22 John Middleton      A/C                        John individually                 No                                 N/A                            None
            email to Larry Laubach re
            Frances S. Middleton gifts
            to Hughes children
  568       2002/09/26 Larry Laubach       A/C                        Bradford; John individually       No – shareholder’s agreement is N/A                               None
            email to Richard Silpe (both                                                                a corporate governance document
            of Cozen) re discussions
            with and/or advice to John
            Middleton about possible
            amendments to Bradford
            shareholder’s agreement,
            attachment listed below.
  569                                      This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation

  582       2010/09/22 Larry Laubach       A/C and WP                 John, individually and as         Yes                                Interests of John as trustee   None
            email to John Middleton re                                Trustee of the 1994 Anna Trust                                       differed from interests of
            discussions with Ms.                                                                                                           beneficiaries who were
            Nupson and/or her counsel                                                                                                      represented by separate
            Bruce Rosenfield, and Ms.                                                                                                      counsel.
            Hughes and/or her counsel
            Jill Raspet regarding
            distributions from the 1994
            Anna Trust

                                                                                            73
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 75 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                      E. Is the Redacted Portion or         F. Additional Notes           G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege       Withheld Document About the                                            Withheld
Log Entry                                   Information, If Any                                        1994 Anna Trusts, the 2001                                         Information Is
 Number                                                                                               Anna GRAT, or the Modified                                          Responsive to
                                                                                                               2001 GRAT?                                                What Subpoena
                                                                                                                                                                             Request?
  583       2010/06/15 Larry Laubach       A/C and WP                John, individually and as        Yes                             Interests of John as trustee       None
            email chain with John S.                                 Trustee of the 1994 Anna Trust                                   differed from interests of
            Middleton re Ms. Hughes'                                                                                                  beneficiaries who were
            and/or her counsel's                                                                                                      represented by separate
            demands relating to the                                                                                                   counsel.
            1994 Anna Trust, and
            discussions regarding
            construction of agreement
            with Altria
  585       2003/01/31 John Middleton      A/C                       Bradford                         No                              N/A                                None
            memorandum to Scott
            Barbakoff (attached to email
            listed above) re information
            from Bradford about
            shareholders
  589       2004/04/07 Larry Laubach       A/C                       Bradford; John, individually;    Yes                             Interests of John as trustee       None
            email to John Middleton re                               John as trustee of the April                                     differed from interests of
            settlement with Hughes                                   1990 insurance trust; John as                                    beneficiaries who were
            family and remaining issues                              Trustee of the 1994 Anna Trust                                   represented by separate
                                                                                                                                      counsel.

                                                                                                                                      In addition, legal fees were not
                                                                                                                                      paid from trusts for which Ms.
                                                                                                                                      Nupson is a beneficiary

  592       2010/07/20 John Middleton      A/C and WP                John, individually and as        Yes                             Interests of John as trustee       None
            email to Larry Laubach re                                Trustee of the 1994 Anna Trust                                   differed from interests of
            Ms. Nupson's, Ms. Hughes’                                                                                                 beneficiaries who were

                                                                                         74
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 76 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                  E. Is the Redacted Portion or         F. Additional Notes      G. Redacted or
Number/       or Withheld Document          Description of Redacted       D. Holder of Privilege   Withheld Document About the                                       Withheld
Log Entry                                    Information, If Any                                    1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                            Anna GRAT, or the Modified                                      Responsive to
                                                                                                            2001 GRAT?                                            What Subpoena
                                                                                                                                                                     Request?
            and/or their respective                                                                                                represented by separate
            counsel's demands relating                                                                                             counsel.
            to 1994 Anna Trust
  593       2003/01/31 Email from John      A/C                       Bradford                     No                              N/A                            None
            S. Middleton to Larry
            Laubach re: shareholders
            (with attachment listed
            below)
  594       2003/01/31 document from        A/C                       Bradford                     No                              N/A                            None
            John Middleton to Larry
            Laubach re shareholders
            (attachment to above)
  596       2001/02/01 Fleet Securities     A/C                       Bradford                     No                              N/A                            1
            letter to Bruce Rosenfield re
            Fleet engagement
  597       2010/07/14 John Middleton       A/C and WP                John, individually and as    Yes                             Interests of John as trustee   None
            email to Larry Laubach re                                 Trustee of the 1994 Anna                                     differed from interests of
            discussions with Ms.                                      Trusts                                                       beneficiaries who were
            Nupson, Ms. Hughes and/or                                                                                              represented by separate
            their respective counsel re                                                                                            counsel.
            Ms. Nupson's demands
            relating to the 1994 Anna
            Trust
  598       2003/02/03 John Middleton       A/C                       Bradford                     No                              N/A                            None
            email to Larry Laubach re
            shareholders, with
            attachment listed below
  599       2003/02/03 John Middleton       A/C                       Bradford                     No                              N/A                            None
                                                                                           75
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 77 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                      E. Is the Redacted Portion or         F. Additional Notes      G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                   Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                               Anna GRAT, or the Modified                                      Responsive to
                                                                                                               2001 GRAT?                                            What Subpoena
                                                                                                                                                                        Request?
            draft document re
            shareholders for
            review/comment by Larry
            Laubach
  600       2010/04/14 Larry Laubach       A/C                       John, individually and as        Yes                             Interests of John as trustee   None
            email to John S. Middleton                               Trustee of the 1994 Anna Trust                                   differed from interests of
            re discussions with Lucia                                                                                                 beneficiaries who were
            Hughes’ counsel regarding                                                                                                 represented by separate
            Ms. Hughes’ and Ms.                                                                                                       counsel.
            Nupson’s demands relating
            to the 1994 Anna Trust
  601       2003/02/18 Larry Laubach       A/C                       Bradford; John as Trustee of     Yes                             Interests of John as trustee   None
            email to James Jumper,                                   the 1/18/94 Grandchildren’s                                      differed from interests of
            Scott Barbakoff (all of                                  Trust, 1994 Anna Trust,                                          beneficiaries who were
            Cozen) and John Middleton                                Original 2001 GRAT and                                           represented by separate
            re discussions with Ms.                                  proposed Modified 2001                                           counsel.
            Hughes’ counsel                                          GRAT
  604       2003/02/11 John Middleton      A/C                       Bradford                         No                              N/A                            None
            email to Larry Laubach re
            confidentiality agreement
            with and discussions with
            counsel for Hughes sons,
            with attachment listed below
  605       2003/02/11 John Middleton      A/C                       Bradford                         No                              N/A                            None
            comments on draft letter to
            counsel for Hughes sons
  606       2003/02/03 John Middleton      A/C                       Bradford                         No                              N/A                            None
            email to Larry Laubach re

                                                                                          76
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 78 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                        E. Is the Redacted Portion or            F. Additional Notes          G. Redacted or
Number/       or Withheld Document          Description of Redacted        D. Holder of Privilege        Withheld Document About the                                              Withheld
Log Entry                                    Information, If Any                                          1994 Anna Trusts, the 2001                                           Information Is
 Number                                                                                                  Anna GRAT, or the Modified                                             Responsive to
                                                                                                                  2001 GRAT?                                                   What Subpoena
                                                                                                                                                                                  Request?
            shareholders, with
            attachment listed below
  607       2003/02/03 John Middleton      A/C                         Bradford                         No – document is a corporate        N/A                                None
            document re shareholders                                                                    record regarding all shareholders
            for review/comment by
            Larry Laubach
  608                                     These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  613
  615       2010/09/09 Larry Laubach       A/C                         John, individually and as        Yes                                 Interests of John as trustee       None
            email to John Middleton re                                 Trustee of the 1994 Anna Trust                                       differed from interests of
            discussions with Ms.                                                                                                            beneficiaries who were
            Nupson and/or Ms. Hughes’                                                                                                       represented by separate
            attorney about their                                                                                                            counsel. It is unclear whether
            demands re 1994 Anna                                                                                                            legal fees were paid from trusts
            Trust                                                                                                                           of which Ms. Nupson was a
                                                                                                                                            beneficiary.
  617       2004/04/07 Larry Laubach       A/C                         Bradford; John, individually;    Yes                                 Interests of John as trustee       None
            email to John Middleton re                                 John as trustee of the April                                         differed from interests of
            settlement with Hughes                                     1990 insurance trust; John as                                        beneficiaries who were
            family and remaining issues                                Trustee of the 1994 Anna Trust                                       represented by separate
                                                                                                                                            counsel.

                                                                                                                                            In addition, legal fees were not
                                                                                                                                            paid from trusts for which Ms.
                                                                                                                                            Nupson is a beneficiary

  620       2005/09/16 Larry Laubach       A/C                         John, individually and as        Yes                                 Interests of John as trustee       None
            letter to John Middleton re                                Trustee of the 1994 Anna Trust                                       differed from interests of
                                                                                            77
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 79 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                         E. Is the Redacted Portion or            F. Additional Notes         G. Redacted or
Number/       or Withheld Document          Description of Redacted         D. Holder of Privilege        Withheld Document About the                                             Withheld
Log Entry                                    Information, If Any                                           1994 Anna Trusts, the 2001                                          Information Is
 Number                                                                                                   Anna GRAT, or the Modified                                            Responsive to
                                                                                                                   2001 GRAT?                                                  What Subpoena
                                                                                                                                                                                  Request?
            true-up for 1994 Anna Trust                                                                                                      beneficiaries who were
                                                                                                                                             represented by separate counsel
  621       2010/06/22 John Middleton       A/C and WP                  John, individually and as         Yes                                Interests of John as trustee      None
            email to Larry Laubach re                                   Trustee of the 1994 Anna Trust                                       differed from interests of
            discussions with Ms.                                                                                                             beneficiaries who were
            Nupson, Ms. Hughes and/or                                                                                                        represented by separate counsel
            their counsel about demands
            regarding the 1994 Anna
            Trust
  622       2010/09/09 Larry Laubach        A/C and WP                  John, individually and as         Yes                                Interests of John as trustee      None
            email to John Middleton re                                  Trustee of the 1994 Anna Trust                                       differed from interests of
            discussions with Ms.                                                                                                             beneficiaries who were
            Nupson, Ms. Hughes and/or                                                                                                        represented by separate counsel
            their counsel about demands
            regarding the 1994 Anna
            Trust
  627       2010/07/20 Larry Laubach        A/C and WP                  John, individually and as         Yes                                Interests of John as trustee      None
            email to John Middleton re                                  Trustee of the 1994 Anna Trust                                       differed from interests of
            discussions with Ms.                                                                                                             beneficiaries who were
            Nupson, Ms. Hughes and/or                                                                                                        represented by separate counsel
            their attorneys regarding the
            1994 Anna Trust
  634                                       This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  649       2010/05/13 John Middleton       A/C and WP               John, individually and as          Yes                                 Interests of John as trustee       None
            email to Larry Laubach re                                Trustee of the 1994 Anna Trust                                         differed from interests of
            response to written demand                                                                                                      beneficiaries who were
            by Jill Raspet, counsel for                                                                                                     represented by separate
            Ms. Hughes, and Ms.                                                                                                             counsel..

                                                                                             78
                                                   Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 80 of 196




 A. Bates   B. Description of Redacted          C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes      G. Redacted or
Number/       or Withheld Document           Description of Redacted        D. Holder of Privilege        Withheld Document About the                                         Withheld
Log Entry                                     Information, If Any                                          1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                                   Anna GRAT, or the Modified                                        Responsive to
                                                                                                                   2001 GRAT?                                              What Subpoena
                                                                                                                                                                              Request?
            Nupson’s position re 1994
            Anna Trust
  652                                      These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  653
  657       2010/05/13 Larry Laubach        A/C and WP                  John, individually and as        Yes                                Interests of John as trustee   None
            email to John Middleton re                                  Trustee of the 1994 Anna Trust                                      differed from interests of
            response to letter from Jill                                                                                                    beneficiaries who were
            Rapset, counsel for Ms.                                                                                                         represented by separate
            Hughes, regarding Ms.                                                                                                           counsel.
            Hughes’ and Ms. Nupson’s
            positions relating to the
            1994 Anna Trust
  659       2010/09/09 John Middleton       A/C and WP                  John as Trustee of the 1994      Yes                                Interests of John as trustee   None
            email to Larry Laubach re                                   Anna Trust                                                          differed from interests of
            Ms. Nupson’s, Ms. Hughes’                                                                                                       beneficiaries who were
            and/or Ms. Hughes’ counsel                                                                                                      represented by separate
            Jill Raspet's demands                                                                                                           counsel.
            relating to the 1994 Anna
            Trust
  663       2010/09/14 Larry Laubach        A/C and WP                  John, individually and as        Yes                                Interests of John as trustee   None
            email to John Middleton re                                  Trustee of the 1994 Anna Trust                                      differed from interests of
            discussions with Ms.                                                                                                            beneficiaries who were
            Nupson and/or Ms. Hughes                                                                                                        represented by separate
            (or her counsel) about their                                                                                                    counsel.
            positions relating to the
            1994 Anna Trust
  666                                       This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation


                                                                                             79
                                                   Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 81 of 196




 A. Bates   B. Description of Redacted          C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes       G. Redacted or
Number/       or Withheld Document           Description of Redacted        D. Holder of Privilege        Withheld Document About the                                          Withheld
Log Entry                                     Information, If Any                                          1994 Anna Trusts, the 2001                                       Information Is
 Number                                                                                                   Anna GRAT, or the Modified                                        Responsive to
                                                                                                                   2001 GRAT?                                              What Subpoena
                                                                                                                                                                               Request?
  681       2003/02/18 Larry Laubach        A/C                         Bradford; John as Trustee of     Yes                                Interests of John as trustee   None
            email to James Jumper,                                      the 1/18/94 Grandchildren’s                                         differed from interests of
            Scott Barbakoff (all of                                     Trust, 1994 Anna Trust,                                             beneficiaries who were
            Cozen) and John Middleton                                   Original 2001 GRAT and                                              represented by separate
            re discussions with Ms.                                     proposed Modified 2001                                              counsel.
            Hughes’ counsel                                             GRAT
  682       2001/02/21 John Middleton       A/C                         Bradford                         No                                 N/A                            None
            email to Larry P. Laubach re
            Nancy Smith and Susan
            Thorkelson
  684                                       This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  688       2003/01/31 – John S.            A/C                      Bradford                           No                                  N/A                            None
            Middleton email to Scott
            Barbakoff, Esq. re
            shareholders (attachment to
            email listed above)
  697                                      These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  698
  699
  715       2003/10/07 John Stine email     A/C                         John, individually and as        Yes                                Interests of John as trustee   None
            to Larry Laubach re                                         Trustee of the 1994 Anna Trust                                      differed from interests of
            discussion with Ms. Hughes                                                                                                      beneficiaries who were
            counsel, E. Arias, re                                                                                                           represented by separate
            calculations for true-up of                                                                                                     counsel..
            1994 Anna Trust division
  717                                      These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  718


                                                                                             80
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 82 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document         Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                   Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                          Anna GRAT, or the Modified                                   Responsive to
                                                                                                          2001 GRAT?                                         What Subpoena
                                                                                                                                                                Request?
  730
  731
  740
  744
  745
  754       2001/02/22 Larry Laubach       A/C                       Bradford                    No                              N/A                         8
            draft stock purchase
            agreement for Bradford and
            Susan Thorkelson.
            Electronic file named
            “bradford - stock purchase
            agreement of susan flood
            thorkelson v1.WPD”
  755       2001/02/22 Larry Laubach       A/C                       Bradford                    No                              N/A                         8
            draft stock purchase
            agreement for Bradford and
            Nancy Smith. Electronic
            file named “bradford - stock
            purchase agreement of
            nancy f. smith (2).WPD”
  756       2001/02/22 Larry Laubach       A/C                       Bradford                    No                              N/A                         8
            draft stock purchase
            agreement for Bradford and
            Susan Thorkelsen” red-
            lined. Electronic file named
            “bradford - stock purchase
            agreement of susan f.


                                                                                        81
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 83 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                         E. Is the Redacted Portion or            F. Additional Notes     G. Redacted or
Number/       or Withheld Document         Description of Redacted         D. Holder of Privilege        Withheld Document About the                                         Withheld
Log Entry                                   Information, If Any                                           1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                                  Anna GRAT, or the Modified                                        Responsive to
                                                                                                                  2001 GRAT?                                              What Subpoena
                                                                                                                                                                             Request?
            thorkelson vRED (3).WPD”
  757                                      This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  761       2002/09/28 Larry Laubach       A/C                      Bradford; John individually;       Yes                                 Interests of John as trustee   None
            email to John Stine (E&Y,                               John as Trustee and sole                                               differed from interests of
            financial advisor required to                           beneficiary of the Original                                            beneficiaries who were
            provide legal advice to                                 2001 GRAT; John as Trustee                                             represented by separate
            client) re attached settlement                          of the 1/18/94 Grandchildren’s                                         counsel..
            proposal as provided to                                 Trust; John as Trustee of the
            Bruce Rosenfield. Note this                             1994 Anna Trust
            email is a duplicate of the
            document listed at No. 548,
            and the attachment (which is
            duplicate of entry No. 549)
            is non-privileged and has
            been produced at
            BHICOZ027904
  767                                      This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  775       2003/01/29 Larry Laubach       A/C                      Bradford; John individually;       No – Ms. Nupson was not a           N/A                            None
            email to John Middleton                                 John as Trustee and sole           beneficiary of the Original 2001
            regarding Ms. Hughes’                                   beneficiary of Original 2001       GRAT
            response to settlement                                  GRAT; John as Trustee of
            proposal                                                1/18/94 Grandchildren’s Trust
  781       2003/01/31 John S.             A/C                      Bradford; John individually;       Yes                                 Interests of John as trustee   None
            Middleton email with Larry                              John as Trustee of the Anna                                            differed from interests of
            Laubach regarding                                       1994 Trusts; John as sole                                              beneficiaries who were
            addresses for shareholders                              beneficiary and Trustee of the                                         represented by separate
                                                                    Original 2001 GRAT; John as                                            counsel..
                                                                    Trustee of the proposed

                                                                                            82
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 84 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                        E. Is the Redacted Portion or             F. Additional Notes    G. Redacted or
Number/       or Withheld Document         Description of Redacted         D. Holder of Privilege       Withheld Document About the                                         Withheld
Log Entry                                   Information, If Any                                          1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                        Responsive to
                                                                                                                 2001 GRAT?                                              What Subpoena
                                                                                                                                                                            Request?
                                                                      Modified 2001 GRAT; John as
                                                                      Trustee of the 1994
                                                                      Grandchildren’s Trusts
  782       2003/01/31 document from      A/C                         Bradford                          No – document is a corporate        N/A                          None
            John Middleton to Scott                                                                     record regarding all shareholders
            Barbakoff re shareholders
  783                                     This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  786       2003/02/18 Larry Laubach      A/C                       John, individually and as          Yes                                Interests of John as trustee   None
            email to Phyllis Calix re                               Trustee of the 1994 Anna Trust                                        differed from interests of
            revised document received                                                                                                     beneficiaries who were
            from Ms. Hughes’ counsel                                                                                                      represented by separate
                                                                                                                                          counsel..
  791                                    These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  838
  839       2003/02/03 John Middleton     A/C                         Bradford                          No                                  N/A                          None
            email to Larry Laubach re
            shareholders, with
            attachment listed below




                                                                                            83
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 85 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                        E. Is the Redacted Portion or            F. Additional Notes    G. Redacted or
Number/       or Withheld Document          Description of Redacted        D. Holder of Privilege        Withheld Document About the                                        Withheld
Log Entry                                    Information, If Any                                          1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                                  Anna GRAT, or the Modified                                      Responsive to
                                                                                                                  2001 GRAT?                                            What Subpoena
                                                                                                                                                                            Request?
  840       2003/02/03 John Middleton      A/C                         Bradford                         No – document is a corporate        N/A                         None
            draft document re                                                                           record regarding all shareholders
            shareholders for
            review/comment by Larry
            Laubach




  842                                     These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  847
  848       2003/02/18 James Jumper        A/C                         John as Trustee of the 1/18/94   No                                  N/A                         None
            email to Larry P. Laubach                                  Grandchildren’s Trust
            with included email of the
            same date from Larry
            Laubach to John Middleton,
            James Jumper and Scott
            Barbakoff (all of Cozen) re
            Ms. Hughes’ counsel’s
            revisions to Exhibit 2
            (Acknowledgement of
            Receipt of Funds) to Family
            Settlement Agreement for
            1/18/94 Grandchildren’s
            Trust
                                                                                            84
                                                   Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 86 of 196




 A. Bates   B. Description of Redacted          C. Privilege, with                                        E. Is the Redacted Portion or               F. Additional Notes       G. Redacted or
Number/       or Withheld Document           Description of Redacted        D. Holder of Privilege        Withheld Document About the                                              Withheld
Log Entry                                     Information, If Any                                          1994 Anna Trusts, the 2001                                           Information Is
 Number                                                                                                   Anna GRAT, or the Modified                                            Responsive to
                                                                                                                   2001 GRAT?                                                  What Subpoena
                                                                                                                                                                                   Request?
  850       2003/01/31 John Middleton       A/C                         Bradford                          No                                    N/A                            None
            memorandum to Scott re
            information from Bradford
            about shareholders
  859                                      These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  862
  863
  867       2003/02/05 Laubach email        A/C                         John, individually and as         Yes                                   Interests of John as trustee   Non
            to Phyllis Calix re                                         Trustee of the 1994 Anna Trust                                          differed from interests of
            instructions relating to                                                                                                            beneficiaries who were
            Family Settlement                                                                                                                   represented by separate
            Agreement re 1994 Anna                                                                                                              counsel..
            Trust
  882       2003/02/18 Scott Barbakoff      A/C                         Bradford; John individually;      Yes, at least as to the portions of   Interests of John as trustee   None
            email to Larry Laubach and                                  John as Trustee of the 1994       the attachments relating to the       differed from interests of
            Phyllis Calix (all of Cozen)                                Anna Trust; John as Trustee of    1994 Anna Trust and/or the            beneficiaries who were
            re communications with                                      the 1/18/94 Grandchildren’s       Modified 2001 GRAT.                   represented by separate
            and/or advice to client re                                  Trust; John as Trustee and sole                                         counsel.
            signatory authority, with                                   beneficiary of the Original
            attachment (listed below)                                   2001 GRAT; John as Trustee                                              N/A
                                                                        of the then-proposed Modified     No as to other portions of the
                                                                        2001 GRAT                         attachments that relate to other
                                                                                                          trusts.
  883       2003/02/18 Scott Barbakoff      A/C                         Bradford; John individually;      Yes, at least as to the portions of   Interests of John as trustee   None
            document attached to email                                  John as Trustee of the 1994       the attachments relating to the       differed from interests of
            listed above - revised                                      Anna Trust; John as Trustee of    1994 Anna Trust and/or the            beneficiaries who were
            document re                                                 the 1/18/94 Grandchildren’s       Modified 2001 GRAT.                   represented by separate
            signatures/executions                                       Trust; John as Trustee and sole                                         counsel.
                                                                                             85
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 87 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                     E. Is the Redacted Portion or              F. Additional Notes   G. Redacted or
Number/       or Withheld Document        Description of Redacted       D. Holder of Privilege      Withheld Document About the                                         Withheld
Log Entry                                  Information, If Any                                       1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                             Anna GRAT, or the Modified                                        Responsive to
                                                                                                             2001 GRAT?                                              What Subpoena
                                                                                                                                                                        Request?
                                                                    beneficiary of the Original
                                                                    2001 GRAT; John as Trustee                                          N/A
                                                                    of the then-proposed Modified   No as to other portions of the
                                                                    2001 GRAT                       attachments that relate to other
                                                                                                    trusts
  884       2003/02/03 Larry Laubach      A/C                       Bradford                        No – though attached document       N/A                          None
            email to James Jumper (both                                                             refers to 1994 Anna Trust as
            of Cozen) re shareholder                                                                shareholder, document itself is
            records, with attachment                                                                not a trust administration record.
            (listed below)                                                                          Rather, it is a corporate record
                                                                                                    regarding all shareholders
  885       2003/02/03 - attachment to    A/C                       Bradford                        No – though document refers to      N/A                          None
            email listed above;                                                                     1994 Anna Trust as shareholder,
            document re shareholder                                                                 document itself is not a trust
            records                                                                                 administration record. Rather, it
                                                                                                    is a corporate record regarding all
                                                                                                    shareholders
  887       2003/02/03 John Middleton     A/C                       Bradford                        No                                  N/A                          None
            email to Larry Laubach re
            shareholders, with
            attachment listed below
  892       2003/02/03 Larry Laubach      A/C                       Bradford                        No – though attached document        N/A                         None
            email to James Jumper (both                                                             refers to 1994 Anna Trust as
            of Cozen) re shareholder                                                                shareholder, document itself is
            records, with attachment                                                                not a trust administration record.
            (listed below)                                                                          Rather, it is a corporate record
                                                                                                    regarding all shareholders
  893       2003/02/03 - attachment to    A/C                       Bradford                        No – though document refers to       N/A                         None

                                                                                        86
                                                   Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 88 of 196




 A. Bates   B. Description of Redacted          C. Privilege, with                                        E. Is the Redacted Portion or               F. Additional Notes      G. Redacted or
Number/       or Withheld Document           Description of Redacted        D. Holder of Privilege        Withheld Document About the                                             Withheld
Log Entry                                     Information, If Any                                          1994 Anna Trusts, the 2001                                          Information Is
 Number                                                                                                   Anna GRAT, or the Modified                                            Responsive to
                                                                                                                   2001 GRAT?                                                  What Subpoena
                                                                                                                                                                                  Request?
            email listed above;                                                                           1994 Anna Trust as shareholder,
            document re shareholder                                                                       document itself is not a trust
            records                                                                                       administration record. Rather, it
                                                                                                          is a corporate record regarding all
                                                                                                          shareholders
  906       2003/02/12 Scott Barbakoff      A/C                         Bradford; John individually;      Yes, at least as to the portions of   Interests of John as trustee   None
            email to Larry Laubach and                                  John as Trustee of the 1994       the attachments relating to the       differed from interests of
            Phyllis Calix (all of Cozen)                                Anna Trust; John as Trustee of    1994 Anna Trust and/or the            beneficiaries who were
            re communications with                                      the 1/18/94 Grandchildren’s       Modified 2001 GRAT.                   represented by separate
            and/or advice to client re                                  Trust; John as Trustee and sole                                         counsel.
            signatory authority, with                                   beneficiary of the Original
            attachment (listed below)                                   2001 GRAT; John as Trustee                                              N/A
                                                                        of the then-proposed Modified     No as to other portions of the
                                                                        2001 GRAT                         attachments that relate to other
                                                                                                          trusts
  907       2003/02/12 Scott Barbakoff      A/C                         Bradford; John individually;      Yes, at least as to the portions of   Interests of John as trustee   None
            document attached to email                                  John as Trustee of the 1994       the attachments relating to the       differed from interests of
            listed above - revised                                      Anna Trust; John as Trustee of    1994 Anna Trust and/or the            beneficiaries who were
            document re                                                 the 1/18/94 Grandchildren’s       Modified 2001 GRAT.                   represented by separate
            signatures/executions                                       Trust; John as Trustee and sole                                         counsel.
                                                                        beneficiary of the Original
                                                                        2001 GRAT; John as Trustee
                                                                        of the then-proposed Modified    No as to other portions of the
                                                                        2001 GRAT                        attachments that relate to other
                                                                                                         trusts
  908                                      These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  909
  921

                                                                                             87
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 89 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                       E. Is the Redacted Portion or             F. Additional Notes          G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege        Withheld Document About the                                               Withheld
Log Entry                                   Information, If Any                                         1994 Anna Trusts, the 2001                                            Information Is
 Number                                                                                                Anna GRAT, or the Modified                                              Responsive to
                                                                                                                2001 GRAT?                                                    What Subpoena
                                                                                                                                                                                 Request?
  922
  923
  924       2014/05/19 Emails among        A/C and WP                John and Leigh Middleton          No as to portions relating to John   As part of the meet and confer    8
            John Middleton, Nadine                                   individually as to                and Leigh Middleton’s estate         process in Orphans’ Court, this
            Doolittle (Schnader) and                                 communications regarding          planning (such portions are non-     document was produced in
            Bruce Rosenfield re John                                 their personal estate planning;   responsive)                          redacted form to provide the
            and Leigh Middleton’s                                    John Middleton, individually                                           information relating to
            personal estate planning and                             and as Trustee of the Anna        Yes as to portions relating to       communications with Mr.
            demands from T. Mucci                                    1994 Trusts as to demands         communications with T. Mucci         Mucci. The only remaining
            (counsel for Ms. Nupson)                                 from T. Mucci                                                          redacted information pertains
            regarding accounting                                                                                                            to the personal estate planning
                                                                                                                                            of John S. Middleton.

  925       2014/06/05 Communication       A/C and WP                John Middleton, individually      Yes                                  Interests of John as trustee      6, 7, 8
            from Rosemary Maher                                      and as Trustee of the 1972                                             differed from interests of
            (Schnader) to Bruce                                      Trust, the May 1982 Trust, the                                         beneficiaries who were
            Rosenfield re discussion                                 1990 Trust, and the Anna 1994                                          represented by separate
            with Larry Laubach and                                   Trusts                                                                 counsel. Litigation threatened
            John Middleton regarding                                                                                                        by beneficiary.
            legal arguments of Anna
            Nupson and claim that her
            assignment was revocable.
  926       2014/06/04 Email among         A/C and WP                John Middleton, individually      Yes                                  Interests of John as trustee      6, 7, 8
            Bruce Rosenfield, John                                   and as Trustee of the 1972                                             differed from interests of
            Middleton, Larry Laubach                                 Trust, the May 1982 Trust, the                                         beneficiaries who were
            and Rosemary Maher re                                    1990 Trust, and the Anna 1994                                          represented by separate
            legal arguments of Anna                                  Trusts                                                                 counsel. Litigation threatened
            Nupson and claim that her                                                                                                       by beneficiary.

                                                                                           88
                                                   Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 90 of 196




 A. Bates   B. Description of Redacted          C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes        G. Redacted or
Number/       or Withheld Document           Description of Redacted        D. Holder of Privilege        Withheld Document About the                                           Withheld
Log Entry                                     Information, If Any                                          1994 Anna Trusts, the 2001                                        Information Is
 Number                                                                                                   Anna GRAT, or the Modified                                          Responsive to
                                                                                                                   2001 GRAT?                                                What Subpoena
                                                                                                                                                                                Request?
            assignment was revocable.
  927       2014/05/29 Memorandum           A/C and WP                  John Middleton, individually     Yes                                Interests of John as trustee     6, 8
            from Michael Williams                                       and as Trustee of the 1972                                          differed from interests of
            (Schnader) to Nadine                                        Trust, the May 1982 Trust, the                                      beneficiaries who were
            Doolittle, Wilbur Kipnes                                    1990 Trust, and the Anna 1994                                       represented by separate
            (Schnader) and Bruce                                        Trusts                                                              counsel. Litigation threatened
            Rosenfield re advice for                                                                                                        by beneficiary.
            client regarding validity of
            Ms. Nupson’s 1998
            Assignment
  928                                      These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  929
  930
  931
  932
  933
  934
  935
  936
  937
  938       2010/09/22 Larry Laubach        A/C and WP                  John individually and as         Yes                                Interests of John as trustee     None
            email to John Middleton re                                  Trustee of the 1994 Anna Trust                                      differed from interests of
            Ms. Nupson's and/or her                                                                                                         beneficiaries who were
            counsel's demands relating                                                                                                      represented by separate
            to the 1994 Anna Trust                                                                                                          counsel.
  939       2010/04/14 Larry Laubach        A/C                         John individually and as         Yes                                Interests of John as trustee     None
            email to John S. Middleton                                  Trustee of the 1994 Anna Trust                                      differed from interests of

                                                                                             89
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 91 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document        Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                  Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                              Anna GRAT, or the Modified                                      Responsive to
                                                                                                              2001 GRAT?                                            What Subpoena
                                                                                                                                                                       Request?
            re discussions with Lucia                                                                                                beneficiaries who were
            Hughes’ counsel regarding                                                                                                represented by separate
            Ms. Hughes’ and Ms.                                                                                                      counsel.
            Nupson’s demands relating
            to the 1994 Anna Trust
  940       2010/09/09 John Middleton     A/C and WP                John individually and as         Yes                             Interests of John as trustee   None
            email to Larry Laubach re                               Trustee of the 1994 Anna Trust                                   differed from interests of
            negotiations with Ms.                                                                                                    beneficiaries who were
            Nupson, Ms. Hughes and/or                                                                                                represented by separate
            Ms. Hughes’ counsel Jill                                                                                                 counsel.
            Raspet re 1994 Anna Trust
  941       2009/01/06 Larry P.           A/C                       John individually and as         Yes                             Interests of John as trustee   None
            Laubach email to John                                   Trustee of the 1994 Anna Trust                                   differed from interests of
            Middleton re discussions                                                                                                 beneficiaries who were
            with Ms. Nupson and/or Ms.                                                                                               represented by separate
            Hughes regarding Ms.                                                                                                     counsel.
            Nupson’s position re the
            1994 Anna Trust
  942       2010/01/07 John S.            A/C                       John individually and as         Yes                             Interests of John as trustee   None
            Middleton email to Larry P.                             Trustee of the 1994 Anna Trust                                   differed from interests of
            Laubach re discussions with                                                                                              beneficiaries who were
            Lucia Hughes’ counsel                                                                                                    represented by separate
            regarding Ms. Hughes’ and                                                                                                counsel.
            Ms. Nupson’s demands
            relating to the 1994 Anna
            Trust
  943       2010/01/07 John S.            A/C                       John individually and as         Yes                             Interests of John as trustee   None
            Middleton email to Larry P.                             Trustee of the 1994 Anna Trust                                   differed from interests of

                                                                                        90
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 92 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes         G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege       Withheld Document About the                                         Withheld
Log Entry                                   Information, If Any                                        1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                               Anna GRAT, or the Modified                                        Responsive to
                                                                                                               2001 GRAT?                                              What Subpoena
                                                                                                                                                                          Request?
            Laubach re discussions with                                                                                               beneficiaries who were
            Lucia Hughes’ counsel                                                                                                     represented by separate
            regarding Ms. Hughes’ and                                                                                                 counsel.
            Ms. Nupson’s demands
            relating to the 1994 Anna
            Trust
  944       2010/01/07 Larry P.            A/C                       John individually and as         Yes                             Interests of John as trustee     None
            Laubach email to John                                    Trustee of the 1994 Anna Trust                                   differed from interests of
            Middleton re discussions                                                                                                  beneficiaries who were
            with Lucia Hughes’ counsel                                                                                                represented by separate
            regarding Ms. Hughes’ and                                                                                                 counsel.
            Ms. Nupson’s demands
            relating to the 1994 Anna
            Trust
  945       2014/06/06 Bruce               A/C and WP                John Middleton, individually     Yes                             Interests of John as trustee     8
            Rosenfield email to Larry P.                             and as Trustee of the 1972                                       differed from interests of
            Laubach; John S. Middleton                               Trust, the May 1982 Trust, the                                   beneficiaries who were
            re discussions with Thomas                               1990 Trust, and the Anna 1994                                    represented by separate
            Mucci regarding Ms.                                      Trusts                                                           counsel. Litigation threatened
            Nupson’s and Ms. Hughes’                                                                                                  by beneficiary. It is unclear
            competing positions                                                                                                       whether legal fees were paid
            regarding assignment of                                                                                                   from a trust of which Ms.
            insurance trust proceeds to                                                                                               Nupson was a beneficiary.
            1994 Anna Trust
  946       2014/06/06 Larry P.            A/C and WP                John Middleton, individually     Yes                             Interests of John as trustee     8
            Laubach email to Bruce                                   and as Trustee of the 1972                                       differed from interests of
            Rosenfield; John S.                                      Trust, the May 1982 Trust, the                                   beneficiaries who were
            Middleton re discussions                                 1990 Trust, and the Anna 1994                                    represented by separate

                                                                                          91
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 93 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes         G. Redacted or
Number/       or Withheld Document        Description of Redacted       D. Holder of Privilege       Withheld Document About the                                         Withheld
Log Entry                                  Information, If Any                                        1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                              Anna GRAT, or the Modified                                        Responsive to
                                                                                                              2001 GRAT?                                              What Subpoena
                                                                                                                                                                         Request?
            with Thomas Mucci                                       Trusts                                                           counsel. Litigation threatened
            regarding Ms. Nupson’s and                                                                                               by beneficiary. It is unclear
            Ms. Hughes’ competing                                                                                                    whether legal fees were paid
            positions regarding                                                                                                      from a trust of which Ms.
            assignment of insurance                                                                                                  Nupson was a beneficiary.
            trust proceeds to 1994 Anna
            Trust
  947       2014/06/06 John S.            A/C and WP                John Middleton, individually     Yes                             Interests of John as trustee     8
            Middleton email to Larry P.                             and as Trustee of the 1972                                       differed from interests of
            Laubach; Bruce Rosenfield,                              Trust, the May 1982 Trust, the                                   beneficiaries who were
            Esq. re discussions with                                1990 Trust, and the Anna 1994                                    represented by separate
            Thomas Mucci regarding                                  Trusts                                                           counsel. Litigation threatened
            Ms. Nupson’s and Ms.                                                                                                     by beneficiary. It is unclear
            Hughes’ competing                                                                                                        whether legal fees were paid
            positions regarding                                                                                                      from a trust of which Ms.
            assignment of insurance                                                                                                  Nupson was a beneficiary.
            trust proceeds to 1994 Anna
            Trust
  948       2014/06/06 Bruce              A/C and WP                John Middleton, individually     Yes                             Interests of John as trustee     8
            Rosenfield email to John                                and as Trustee of the 1972                                       differed from interests of
            Middleton ; Larry P.                                    Trust, the May 1982 Trust, the                                   beneficiaries who were
            Laubach re discussions with                             1990 Trust, and the Anna 1994                                    represented by separate
            Thomas Mucci regarding                                  Trusts                                                           counsel. Litigation threatened
            Ms. Nupson’s and Ms.                                                                                                     by beneficiary. It is unclear
            Hughes’ competing                                                                                                        whether legal fees were paid
            positions regarding                                                                                                      from a trust of which Ms.
            assignment of insurance                                                                                                  Nupson was a beneficiary.
            trust proceeds to 1994 Anna

                                                                                         92
                                              Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 94 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                      E. Is the Redacted Portion or          F. Additional Notes          G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege       Withheld Document About the                                            Withheld
Log Entry                                 Information, If Any                                        1994 Anna Trusts, the 2001                                         Information Is
 Number                                                                                             Anna GRAT, or the Modified                                           Responsive to
                                                                                                             2001 GRAT?                                                 What Subpoena
                                                                                                                                                                           Request?
            Trust
  949       2014/11/05 Draft email from A/C and WP                 Bradford; John Middleton,        No – relates to request to view   As part of the meet and confer    8
            Larry Laubach to John                                  individually                     corporate documents only          process in Orphans’ Court, a
            Middleton regarding Ms.                                                                                                   redacted version of the
            Nupson’s counsel’s demand                                                                                                 document was produced to
            to inspect records relating to                                                                                            provide information related to
            the 1994 Anna Trust and                                                                                                   the 1994 Anna Trust. The only
            Bradford corporate                                                                                                        information still withheld is
            information                                                                                                               privileged documents relating
                                                                                                                                      to a demand to inspect
                                                                                                                                      corporate records made at a
                                                                                                                                      time when Ms. Nupson was no
                                                                                                                                      longer a direct or indirect
                                                                                                                                      shareholder.
  950       2014/12/31 James Mannion     A/C and WP                John Middleton, individually     Yes                               Interests of John as trustee      8
            email to John Middleton                                and as Trustee of the 1972                                         differed from interests of
            regarding Ms. Nupson’s                                 Trust, the May 1982 Trust, the                                     beneficiaries who were
            claim that Mannion Prior                               1990 Trust, and the Anna 1994                                      represented by separate
            was disqualified from                                  Trusts                                                             counsel. Litigation pending. It
            representing Mr. Middleton                                                                                                is unclear whether legal fees
            in the pending litigation,                                                                                                were paid from a trust of which
            with attached draft letter                                                                                                Ms. Nupson was a beneficiary.
            (listed below) for review
            and comment by Mr.
            Middleton
  951       2014/12/30 James Mannion     A/C and WP                John Middleton, individually     Yes                               Interests of John as trustee      8
            draft letter to Joel Young                             and as Trustee of the 1972                                         differed from interests of
            (Ms. Nupson’s counsel)                                 Trust, the May 1982 Trust, the                                     beneficiaries who were

                                                                                        93
                                              Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 95 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes          G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege       Withheld Document About the                                          Withheld
Log Entry                                 Information, If Any                                        1994 Anna Trusts, the 2001                                       Information Is
 Number                                                                                             Anna GRAT, or the Modified                                         Responsive to
                                                                                                             2001 GRAT?                                               What Subpoena
                                                                                                                                                                         Request?
            regarding Ms. Nupson’s                                 1990 Trust, and the Anna 1994                                    represented by separate
            claim that Mannion Prior                               Trusts                                                           counsel. Litigation pending. It
            was disqualified from                                                                                                   is unclear whether legal fees
            representing Mr. Middleton                                                                                              were paid from a trust of which
            in the pending litigation, for                                                                                          Ms. Nupson was a beneficiary.
            review and comment by Mr.
            Middleton
  952       2010/09/28 Larry P.            A/C and WP              John individually and as         Yes                             Interests of John as trustee      None
            Laubach email to John                                  Trustee of the 1994 Anna Trust                                   differed from interests of
            Middleton re negotiations                                                                                               beneficiaries who were
            with Ms. Nupson, Ms.                                                                                                    represented by separate
            Hughes and/or Ms. Hughes’                                                                                               counsel.
            counsel Jill Raspet re 1994
            Anna Trust
  953       2008/07/02 Larry P.            A/C                     John individually and as         Yes                             Interests of John as trustee      None
            Laubach email to John                                  Trustee of the 1994 Anna Trust                                   differed from interests of
            Middleton re discussions                                                                                                beneficiaries who were
            with Ms. Nupson and/or                                                                                                  represented by separate
            Frances S. Middleton (or                                                                                                counsel.
            their counsel) regarding Ms.
            Nupson’s and/or Ms.
            Hughes’ demands relating to
            the 1994 Anna Trust
  954       2009/09/14 Larry P.            A/C                     John individually and as         Yes                             Interests of John as trustee      None
            Laubach email to John                                  Trustee of the 1994 Anna Trust                                   differed from interests of
            Middleton re discussions                                                                                                beneficiaries who were
            with Ms. Nupson and/or her                                                                                              represented by separate
            counsel regarding Ms.                                                                                                   counsel..

                                                                                       94
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 96 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes         G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege       Withheld Document About the                                         Withheld
Log Entry                                   Information, If Any                                        1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                               Anna GRAT, or the Modified                                        Responsive to
                                                                                                               2001 GRAT?                                              What Subpoena
                                                                                                                                                                          Request?
            Nupson’s and/or Ms.
            Hughes’ disagreement
            regarding distributions from
            the 1994 Anna Trust
  955       2010/06/18 John S.             A/C                       John individually and as         Yes                             Interests of John as trustee     None
            Middleton email to Larry P.                              Trustee of the 1994 Anna Trust                                   differed from interests of
            Laubach re negotiations                                                                                                   beneficiaries who were
            with Ms. Nupson, Ms.                                                                                                      represented by separate
            Hughes and/or Ms. Hughes’                                                                                                 counsel. It is unclear whether
            counsel Jill Raspet re 1994                                                                                               legal fees were paid from a
            Anna Trust                                                                                                                trust of which Ms. Nupson was
                                                                                                                                      a beneficiary.
  956       2011/02/23 John S.             A/C                       John individually and as         Yes                             Interests of John as trustee     None
            Middleton email to Larry P.                              Trustee of the 1994 Anna Trust                                   differed from interests of
            Laubach re Ms. Nupson’s                                                                                                   beneficiaries who were
            desire to have Jonathan                                                                                                   represented by separate
            Freund review setting aside                                                                                               counsel.
            or modifying the 1994 Anna
            Trust
  957       2011/02/23 John S.             A/C                       John individually and as         Yes                             Interests of John as trustee     None
            Middleton email to Larry P.                              Trustee of the 1994 Anna Trust                                   differed from interests of
            Laubach re Ms. Nupson’s                                                                                                   beneficiaries who were
            desire to have Jonathan                                                                                                   represented by separate
            Freund review setting aside                                                                                               counsel.
            or modifying the 1994 Anna
            Trust
  958       2011/02/23 Larry P.            A/C                       John individually and as         Yes                             Interests of John as trustee     None
            Laubach email to John                                    Trustee of the 1994 Anna Trust                                   differed from interests of

                                                                                         95
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 97 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                   Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                               Anna GRAT, or the Modified                                      Responsive to
                                                                                                               2001 GRAT?                                            What Subpoena
                                                                                                                                                                        Request?
            Middleton re Ms. Nupson’s                                                                                                 beneficiaries who were
            desire to have Jonathan                                                                                                   represented by separate
            Freund review setting aside                                                                                               counsel.
            or modifying the 1994 Anna
            Trust
  959       2011/02/23 Larry P.            A/C                       John individually and as         Yes                             Interests of John as trustee   None
            Laubach email to John                                    Trustee of the 1994 Anna Trust                                   differed from interests of
            Middleton re Ms. Nupson’s                                                                                                 beneficiaries who were
            desire to have Jonathan                                                                                                   represented by separate
            Freund review setting aside                                                                                               counsel.
            or modifying the 1994 Anna
            Trust
  963       2009/09/14 John S.             A/C                       John individually and as         Yes                             Interests of John as trustee   None
            Middleton email to Larry P.                              Trustee of the 1994 Anna Trust                                   differed from interests of
            Laubach re Ms. Nupson’s                                                                                                   beneficiaries who were
            demands to modify the 1994                                                                                                represented by separate
            Anna Trust and proposed                                                                                                   counsel.
            revisions to trust documents
  964       2009/09/14 Larry P.            A/C                       John individually and as         Yes                             Interests of John as trustee   None
            Laubach email to John                                    Trustee of the 1994 Anna Trust                                   differed from interests of
            Middleton re Ms. Nupson’s                                                                                                 beneficiaries who were
            demands to modify the 1994                                                                                                represented by separate
            Anna Trust and proposed                                                                                                   counsel.
            revisions to trust document
  965       2010/08/16 Larry P.            A/C                       John individually and as         Yes                             Interests of John as trustee   None
            Laubach email to John                                    Trustee of the 1994 Anna Trust                                   differed from interests of
            Middleton re negotiations                                                                                                 beneficiaries who were
            with Ms. Nupson, Ms.                                                                                                      represented by separate

                                                                                         96
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 98 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                         E. Is the Redacted Portion or            F. Additional Notes     G. Redacted or
Number/       or Withheld Document        Description of Redacted         D. Holder of Privilege        Withheld Document About the                                         Withheld
Log Entry                                  Information, If Any                                           1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                        Responsive to
                                                                                                                 2001 GRAT?                                              What Subpoena
                                                                                                                                                                            Request?
            Hughes and/or Ms. Hughes’                                                                                                     counsel.
            counsel Jill Raspet re 1994
            Anna Trust
  966       2008/06/27 John S.             A/C                       John individually and as           Yes                               Interests of John as trustee   None
            Middleton email to Larry P.                              Trustee of the 1994 Anna Trust                                       differed from interests of
            Laubach re negotiations                                                                                                       beneficiaries who were
            with Ms. Hughes and/or Ms.                                                                                                    represented by separate
            Nupson re 1994 Anna Trust                                                                                                     counsel.
            and his resignation as trustee
  967       2008/06/26 Larry P.            A/C                       John individually and as           Yes                               Interests of John as trustee   None
            Laubach email to John                                    Trustee of the 1994 Anna Trust                                       differed from interests of
            Middleton re negotiations                                                                                                     beneficiaries who were
            with Ms. Hughes and/or Ms.                                                                                                    represented by separate
            Nupson re 1994 Anna Trust                                                                                                     counsel.
            and his resignation as trustee
  968       2008/06/24 John S.             A/C                       John individually and as           Yes                               Interests of John as trustee   None
            Middleton email to Larry P.                              Trustee of the 1994 Anna Trust                                       differed from interests of
            Laubach re discussions with                                                                                                   beneficiaries who were
            Ms. Nupson and/or Frances                                                                                                     represented by separate
            S. Middleton (or their                                                                                                        counsel..
            counsel) regarding Ms.
            Nupson’s and/or Ms.
            Hughes’ demands relating to
            the 1994 Anna Trust
  969                                      This document was produced in unredacted form as part of the meet-and-confer process in the Orphans’ Court Litigation
  970       2008/06/27 Larry P.            A/C                       John individually and as           Yes                               Interests of John as trustee   None
            Laubach email to John                                    Trustee of the 1994 Anna Trust                                       differed from interests of
            Middleton re negotiations                                                                                                     beneficiaries who were

                                                                                            97
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 99 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document        Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                  Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                              Anna GRAT, or the Modified                                      Responsive to
                                                                                                              2001 GRAT?                                            What Subpoena
                                                                                                                                                                       Request?
            with Ms. Hughes and/or Ms.                                                                                               represented by separate
            Nupson re 1994 Anna Trust                                                                                                counsel.
            and his resignation as trustee
  971       2008/06/24 Larry P.            A/C                      John individually and as         Yes                             Interests of John as trustee   None
            Laubach email to John                                   Trustee of the 1994 Anna Trust                                   differed from interests of
            Middleton re discussions                                                                                                 beneficiaries who were
            with Ms. Nupson and/or                                                                                                   represented by separate
            Frances S. Middleton (or                                                                                                 counsel.
            their counsel) regarding Ms.
            Nupson’s and/or Ms.
            Hughes’ demands relating to
            the 1994 Anna Trust
  972       2008/06/24 Larry P.            A/C                      John individually and as         Yes                             Interests of John as trustee   None
            Laubach email to John                                   Trustee of the 1994 Anna Trust                                   differed from interests of
            Middleton re discussions                                                                                                 beneficiaries who were
            with Ms. Nupson and/or                                                                                                   represented by separate
            Frances S. Middleton (or                                                                                                 counsel..
            their counsel) regarding Ms.
            Nupson’s and/or Ms.
            Hughes’ demands relating to
            the 1994 Anna Trust
  973       2009/01/30 John Stine          A/C                      John as Trustee of the 1994      No                              Paragraph 1 of the document    None
            (Smart & Associates) email                              Anna Trust as to paragraph 1                                     relating to 1994 Anna Trust
            to John S. Middleton, Larry                                                                                              was produced in the Orphans’
            P. Laubach and William                                  John individually and/or                                         Court Litigation.
            Marx (Smart & Associates)                               Bradford as to numbered
            re accounting for 1994 Anna                             paragraphs 2 to 5                                                The only remaining redacted
            Trust (numbered paragraph                                                                                                portions relate to company

                                                                                         98
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 100 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                      E. Is the Redacted Portion or           F. Additional Notes      G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege       Withheld Document About the                                         Withheld
Log Entry                                   Information, If Any                                        1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                               Anna GRAT, or the Modified                                        Responsive to
                                                                                                               2001 GRAT?                                              What Subpoena
                                                                                                                                                                          Request?
            1) and issues relating to                                                                                                   matters long after the 2003
            salary/ bonuses/                                                                                                            stock redemption.
            distributions for the
            company (numbered
            paragraphs 2 to 5)
  974       2009/02/27 John S.             A/C                       John individually                No – relates solely to            N/A                            2, 3
            Middleton email to Larry P.                                                               communications about Mrs.
            Laubach re discussions                                                                    Middleton and not any trusts of
            about Frances S. Middleton                                                                which Ms. Nupson is a
            and her estate planning                                                                   beneficiary.
  975       2011/07/01 Larry P.            A/C                       John individually and as         Yes                               Interests of John as trustee   None
            Laubach email to John                                    Trustee of the 1994 Anna Trust                                     differed from interests of
            Middleton re discussions                                                                                                    beneficiaries who were
            with Ms. Nupson’s attorney                                                                                                  represented by separate
            Jonathan Freund about the                                                                                                   counsel..
            1994 Anna Trust
  977       2011/07/08 Larry P.            A/C                       John individually and as         Yes                               Interests of John as trustee   None
            Laubach email to John                                    Trustee of the 1994 Anna Trust                                     differed from interests of
            Middleton re discussions                                                                                                    beneficiaries who were
            with Ms. Nupson’s attorney                                                                                                  represented by separate
            John Stoviak about the 1994                                                                                                 counsel.
            Anna Trust
  978       2011/07/08 John S.             A/C                       John individually and as         Yes                               Interests of John as trustee   None
            Middleton email to Larry P.                              Trustee of the 1994 Anna Trust                                     differed from interests of
            Laubach re discussions with                                                                                                 beneficiaries who were
            Ms. Nupson and/or her                                                                                                       represented by separate
            attorney John Stoviak re her                                                                                                counsel.
            demands relating to the

                                                                                         99
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 101 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                   Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                               Anna GRAT, or the Modified                                      Responsive to
                                                                                                               2001 GRAT?                                            What Subpoena
                                                                                                                                                                        Request?
            1994 Anna Trust
  979       2011/07/08 Larry P.            A/C                       John individually and as         Yes                             Interests of John as trustee   None
            Laubach email to John                                    Trustee of the 1994 Anna Trust                                   differed from interests of
            Middleton re discussions                                                                                                  beneficiaries who were
            with Ms. Nupson and/or her                                                                                                represented by separate
            attorney John Stoviak re her                                                                                              counsel.
            demands relating to the
            1994 Anna Trust
  980       2011/07/12 John S.             A/C                       John individually and as         Yes                             Interests of John as trustee   None
            Middleton email to Larry P.                              Trustee of the 1994 Anna Trust                                   differed from interests of
            Laubach re discussions with                                                                                               beneficiaries who were
            Ms. Nupson and/or her                                                                                                     represented by separate
            attorney John Stoviak re her                                                                                              counsel.
            demands relating to the
            1994 Anna Trust
  981       2011/07/12 Larry P.            A/C                       John individually and as         Yes                             Interests of John as trustee   None
            Laubach email to John                                    Trustee of the 1994 Anna Trust                                   differed from interests of
            Middleton re discussions                                                                                                  beneficiaries who were
            with Ms. Nupson and/or her                                                                                                represented by separate
            attorney John Stoviak re her                                                                                              counsel.
            demands relating to the
            1994 Anna Trust
  982       2011/07/12 John S.             A/C                       John individually and as         Yes                             Interests of John as trustee   None
            Middleton email to Larry P.                              Trustee of the 1994 Anna Trust                                   differed from interests of
            Laubach re discussions with                                                                                               beneficiaries who were
            Ms. Nupson and/or her                                                                                                     represented by separate
            attorney John Stoviak re her                                                                                              counsel.
            demands relating to the

                                                                                         100
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 102 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                   Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                               Anna GRAT, or the Modified                                      Responsive to
                                                                                                               2001 GRAT?                                            What Subpoena
                                                                                                                                                                        Request?
            1994 Anna Trust
  983       2011/07/13 Larry P.            A/C                       John individually and as         Yes                             Interests of John as trustee   None
            Laubach email to John                                    Trustee of the 1994 Anna Trust                                   differed from interests of
            Middleton re discussions                                                                                                  beneficiaries who were
            with Ms. Nupson and/or her                                                                                                represented by separate
            attorney Jonathan Freund re                                                                                               counsel.
            her demands relating to the
            1994 Anna Trust
  984       2011/07/18 Larry P.            A/C                       John individually and as         Yes                             Interests of John as trustee   None
            Laubach email to John                                    Trustee of the 1994 Anna Trust                                   differed from interests of
            Middleton re discussions                                                                                                  beneficiaries who were
            with Ms. Nupson and/or her                                                                                                represented by separate
            attorneys Jonathan Freund                                                                                                 counsel.
            and John Stoviak re her
            demands relating to the
            1994 Anna Trust
  985       2011/09/26 Larry P.            A/C                       John individually and as         Yes                             Interests of John as trustee   None
            Laubach email to John                                    Trustee of the 1994 Anna Trust                                   differed from interests of
            Middleton re discussions                                                                                                  beneficiaries who were
            with Ms. Nupson and/or her                                                                                                represented by separate
            attorney John Stoviak re her                                                                                              counsel.
            demands relating to the
            1994 Anna Trust and trust
            disbursals and Ms. Hughes’
            position re same.
  986       2011/10/03 Larry P.            A/C                       John individually and as         Yes                             Interests of John as trustee   7
            Laubach email to John                                    Trustee of the 1994 Anna Trust                                   differed from interests of
            Middleton re discussions                                                                                                  beneficiaries who were

                                                                                         101
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 103 of 196




 A. Bates   B. Description of Redacted          C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes      G. Redacted or
Number/       or Withheld Document           Description of Redacted        D. Holder of Privilege        Withheld Document About the                                         Withheld
Log Entry                                     Information, If Any                                          1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                                   Anna GRAT, or the Modified                                        Responsive to
                                                                                                                   2001 GRAT?                                              What Subpoena
                                                                                                                                                                              Request?
            with Ms. Nupson and/or her                                                                                                      represented by separate
            attorneys Jonathan Freund                                                                                                       counsel..
            and John Stoviak re her
            demands relating to the
            1994 Anna Trust
  987       2011/10/03 John S.              A/C                         John individually and as         Yes                                Interests of John as trustee   None
            Middleton email to Larry P.                                 Trustee of the 1994 Anna Trust                                      differed from interests of
            Laubach re discussions with                                                                                                     beneficiaries who were
            Ms. Nupson and/or her                                                                                                           represented by separate
            attorneys Jonathan Freund                                                                                                       counsel.
            and John Stoviak re her
            demands relating to the
            1994 Anna Trust
  989                                      These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  993
  994       2012/09/28 Larry P.             A/C                         John individually                No                                 N/A                            2, 3
            Laubach email to John S.
            Middleton re calculation of
            potential gifts from Frances
            S. Middleton’s 1998
            Revocable Trust, with
            attachment listed below
   995                                     These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
   996
  1010
  1011
  1012


                                                                                             102
                                              Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 104 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                    E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document        Description of Redacted       D. Holder of Privilege     Withheld Document About the                                       Withheld
Log Entry                                  Information, If Any                                      1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                            Anna GRAT, or the Modified                                      Responsive to
                                                                                                            2001 GRAT?                                            What Subpoena
                                                                                                                                                                     Request?
  1013
  1014
  1015
  1016      2012/12/22 John Stine         A/C and WP                John individually and as       No                              Interests of John as trustee   8
            (Grant Thornton) email to                               Trustee of the Marital Trust                                   differed from interests of
            John S. Middleton and                                   under the Will of Herbert H.                                   beneficiaries who were
            Larry P. Laubach re gifts                               Middleton, Jr.                                                 represented by separate
            from Marital Trust                                                                                                     counsel.
  1044      2012/12/23 John Stine         A/C and WP                John individually and as       No                              Interests of John as trustee   2, 3, 4
            (Grant Thornton), Larry P.                              Trustee of the Marital Trust                                   differed from interests of
            Laubach, James Mannion                                  under the Will of Herbert H.                                   beneficiaries who were
            email to John S. Middleton;                             Middleton, Jr.                                                 represented by separate
            and Jared Szychter; John                                                                                               counsel.
            Stine (Grant Thornton) re
            negotiations with Ms.
            Hughes, Ms. Nupson and/or
            their respective counsel
            regarding 2012 Family
            Settlement Agreement, with
            attachment listed below
  1045      2012/12/23 John Stine         A/C and WP                John individually and as       No                              Interests of John as trustee   2, 3, 4
            document for                                            Trustee of the Marital Trust                                   differed from interests of
            review/comment by Larry                                 under the Will of Herbert H.                                   beneficiaries who were
            Laubach, James Mannion                                  Middleton, Jr.                                                 represented by separate
            and John Middleton                                                                                                     counsel.
            regarding assets of Frances
            S. Middleton. Electronic
            file named “Analysis of

                                                                                        103
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 105 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                    E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege     Withheld Document About the                                       Withheld
Log Entry                                 Information, If Any                                      1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                           Anna GRAT, or the Modified                                      Responsive to
                                                                                                           2001 GRAT?                                            What Subpoena
                                                                                                                                                                    Request?
            12.17
            portfolios.v2.5mm.wscenari
            o summary.v2
            12.23.12.xlsx”
  1046      2012/12/23 Larry P.         A/C and WP                 John individually and as       No                              Interests of John as trustee   2, 3, 4
            Laubach, John S. Middleton,                            Trustee of the Marital Trust                                   differed from interests of
            Margaret Thompson email                                under the Will of Herbert H.                                   beneficiaries who were
            to James Mannion re                                    Middleton, Jr.                                                 represented by separate
            negotiations with Ms.                                                                                                 counsel.
            Hughes, Ms. Nupson and/or
            their respective counsel
            regarding 2012 Family
            Settlement Agreement, with
            attachment listed below
  1047      2012/12/23 Draft Family     A/C and WP                 John individually and as       No                              Interests of John as trustee   2, 3, 4
            Settlement Agreement with                              Trustee of the Marital Trust                                   differed from interests of
            edits by James Mannion, for                            under the Will of Herbert H.                                   beneficiaries who were
            review/comment by                                      Middleton, Jr.                                                 represented by separate
            Margaret Thompson, John                                                                                               counsel.
            Middleton. Electronic file
            named “PHILADELPHIA-
            #6794714-v6-
            MIDDLETON_2012_FAMI
            LY_AGREEMENT JFM
            EDITS 12 23 12.DOCX”
  1048      2012/12/23 John S.          A/C and WP                 John individually and as       No                              Interests of John as trustee   2, 3, 4
            Middleton, John Stine email                            Trustee of the Marital Trust                                   differed from interests of
            to James Mannion and Larry                             under the Will of Herbert H.                                   beneficiaries who were

                                                                                       104
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 106 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                    E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege     Withheld Document About the                                       Withheld
Log Entry                                 Information, If Any                                      1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                           Anna GRAT, or the Modified                                      Responsive to
                                                                                                           2001 GRAT?                                            What Subpoena
                                                                                                                                                                    Request?
            P. Laubach re 2012 Family                              Middleton, Jr.                                                 represented by separate
            Agreement                                                                                                             counsel.
  1052      2012/12/24 John Stine         A/C and WP               John individually and as       No                              Interests of John as trustee   2, 3, 4
            (Grant Thornton) email to                              Trustee of the Marital Trust                                   differed from interests of
            John S. Middleton and Larry                            under the Will of Herbert H.                                   beneficiaries who were
            P. Laubach re attached                                 Middleton, Jr.                                                 represented by separate
            document, listed below, for                                                                                           counsel.
            2012 Family Settlement
            Agreement
  1053      2012/12/24 John Stine         A/C and WP               John individually and as       No                              Interests of John as trustee   2, 3, 4
            document for                                           Trustee of the Marital Trust                                   differed from interests of
            review/comment by John                                 under the Will of Herbert H.                                   beneficiaries who were
            Middleton and Larry                                    Middleton, Jr.                                                 represented by separate
            Laubach, attached to email                                                                                            counsel.
            listed above. Electronic file
            named “12.24.12 Trustee
            Authorization to transfer
            assets exhibit.pdf”
  1055      2012/12/24 Larry P.           A/C and WP               John individually and as       No                              Interests of John as trustee   2, 3, 4
            Laubach email to John S.                               Trustee of the Marital Trust                                   differed from interests of
            Middleton re 2012 Family                               under the Will of Herbert H.                                   beneficiaries who were
            Settlement Agreement and                               Middleton, Jr.                                                 represented by separate
            instructions to Hayes                                                                                                 counsel.
            Roberts at Tiedemann to sell
            securities of Revocable
            Trust



                                                                                       105
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 107 of 196




 A. Bates   B. Description of Redacted          C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes        G. Redacted or
Number/       or Withheld Document           Description of Redacted        D. Holder of Privilege        Withheld Document About the                                           Withheld
Log Entry                                     Information, If Any                                          1994 Anna Trusts, the 2001                                        Information Is
 Number                                                                                                   Anna GRAT, or the Modified                                          Responsive to
                                                                                                                   2001 GRAT?                                                What Subpoena
                                                                                                                                                                                Request?
  1060                                     These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  1061
  1062
  1063
  1064
  1066
  1067
  1068
  1071
  1072
  1073
  1074
  1075
  1076
  1077
  1080
  1081      2013/12/11 Margaret             A/C and WP                  John as Executor of the Estate   No                                 Litigation threatened by         2, 3, 7, 8
            Thompson email to John S.                                   of Frances S. Middleton, as                                         beneficiary.
            Middleton and Larry P.                                      Trustee of the Marital Trust
            Laubach re Estate of Francis                                under the Will of Herbert H.                                        As part of the meet and confer
            Middleton and demands on                                    Middleton, Jr., and as Trustee                                      process, the document was
            behalf of Ms. Nupson by                                     of the 1998 Revocable Trust                                         produced in redacted form.
            Thomas Mucci relating to
            same.
  1082                                     These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  1083
  1084

                                                                                             106
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 108 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes          G. Redacted or
Number/       or Withheld Document          Description of Redacted        D. Holder of Privilege        Withheld Document About the                                              Withheld
Log Entry                                    Information, If Any                                          1994 Anna Trusts, the 2001                                          Information Is
 Number                                                                                                  Anna GRAT, or the Modified                                            Responsive to
                                                                                                                  2001 GRAT?                                                 What Subpoena
                                                                                                                                                                                  Request?
  1085      2013/11/05 Attachment to       A/C                         John individually as to          No                                 A redacted version of this        2, 3, 8
            email listed above.                                        numbered paragraph 8 of the                                         document was produced in the
            Memorandum from                                            attachment regarding his                                            Orphans’ Court Litigation. The
            Margaret Thompson to John                                  individual disclaimer rights                                        only information still withheld
            Middleton regarding Estate                                                                                                     relates to legal advice to John
            and Trust of Frances S.                                                                                                        Middleton regarding his legal
            Middleton. Electronic file                                                                                                     rights as a beneficiary of hi
            named “LEGAL                                                                                                                   smother’s Revocable Trust /
            17594867v1 Middleton e-                                                                                                        estate.
            memo to John
            Middleton.pdf”
  1086                                    These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  1087
  1088
  1089
  1090      2014/05/20 Bruce               A/C and WP                  John as Trustee of the 1972,     Yes                                Interests of John as trustee      8
            Rosenfield email to John S.                                May 1982 and April 1990                                             differed from interest of
            Middleton and Larry P.                                     insurance trusts; John as                                           beneficiary who was
            Laubach re demands of Ms.                                  Trustee of the 1994 Anna                                            represented by separate
            Nupson relating to                                         Trust; John individually                                            counsel; litigation threatened
            assignment of insurance                                                                                                        by beneficiary.
            trust distributions to 1994
            Anna Trust
  1091      2014/05/20 John S.             A/C and WP                  John as Trustee of the 1972,     Yes                                Interests of John as trustee      8
            Middleton emails with                                      May 1982 and April 1990                                             differed from interest of
            Bruce Rosenfield and Larry                                 insurance trusts; John as                                           beneficiary who was
            P. Laubach re demands of                                   Trustee of the 1994 Anna                                            represented by separate
            Ms. Nupson relating to                                     Trust; John individually                                            counsel; litigation threatened
                                                                                            107
                                              Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 109 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                    E. Is the Redacted Portion or        F. Additional Notes         G. Redacted or
Number/       or Withheld Document        Description of Redacted       D. Holder of Privilege     Withheld Document About the                                         Withheld
Log Entry                                  Information, If Any                                      1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                            Anna GRAT, or the Modified                                        Responsive to
                                                                                                            2001 GRAT?                                              What Subpoena
                                                                                                                                                                       Request?
            assignment of insurance                                                                                                by beneficiary.
            trust distributions to 1994
            Anna Trust
  1092      2014/05/20 Bruce              A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            Rosenfield emails with John                             May 1982 and April 1990                                        differed from interest of
            S. Middleton and Larry P.                               insurance trusts; John as                                      beneficiary who was
            Laubach re demands of Ms.                               Trustee of the 1994 Anna                                       represented by separate
            Nupson relating to                                      Trust; John individually                                       counsel; litigation threatened
            assignment of insurance                                                                                                by beneficiary.
            trust distributions to 1994
            Anna Trust
  1093      2014/05/20 John S.            A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            Middleton emails with                                   May 1982 and April 1990                                        differed from interest of
            Bruce Rosenfield and Larry                              insurance trusts; John as                                      beneficiary who was
            P. Laubach re demands of                                Trustee of the 1994 Anna                                       represented by separate
            Ms. Nupson relating to                                  Trust; John individually                                       counsel; litigation threatened
            assignment of insurance                                                                                                by beneficiary.
            trust distributions to 1994
            Anna Trust
  1094      2014/05/20 Bruce              A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            Rosenfield emails with John                             May 1982 and April 1990                                        differed from interest of
            S. Middleton and Larry P.                               insurance trusts; John as                                      beneficiary who was
            Laubach re demands of Ms.                               Trustee of the 1994 Anna                                       represented by separate
            Nupson relating to                                      Trust; John individually                                       counsel; litigation threatened
            assignment of insurance                                                                                                by beneficiary.
            trust distributions to 1994
            Anna Trust
  1095      2014/06/04 Bruce              A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8

                                                                                         108
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 110 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                    E. Is the Redacted Portion or        F. Additional Notes         G. Redacted or
Number/       or Withheld Document          Description of Redacted       D. Holder of Privilege     Withheld Document About the                                         Withheld
Log Entry                                    Information, If Any                                      1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                              Anna GRAT, or the Modified                                        Responsive to
                                                                                                              2001 GRAT?                                              What Subpoena
                                                                                                                                                                         Request?
            Rosenfield email to John S.                               May 1982 and April 1990                                        differed from interest of
            Middleton and Larry P.                                    insurance trusts; John as                                      beneficiary who was
            Laubach; Margaret                                         Trustee of the 1994 Anna                                       represented by separate
            Thompson; Rosemary                                        Trust; John individually                                       counsel; litigation threatened
            Maher (Schnader) re                                                                                                      by beneficiary.
            research for response to
            demands of Ms. Nupson
            relating to assignment of
            insurance trust distributions
            to 1994 Anna Trust, with
            attachment listed below
  1096      2014/05/29 Michael S.           A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            Williams memorandum                                       May 1982 and April 1990                                        differed from interest of
            (attached to email listed                                 insurance trusts; John as                                      beneficiary who was
            above) to Wilbur Kipnes                                   Trustee of the 1994 Anna                                       represented by separate
            Nadine Doolittle and Bruce                                Trust; John individually                                       counsel; litigation threatened
            Rosenfield (all from                                                                                                     by beneficiary.
            Schnader) regarding
            Validity of Anna Nupson’s
            1998 Assignment.
            Electronic file named
            “Memo re Validity of Anna
            Nupson’s 1998
            Assignment.DOCX”
  1097      2014/06/04 Larry P.             A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            Laubach email to Bruce                                    May 1982 and April 1990                                        differed from interest of
            Rosenfield; John S.                                       insurance trusts; John as                                      beneficiary who was
            Middleton and Rosemary                                    Trustee of the 1994 Anna                                       represented by separate

                                                                                           109
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 111 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                    E. Is the Redacted Portion or        F. Additional Notes         G. Redacted or
Number/       or Withheld Document          Description of Redacted       D. Holder of Privilege     Withheld Document About the                                         Withheld
Log Entry                                    Information, If Any                                      1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                              Anna GRAT, or the Modified                                        Responsive to
                                                                                                              2001 GRAT?                                              What Subpoena
                                                                                                                                                                         Request?
            Maher (Schnader) re                                       Trust; John individually                                       counsel; litigation threatened
            research for response to                                                                                                 by beneficiary.
            demands of Ms. Nupson
            relating to assignment of
            insurance trust distributions
            to 1994 Anna Trust
  1098      2014/06/04 Larry P.             A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            Laubach email to Bruce                                    May 1982 and April 1990                                        differed from interest of
            Rosenfield; John S.                                       insurance trusts; John as                                      beneficiary who was
            Middleton and Rosemary                                    Trustee of the 1994 Anna                                       represented by separate
            Maher (Schnader) re                                       Trust; John individually                                       counsel; litigation threatened
            research for response to                                                                                                 by beneficiary.
            demands of Ms. Nupson
            relating to assignment of
            insurance trust distributions
            to 1994 Anna Trust
  1099      2014/06/05 John S.              A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            Middleton email to Bruce                                  May 1982 and April 1990                                        differed from interest of
            Rosenfield; Larry P.                                      insurance trusts; John as                                      beneficiary who was
            Laubach and Rosemary                                      Trustee of the 1994 Anna                                       represented by separate
            Maher (Schnader) re                                       Trust; John individually                                       counsel; litigation threatened
            research for response to                                                                                                 by beneficiary.
            demands of Ms. Nupson
            relating to assignment of
            insurance trust distributions
            to 1994 Anna Trust
  1100      2014/06/05 Bruce                A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            Rosenfield email to John                                  May 1982 and April 1990                                        differed from interest of

                                                                                           110
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 112 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                    E. Is the Redacted Portion or        F. Additional Notes         G. Redacted or
Number/       or Withheld Document          Description of Redacted       D. Holder of Privilege     Withheld Document About the                                         Withheld
Log Entry                                    Information, If Any                                      1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                              Anna GRAT, or the Modified                                        Responsive to
                                                                                                              2001 GRAT?                                              What Subpoena
                                                                                                                                                                         Request?
            Middleton ; Larry P.                                      insurance trusts; John as                                      beneficiary who was
            Laubach and Rosemary                                      Trustee of the 1994 Anna                                       represented by separate
            Maher (Schnader) re                                       Trust; John individually                                       counsel; litigation threatened
            research for response to                                                                                                 by beneficiary.
            demands of Ms. Nupson
            relating to assignment of
            insurance trust distributions
            to 1994 Anna Trust
  1101      2014/06/05 Larry P.             A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            Laubach email to John S.                                  May 1982 and April 1990                                        differed from interest of
            Middleton; Bruce                                          insurance trusts; John as                                      beneficiary who was
            Rosenfield re discussions                                 Trustee of the 1994 Anna                                       represented by separate
            with Thomas Mucci re                                      Trust; John individually                                       counsel; litigation threatened
            demands of Ms. Nupson                                                                                                    by beneficiary.
            relating to assignment of
            insurance trust distributions
            to 1994 Anna Trust
  1102      2014/06/06 Larry P.             A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            Laubach email to John                                     May 1982 and April 1990                                        differed from interest of
            Middleton and Bruce                                       insurance trusts; John as                                      beneficiary who was
            Rosenfield re attached draft                              Trustee of the 1994 Anna                                       represented by separate
            letter (listed below) to                                  Trust; John individually                                       counsel; litigation threatened
            Thomas Mucci re demands                                                                                                  by beneficiary.
            of Ms. Nupson relating to
            assignment of insurance
            trust distributions to 1994
            Anna Trust
  1103      2014/06/06 Larry Laubach        A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8

                                                                                           111
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 113 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                    E. Is the Redacted Portion or        F. Additional Notes         G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege     Withheld Document About the                                         Withheld
Log Entry                                   Information, If Any                                      1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                             Anna GRAT, or the Modified                                        Responsive to
                                                                                                             2001 GRAT?                                              What Subpoena
                                                                                                                                                                        Request?
            draft letter (attachment to                              May 1982 and April 1990                                        differed from interest of
            email listed above) for                                  insurance trusts; John as                                      beneficiary who was
            review/comment by John                                   Trustee of the 1994 Anna                                       represented by separate
            Middleton and Bruce                                      Trust; John individually                                       counsel; litigation threatened
            Rosenfield, to Thomas                                                                                                   by beneficiary.
            Mucci re demands of Ms.
            Nupson relating to
            assignment of insurance
            trust distributions to 1994
            Anna Trust. Electronic file
            named “LEGAL
            19315292v1 Letter to
            Thomas J. Budd
            Mucci.DOCX”
  1104      2014/06/08 Bruce               A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            Rosenfield email to Larry P.                             May 1982 and April 1990                                        differed from interest of
            Laubach and John                                         insurance trusts; John as                                      beneficiary who was
            Middleton re attached draft                              Trustee of the 1994 Anna                                       represented by separate
            letter (listed below) to                                 Trust; John individually                                       counsel; litigation threatened
            Thomas Mucci re demands                                                                                                 by beneficiary.
            of Ms. Nupson relating to
            assignment of insurance
            trust distributions to 1994
            Anna Trust
  1105      2014/06/08 Bruce               A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            Rosenfield revisions of                                  May 1982 and April 1990                                        differed from interest of
            Larry Laubach draft letter                               insurance trusts; John as                                      beneficiary who was
            (attachment to email listed                              Trustee of the 1994 Anna                                       represented by separate

                                                                                          112
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 114 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                    E. Is the Redacted Portion or        F. Additional Notes         G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege     Withheld Document About the                                         Withheld
Log Entry                                   Information, If Any                                      1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                             Anna GRAT, or the Modified                                        Responsive to
                                                                                                             2001 GRAT?                                              What Subpoena
                                                                                                                                                                        Request?
            above) for review/comment                                Trust; John individually                                       counsel; litigation threatened
            by John Middleton and                                                                                                   by beneficiary.
            Bruce Rosenfield, to
            Thomas Mucci re demands
            of Ms. Nupson relating to
            assignment of insurance
            trust distributions to 1994
            Anna Trust, attached to
            email listed above.
            Electronic file named
            “LEGAL 19315292v1
            Letter to Thomas J. Budd
            Mucci.DOCX”
  1106      2014/06/09 Larry P.            A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John adverse to     8
            Laubach email to Bruce                                   May 1982 and April 1990                                        beneficiary; litigation
            Rosenfield and John                                      insurance trusts; John as                                      threatened by beneficiary. In
            Middleton re draft letter to                             Trustee of the 1994 Anna                                       addition, legal fees not paid
            Thomas Mucci re demands                                  Trust; John individually                                       from trusts of which Ms.
            of Ms. Nupson relating to                                                                                               Nupson is a beneficiary
            assignment of insurance
            trust distributions to 1994
            Anna Trust
  1107      2014/06/09 John S.             A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            Middleton email to Larry P.                              May 1982 and April 1990                                        differed from interest of
            Laubach; Bruce Rosenfield                                insurance trusts; John as                                      beneficiary who was
            re draft letter to Thomas                                Trustee of the 1994 Anna                                       represented by separate
            Mucci re demands of Ms.                                  Trust; John individually                                       counsel; litigation threatened
            Nupson relating to                                                                                                      by beneficiary.

                                                                                          113
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 115 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                    E. Is the Redacted Portion or        F. Additional Notes         G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege     Withheld Document About the                                         Withheld
Log Entry                                 Information, If Any                                      1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                           Anna GRAT, or the Modified                                        Responsive to
                                                                                                           2001 GRAT?                                              What Subpoena
                                                                                                                                                                      Request?
            assignment of insurance
            trust distributions to 1994
            Anna Trust
  1108      2014/06/09 Larry P.           A/C and WP               John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            Laubach email to John S.                               May 1982 and April 1990                                        differed from interest of
            Middleton; Bruce                                       insurance trusts; John as                                      beneficiary who was
            Rosenfield re revised letter                           Trustee of the 1994 Anna                                       represented by separate
            to Thomas Mucci re                                     Trust; John individually                                       counsel; litigation threatened
            demands of Ms. Nupson                                                                                                 by beneficiary.
            relating to assignment of
            insurance trust distributions
            to 1994 Anna Trust, with
            two attachments listed
            below
  1109      2014/06/09 Larry Laubach      A/C and WP               John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            revisions to draft letter to                           May 1982 and April 1990                                        differed from interest of
            Thomas Mucci re demands                                insurance trusts; John as                                      beneficiary who was
            of Ms. Nupson relating to                              Trustee of the 1994 Anna                                       represented by separate
            assignment of insurance                                Trust; John individually                                       counsel; litigation threatened
            trust distributions to 1994                                                                                           by beneficiary.
            Anna Trust, blackline draft,
            for review/comment by
            Bruce Rosenfield and John
            Middleton. Electronic file
            named “[Comparison
            Result] Letter to Thomas J.
            Budd Mucci (compared with
            Letter to Thomas J. Budd

                                                                                        114
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 116 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                    E. Is the Redacted Portion or        F. Additional Notes         G. Redacted or
Number/       or Withheld Document          Description of Redacted       D. Holder of Privilege     Withheld Document About the                                         Withheld
Log Entry                                    Information, If Any                                      1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                              Anna GRAT, or the Modified                                        Responsive to
                                                                                                              2001 GRAT?                                              What Subpoena
                                                                                                                                                                         Request?
            Mucci-1).pdf”
  1110      2014/06/09 Larry Laubach        A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            revised draft letter to                                   May 1982 and April 1990                                        differed from interest of
            Thomas Mucci re demands                                   insurance trusts; John as                                      beneficiary who was
            of Ms. Nupson relating to                                 Trustee of the 1994 Anna                                       represented by separate
            assignment of insurance                                   Trust; John individually                                       counsel; litigation threatened
            trust distributions to 1994                                                                                              by beneficiary.
            Anna Trust, for
            review/comment by Bruce
            Rosenfield and John
            Middleton. Electronic file
            named “[Modified
            Document] Letter to
            Thomas J. Budd
            Mucci.docx”
  1111      2014/06/10 Larry P.             A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            Laubach email to Bruce                                    May 1982 and April 1990                                        differed from interest of
            Rosenfield; John S.                                       insurance trusts; John as                                      beneficiary who was
            Middleton re discussions                                  Trustee of the 1994 Anna                                       represented by separate
            with Thomas Mucci about                                   Trust; John individually                                       counsel; litigation threatened
            demands of Ms. Nupson                                                                                                    by beneficiary.
            relating to assignment of
            insurance trust distributions
            to 1994 Anna Trust
  1112      2014/06/11 Bruce                A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            Rosenfield email to Larry P.                              May 1982 and April 1990                                        differed from interest of
            Laubach; John S. Middleton                                insurance trusts; John as                                      beneficiary who was
            re letter re distributions to                             Trustee of the 1994 Anna                                       represented by separate

                                                                                           115
                                              Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 117 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                    E. Is the Redacted Portion or        F. Additional Notes         G. Redacted or
Number/       or Withheld Document        Description of Redacted       D. Holder of Privilege     Withheld Document About the                                         Withheld
Log Entry                                  Information, If Any                                      1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                            Anna GRAT, or the Modified                                        Responsive to
                                                                                                            2001 GRAT?                                              What Subpoena
                                                                                                                                                                       Request?
            Ms. Nupson from 1972,                                   Trust; John individually                                       counsel; litigation threatened
            May 1982 and April 1990                                                                                                by beneficiary.
            insurance trusts
  1113      2014/06/11 John S.            A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            Middleton email to Bruce                                May 1982 and April 1990                                        differed from interest of
            Rosenfield; Larry P.                                    insurance trusts; John as                                      beneficiary who was
            Laubach re letter re                                    Trustee of the 1994 Anna                                       represented by separate
            distributions to Ms. Nupson                             Trust; John individually                                       counsel; litigation threatened
            from 1972, May 1982 and                                                                                                by beneficiary.
            April 1990 insurance trusts
  1114      2014/06/11 Bruce              A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     8
            Rosenfield email to John                                May 1982 and April 1990                                        differed from interest of
            Middleton ; Larry P.                                    insurance trusts; John as                                      beneficiary who was
            Laubach re letter re                                    Trustee of the 1994 Anna                                       represented by separate
            distributions to Ms. Nupson                             Trust; John individually                                       counsel; litigation threatened
            from 1972, May 1982 and                                                                                                by beneficiary.
            April 1990 insurance trusts
  1115      2014/06/24 John S.            A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     6, 7, 8
            Middleton email to Larry P.                             May 1982 and April 1990                                        differed from interest of
            Laubach; Bruce Rosenfield,                              insurance trusts; John as                                      beneficiary who was
            Esq. re Ms. Nupson’s                                    Trustee of the 1994 Anna                                       represented by separate
            demand to inspect trust                                 Trust; John individually                                       counsel; litigation threatened
            records and related                                                                                                    by beneficiary.
            documents
  1116      2014/07/03 Larry P.           A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     6, 7, 8
            Laubach email to John S.                                May 1982 and April 1990                                        differed from interest of
            Middleton and Bruce                                     insurance trusts; John as                                      beneficiary who was
            Rosenfield re discussion                                Trustee of the 1994 Anna                                       represented by separate

                                                                                         116
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 118 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                    E. Is the Redacted Portion or        F. Additional Notes         G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege     Withheld Document About the                                         Withheld
Log Entry                                   Information, If Any                                      1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                             Anna GRAT, or the Modified                                        Responsive to
                                                                                                             2001 GRAT?                                              What Subpoena
                                                                                                                                                                        Request?
            with Arthur Solmssen                                     Trust; John individually                                       counsel; litigation threatened
            (counsel for Ms. Hughes)                                                                                                by beneficiary.
            about Ms. Nupson’s demand
            to inspect trust records and
            other documents
  1117      2014/07/11 Larry P.            A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     6, 7, 8
            Laubach email to John                                    May 1982 and April 1990                                        differed from interest of
            Middleton, Bruce                                         insurance trusts; John as                                      beneficiary who was
            Rosenfield and Margaret                                  Trustee of the 1994 Anna                                       represented by separate
            Thompson re research                                     Trust; John individually                                       counsel; litigation threatened
            memorandum(attached,                                                                                                    by beneficiary.
            listed below) regarding
            demands of Thomas Mucci
            as counsel for Ms. Nupson
            to inspect trust records and
            other documents
  1118      2014/07/11 Emily B.            A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     6, 7, 8
            Pickering memorandum,                                    May 1982 and April 1990                                        differed from interest of
            attached to email listed                                 insurance trusts; John as                                      beneficiary who was
            above, to Margaret                                       Trustee of the 1994 Anna                                       represented by separate
            Thompson and Larry                                       Trust; John individually                                       counsel; litigation threatened
            Laubach (all of Cozen)                                                                                                  by beneficiary.
            regarding “Inspection of
            Trust and Related
            Documents” in the
            possession of Cozen
            O’Connor, P.C. Electronic
            file named

                                                                                          117
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 119 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                    E. Is the Redacted Portion or        F. Additional Notes         G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege     Withheld Document About the                                         Withheld
Log Entry                                   Information, If Any                                      1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                             Anna GRAT, or the Modified                                        Responsive to
                                                                                                             2001 GRAT?                                              What Subpoena
                                                                                                                                                                        Request?
            “19471519_6.pdf”
  1119      2014/07/17 Larry P.            A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     6, 7, 8
            Laubach email to John                                    May 1982 and April 1990                                        differed from interest of
            Middleton and Bruce                                      insurance trusts; John as                                      beneficiary who was
            Rosenfield re attached draft                             Trustee of the 1994 Anna                                       represented by separate
            response (listed below) to                               Trust; John individually                                       counsel; litigation threatened
            Thomas Mucci re Ms.                                                                                                     by beneficiary.
            Nupson’s demands to
            inspect trust records and
            other documents
  1120      2014/07/17 Larry Laubach       A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     6, 7, 8
            draft letter to Thomas                                   May 1982 and April 1990                                        differed from interest of
            Mucci, for review/comment                                insurance trusts; John as                                      beneficiary who was
            by John Middleton, Bruce                                 Trustee of the 1994 Anna                                       represented by separate
            Rosenfield re Ms. Nupson’s                               Trust; John individually                                       counsel; litigation threatened
            demands to inspect trust                                                                                                by beneficiary.
            records and other
            documents, attached to
            email listed above.
            Electronic file named
            “LEGAL 19579012v1
            Letter to Thomas J. Budd
            Mucci, Esquire.DOCX”
  1121      2014/07/17 John S.             A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     6, 7, 8
            Middleton email to Larry P.                              May 1982 and April 1990                                        differed from interest of
            Laubach and Bruce                                        insurance trusts; John as                                      beneficiary who was
            Rosenfield re draft response                             Trustee of the 1994 Anna                                       represented by separate
            to Thomas Mucci re Ms.                                   Trust; John individually                                       counsel; litigation threatened

                                                                                          118
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 120 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                    E. Is the Redacted Portion or        F. Additional Notes         G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege     Withheld Document About the                                         Withheld
Log Entry                                   Information, If Any                                      1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                             Anna GRAT, or the Modified                                        Responsive to
                                                                                                             2001 GRAT?                                              What Subpoena
                                                                                                                                                                        Request?
            Nupson’s demands to                                                                                                     by beneficiary.
            inspect trust records and
            other documents
  1122      2014/07/17 John S.             A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     6, 7, 8
            Middleton email to Larry P.                              May 1982 and April 1990                                        differed from interest of
            Laubach and Bruce                                        insurance trusts; John as                                      beneficiary who was
            Rosenfield re draft response                             Trustee of the 1994 Anna                                       represented by separate
            to Thomas Mucci re Ms.                                   Trust; John individually                                       counsel; litigation threatened
            Nupson’s demands to                                                                                                     by beneficiary.
            inspect trust records and
            other documents
  1123      2014/07/17 Larry P.            A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     6, 7, 8
            Laubach email to John S.                                 May 1982 and April 1990                                        differed from interest of
            Middleton and Bruce                                      insurance trusts; John as                                      beneficiary who was
            Rosenfield re draft response                             Trustee of the 1994 Anna                                       represented by separate
            to Thomas Mucci re Ms.                                   Trust; John individually                                       counsel; litigation threatened
            Nupson’s demands to                                                                                                     by beneficiary.
            inspect trust records and
            other documents
  1124      2014/07/17 John S.             A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     6, 7, 8
            Middleton email to Larry P.                              May 1982 and April 1990                                        differed from interest of
            Laubach and Bruce                                        insurance trusts; John as                                      beneficiary who was
            Rosenfield re draft response                             Trustee of the 1994 Anna                                       represented by separate
            to Thomas Mucci re Ms.                                   Trust; John individually                                       counsel; litigation threatened
            Nupson’s demands to                                                                                                     by beneficiary.
            inspect trust records and
            other documents
  1125      2014/07/17 John S.             A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     6, 7, 8

                                                                                          119
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 121 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                    E. Is the Redacted Portion or        F. Additional Notes         G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege     Withheld Document About the                                         Withheld
Log Entry                                 Information, If Any                                      1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                           Anna GRAT, or the Modified                                        Responsive to
                                                                                                           2001 GRAT?                                              What Subpoena
                                                                                                                                                                      Request?
            Middleton email to Bruce                               May 1982 and April 1990                                        differed from interest of
            Rosenfield; Larry P.                                   insurance trusts; John as                                      beneficiary who was
            Laubach re draft response to                           Trustee of the 1994 Anna                                       represented by separate
            Thomas Mucci re Ms.                                    Trust; John individually                                       counsel; litigation threatened
            Nupson’s demands to                                                                                                   by beneficiary.
            inspect trust records and
            other documents
  1126      2014/07/17 Larry P.          A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     6, 7, 8
            Laubach email to John S.                               May 1982 and April 1990                                        differed from interest of
            Middleton; Bruce                                       insurance trusts; John as                                      beneficiary who was
            Rosenfield re Ms. Nupson’s                             Trustee of the 1994 Anna                                       represented by separate
            demand to inspect trust                                Trust; John individually                                       counsel; litigation threatened
            records and other documents                                                                                           by beneficiary.
  1140      2014/05/29 Michael S.        A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     None
            Williams Memorandum                                    May 1982 and April 1990                                        differed from interest of
            (attached to email listed                              insurance trusts; John as                                      beneficiary who was
            above) to Nadine Doolittle,                            Trustee of the 1994 Anna                                       represented by separate
            Wilbur Kipnes and Bruce                                Trust; John individually                                       counsel; litigation threatened
            Rosenfield (all from                                                                                                  by beneficiary.
            Schnader) re “Validity of
            Anna Nupson’s 1998
            Assignment.” Electronic
            file named “4931963_1.pdf”
  1146      2014/10/29 Larry P.          A/C and WP                John as Trustee of the 1972,   Yes                             Interests of John as trustee     6, 7, 8
            Laubach email to John S.                               May 1982 and April 1990                                        differed from interest of
            Middleton and Margaret                                 insurance trusts; John as                                      beneficiary who was
            Thompson re discussions                                Trustee of the 1994 Anna                                       represented by separate
            with Thomas Mucci and                                  Trust; John individually                                       counsel; litigation threatened

                                                                                        120
                                              Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 122 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes           G. Redacted or
Number/       or Withheld Document        Description of Redacted       D. Holder of Privilege       Withheld Document About the                                           Withheld
Log Entry                                  Information, If Any                                        1994 Anna Trusts, the 2001                                        Information Is
 Number                                                                                              Anna GRAT, or the Modified                                          Responsive to
                                                                                                              2001 GRAT?                                                What Subpoena
                                                                                                                                                                           Request?
            Joel Young regarding Ms.                                                                                                 by beneficiary.
            Nupson’s demands relating
            to the insurance trusts and
            the 1994 Anna Trust and
            10/28/14 email from Mr.
            Young
  1147      2014/10/29 Larry P.           A/C and WP                John as Trustee of the 1972,     Yes                             Interests of John as trustee       6, 7, 8
            Laubach email to John                                   May 1982 and April 1990                                          differed from interest of
            Middleton and Margaret                                  insurance trusts; John as                                        beneficiary who was
            Thompson re discussions                                 Trustee of the 1994 Anna                                         represented by separate
            with Thomas Mucci and                                   Trust; John individually                                         counsel; litigation threatened
            Joel Young regarding Ms.                                                                                                 by beneficiary.
            Nupson’s demands relating
            to the insurance trusts and
            the 1994 Anna Trust and
            10/28/14 email from Mr.
            Young
  1157      2014/11/10 Bruce              A/C and WP                John as Trustee of the 1972,     Yes                             Relates to then-active             8
            Rosenfield email to James                               May 1982 and April 1990                                          litigation; trustee and
            Mannion and John S.                                     insurance trusts; John                                           beneficiary’s interests adverse.
            Middleton; Larry P.                                     individually and as Trustee of
            Laubach; Nadine Doolittle                               the 1994 Anna Trust
            (Schnader) re Ms. Nupson’s
            litigation relating to the
            three insurance trusts and
            the 1994 Anna Trust
  1158      2014/11/10 Bruce              A/C and WP                John as Trustee of the 1972,     Yes                             Relates to then-active             6, 7, 8
            Rosenfield email to James                               May 1982 and April 1990                                          litigation; trustee and

                                                                                         121
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 123 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes           G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege       Withheld Document About the                                           Withheld
Log Entry                                 Information, If Any                                        1994 Anna Trusts, the 2001                                        Information Is
 Number                                                                                             Anna GRAT, or the Modified                                          Responsive to
                                                                                                             2001 GRAT?                                                What Subpoena
                                                                                                                                                                          Request?
            Mannion and John S.                                    insurance trusts; John                                           beneficiary’s interests adverse.
            Middleton; Larry P.                                    individually and as Trustee of
            Laubach; Nadine Doolittle                              the 1994 Anna Trust
            (Schnader) re Ms. Nupson’s
            litigation relating to the
            three insurance trusts and
            the 1994 Anna Trust
  1166      2014/12/02 Margaret        A/C and WP                  John individually and as         Yes                             Relates to then-active             8
            Thompson email to John S.                              Trustee of the 1994 Anna Trust                                   litigation; trustee and
            Middleton and Larry P.                                                                                                  beneficiary’s interests adverse.
            Laubach; James Mannion re
            accounts for the 1994 Anna
            Trusts, with three
            attachments listed below
  1167      2014/12/02 Margaret        A/C and WP                  John individually and as         Yes                             Relates to then-active             8
            Thompson draft fbo Hughes                              Trustee of the 1994 Anna Trust                                   litigation; trustee and
            account document.                                                                                                       beneficiary’s interests adverse.
            Electronic file named
            “LEGAL 21654519v1 Anna
            Bauer Trust fbo Hughes
            Account.PDF”
  1168      2014/12/02 Margaret        A/C and WP                  John individually and as         Yes                             Relates to then-active             8
            Thompson draft fbo                                     Trustee of the 1994 Anna Trust                                   litigation; trustee and
            Middleton account                                                                                                       beneficiary’s interests adverse.
            document. Electronic file
            named “LEGAL
            21653833v1 Anna Bauer
            Trust fbo Middleton Second

                                                                                        122
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 124 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes           G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege       Withheld Document About the                                           Withheld
Log Entry                                   Information, If Any                                        1994 Anna Trusts, the 2001                                        Information Is
 Number                                                                                               Anna GRAT, or the Modified                                          Responsive to
                                                                                                               2001 GRAT?                                                What Subpoena
                                                                                                                                                                            Request?
            Account.PDF”
  1169      2014/12/02 Margaret draft      A/C and WP                John individually and as         Yes                             Relates to then-active             8
            document for accounting of                               Trustee of the 1994 Anna Trust                                   litigation; trustee and
            1994 Anna Trusts.                                                                                                         beneficiary’s interests adverse.
            Electronic file named
            “LEGAL 21655089v1 Anna
            Trust Verifications.PDF”
  1170      2014/12/02 Margaret            A/C and WP                John individually and as         Yes                             Relates to then-active             8
            Thompson email to John S.                                Trustee of the 1994 Anna Trust                                   litigation; trustee and
            Middleton and Larry P.                                                                                                    beneficiary’s interests adverse.
            Laubach; James Mannion re
            accounts for the 1994 Anna
            Trusts
  1171      2014/12/05 John Stine          A/C and WP                John as Trustee of the 1972,     Yes                             Relates to then-active             8
            (Grant Thornton) email to                                May 1982 and April 1990                                          litigation; trustee and
            Michael Kelly (Bradford),                                insurance trusts; John                                           beneficiary’s interests adverse.
            Larry P. Laubach and John                                individually and as Trustee of
            S. Middleton re Ms.                                      the 1994 Anna Trust
            Nupson’s demands and
            litigation to inspect trust
            record and related
            documents
  1172      2014/12/09 Margaret            A/C and WP                John individually and as         Yes                             Relates to then-active             8
            Thompson email to John S.                                Trustee of the 1994 Anna Trust                                   litigation; trustee and
            Middleton and James                                                                                                       beneficiary’s interests adverse.
            Mannion; Larry P. Laubach
            re potential resignation and
            replacement as Trustee of

                                                                                          123
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 125 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes           G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege       Withheld Document About the                                           Withheld
Log Entry                                 Information, If Any                                        1994 Anna Trusts, the 2001                                        Information Is
 Number                                                                                             Anna GRAT, or the Modified                                          Responsive to
                                                                                                             2001 GRAT?                                                What Subpoena
                                                                                                                                                                          Request?
            the 1994 Anna Trust and
            pending litigation
  1173      2014/12/09 Margaret          A/C and WP                John individually and as         Yes                             Relates to then-active             8
            Thompson email to John S.                              Trustee of the 1994 Anna Trust                                   litigation; trustee and
            Middleton and James                                                                                                     beneficiary’s interests adverse.
            Mannion; Larry P. Laubach
            re potential resignation and
            replacement as Trustee of
            the 1994 Anna Trust and
            pending litigation
  1174      2014/12/09 Margaret          A/C and WP                John individually and as         Yes                             Relates to then-active             8
            Thompson email to John S.                              Trustee of the 1994 Anna Trust                                   litigation; trustee and
            Middleton and James                                                                                                     beneficiary’s interests adverse.
            Mannion; Larry P. Laubach
            re draft Petitions for
            Adjudication of accounting
            for 1994 Anna Trust, with
            three attachments listed
            below.
  1175      2014/12/09 Margaret          A/C and WP                John individually and as         Yes                             Relates to then-active             8
            Thompson draft for                                     Trustee of the 1994 Anna Trust                                   litigation; trustee and
            review/comment. Electronic                                                                                              beneficiary’s interests adverse.
            file named “LEGAL
            21695808v1 Anna
            Middleton Bauer Trust fbo
            Hughes - Petition for
            Adjudication for Second
            Account.pdf”

                                                                                       124
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 126 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes            G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege       Withheld Document About the                                             Withheld
Log Entry                                 Information, If Any                                        1994 Anna Trusts, the 2001                                          Information Is
 Number                                                                                             Anna GRAT, or the Modified                                           Responsive to
                                                                                                             2001 GRAT?                                                What Subpoena
                                                                                                                                                                            Request?
  1176      2014/12/09 Margaret          A/C and WP                John individually and as         Yes                             Relates to then-active             8
            Thompson draft for                                     Trustee of the 1994 Anna Trust                                   litigation; trustee and
            review/comment. Electronic                                                                                              beneficiary’s interests adverse.
            file named “LEGAL
            21705402v1 Anna
            Middleton Bauer Trust fbo
            Middleton - Petition for
            Adjudication for Second
            Account.pdf”
  1177      2014/12/09 Margaret          A/C and WP                John individually and as         Yes                             Relates to then-active             8
            Thompson draft for                                     Trustee of the 1994 Anna Trust                                   litigation; trustee and
            review/comment. Electronic                                                                                              beneficiary’s interests adverse.
            file named “LEGAL
            21708044v1 SIGNATURE
            PAGES Anna Trusts.PDF”
  1178      2014/12/09 James Mannion     A/C and WP                John as Trustee of the 1972,     Yes                             Relates to then-active             8
            email to John S. Middleton                             May 1982 and April 1990                                          litigation; trustee and
            and Larry P. Laubach;                                  insurance trusts; John                                           beneficiary’s interests adverse.
            Margaret Thompson re                                   individually and as Trustee of
            court hearing on Ms.                                   the 1994 Anna Trust
            Nupson’s Petition for
            Declaratory Relief in May
            1982 Insurance Trust
  1179      2015/01/13 Margaret          A/C and WP                John as Trustee of the 1972,     Yes                             Relates to then-active             8
            Thompson email to James                                May 1982 and April 1990                                          litigation; trustee and
            Mannion; Larry P. Laubach;                             insurance trusts; John                                           beneficiary’s interests adverse.
            John S. Middleton re                                   individually and as Trustee of
            communication from Joel                                the 1994 Anna Trust

                                                                                        125
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 127 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes           G. Redacted or
Number/       or Withheld Document        Description of Redacted        D. Holder of Privilege        Withheld Document About the                                              Withheld
Log Entry                                  Information, If Any                                          1994 Anna Trusts, the 2001                                           Information Is
 Number                                                                                                Anna GRAT, or the Modified                                             Responsive to
                                                                                                                2001 GRAT?                                                   What Subpoena
                                                                                                                                                                                Request?
            Young relating to filing in
            Docket 2012-X3503
  1180                                    This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  1190      2002/03/29 Larry P.           A/C                      Bradford                           No                                  N/A                                1, 8
            Laubach email to Robert
            Siwicki, Patrick Hurley,
            Daniel Williams, James E.
            Reilly (all of Fleet) and John
            S. Middleton and Annette
            Madison re revised
            confidentiality agreement
  1193      2001/03/26 John S.             A/C                       Bradford; John individually       Yes only as to portion about Ms.   As part of the meet and confer     8
            Middleton email to John                                  and as Trustee of the 1994        Nupson, which has been             in the Orphans’ Court
            Stine (E&Y); Bruce                                       Anna Trust                        produced.                          Litigation, a version containing
            Rosenfield; Larry Laubach                                                                                                     all information about the 1994
            re S-Corp reorganization                                                                                                      Anna Trust was produced; only
            and shareholder elections                                                                                                     information about other
                                                                                                                                          shareholders (for example, Mr.
                                                                                                                                          Middleton himself) was
                                                                                                                                          redacted.
  1194      2001/03/26 John Stine email   A/C                        Bradford; John individually       Yes only as to portion about Ms.   As part of the meet and confer     8
            to John S. Middleton; Bruce                              and as Trustee of the 1994        Nupson, which has been             in the Orphans’ Court
            Rosenfield, Larry Laubach,                               Anna Trust                        produced.                          Litigation, a version containing
            and Katherine Bruckman (of                                                                                                    all information about the 1994
            E&Y) re S-Corp                                                                                                                Anna Trust was produced; only
            reorganization and                                                                                                            information about other
            shareholder elections                                                                                                         shareholders (for example, Mr.
                                                                                                                                          Middleton) was redacted.

                                                                                          126
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 128 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                   E. Is the Redacted Portion or         F. Additional Notes    G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege    Withheld Document About the                                      Withheld
Log Entry                                   Information, If Any                                     1994 Anna Trusts, the 2001                                   Information Is
 Number                                                                                            Anna GRAT, or the Modified                                    Responsive to
                                                                                                            2001 GRAT?                                         What Subpoena
                                                                                                                                                                    Request?
  1203      2001/10/31 John Stine email    A/C                       Bradford; John individually   No                              N/A                         8
            to Larry Laubach, Bruce
            Rosenfield, John S.
            Middleton regarding legal
            and tax issues relating to
            possible amendment to
            shareholders agreement
  1204      2002/01/17 – Larry Laubach     A/C                       Bradford                      No                              N/A                         1, 8
            mark-up of Confidentiality
            Agreement with Fleet
            Securities
  1205      2002/01/17 – Larry Laubach     A/C                       Bradford                      No                              N/A                         1, 8
            mark-up of Fleet
            engagement letter with
            Schnader. Electronic file
            named “ENGAGEMENT
            LETTER (Marked).doc”
  1206      2002/01/17 – Larry Laubach     A/C                       Bradford                      No                              N/A                         1, 8
            mark-up of Fleet
            engagement letter with
            Bradford for Built-In Gains
            valuation relating to S-Corp
            conversion. Electronic file
            named “EXPANDED
            ENGAGEMENT LETTER
            (Marked).doc”
  1210      2002/02/15 Larry P.            A/C                       Bradford                      No                              N/A                         1, 8
            Laubach email to Robert

                                                                                         127
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 129 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                 E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document         Description of Redacted      D. Holder of Privilege   Withheld Document About the                                    Withheld
Log Entry                                   Information, If Any                                   1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                          Anna GRAT, or the Modified                                   Responsive to
                                                                                                          2001 GRAT?                                         What Subpoena
                                                                                                                                                                Request?
            Siwicki, Andrea Falcione
            (both of Fleet), John
            Middleton and Annette
            Madison re confidentiality
            agreement
  1211      2001/08/31 - Bradford          A/C                       Bradford                    No                              N/A                         1, 8
            Letter agreement with Fleet
            Advisors regarding access to
            confidential Bradford
            information in connection
            with engagement by Bruce
            Rosenfield/Schnader as
            counsel for Bradford to
            provide services to assist
            counsel in advising client
  1214      2002/03/14 Larry P.            A/C                       Bradford                    No                              N/A                         1, 8
            Laubach email to Robert
            Siwicki (Fleet), John
            Middleton and Annette
            Madison re confidentiality
            agreement
  1215      2002/03/14 – draft             A/C                       Bradford                    No                              N/A                         1, 8
            confidentiality agreement
            between Bradford and Fleet
            Securities. Electronic file
            named “YB$PDOC.DOC”
  1219      2002/03/29 Larry P.            A/C                       Bradford                    No                              N/A                         1, 8
            Laubach email to Robert

                                                                                        128
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 130 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                        E. Is the Redacted Portion or         F. Additional Notes   G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege         Withheld Document About the                                    Withheld
Log Entry                                 Information, If Any                                          1994 Anna Trusts, the 2001                                 Information Is
 Number                                                                                               Anna GRAT, or the Modified                                   Responsive to
                                                                                                               2001 GRAT?                                         What Subpoena
                                                                                                                                                                     Request?
            Siwicki, Patrick Hurley
            (Fleet), Daniel Williams
            (Fleet), James E. Reilly
            (Fleet), John Middleton and
            Annette Madison re revised
            confidentiality agreement
  1220      2002/04/01 Larry P.          A/C                       Bradford                           No                              N/A                         1, 8
            Laubach email to Robert
            Siwicki, Patrick Hurley
            (Fleet), Daniel Williams
            (Fleet), James E. Reilly
            (Fleet), John Middleton and
            Annette Madison re revised
            confidentiality agreement,
            with attachment listed below
  1221      2002/04/01 Larry Laubach     A/C                       Bradford                           No                              N/A                         1, 8
            draft confidentiality
            agreement with Fleet for
            review/comment by
            recipients of email listed
            above. Electronic file
            named “YBMDDOC_.doc”
  1237      2001/03/29 Bruce             A/C                       John individually and as trustee   No                              N/A                         8
            Rosenfield email to John                               of November 1982 Trust
            Middleton re QSST or
            ESBT election for
            November 1982 trust and
            Anna 1994 Trust

                                                                                        129
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 131 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                   E. Is the Redacted Portion or         F. Additional Notes    G. Redacted or
Number/       or Withheld Document        Description of Redacted      D. Holder of Privilege     Withheld Document About the                                      Withheld
Log Entry                                  Information, If Any                                     1994 Anna Trusts, the 2001                                   Information Is
 Number                                                                                           Anna GRAT, or the Modified                                    Responsive to
                                                                                                           2001 GRAT?                                         What Subpoena
                                                                                                                                                                   Request?
  1238      2001/03/29 Larry P.            A/C                      Bradford; JMI (now owned by   No                              N/A                         8
            Laubach email to John                                   Philip Morris USA, Inc.
            Middleton, Annette Madison
            (Bradford) and Bruce
            Rosenfield re E&Y request
            to lift restriction on ability
            of E&Y staff member
            providing services to other
            tobacco companies
  1242      2001/02/22 Marianna            A/C                      Bradford                      No                              N/A                         8
            Marchiano (Schnader) email
            to John Stine (E&Y), John
            S. Middleton Bruce
            Rosenfield and Larry P.
            Laubach re stock purchase
            agreements with Susan
            Thorkelson and Nancy
            Smith (listed below)
  1243      2001/02/22 Marianna            A/C                      Bradford                      No                              N/A                         8
            Marchiano draft for
            review/comment by John
            Middleton, Larry Laubach
            and Bruce Rosenfield,
            attached to email above.
            Electronic file named
            “bradford - stock purchase
            agreement of susan flood
            thorkelson v1.WPD”

                                                                                       130
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 132 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                      E. Is the Redacted Portion or         F. Additional Notes       G. Redacted or
Number/       or Withheld Document        Description of Redacted       D. Holder of Privilege       Withheld Document About the                                         Withheld
Log Entry                                  Information, If Any                                        1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                              Anna GRAT, or the Modified                                       Responsive to
                                                                                                              2001 GRAT?                                            What Subpoena
                                                                                                                                                                         Request?
  1244      2001/02/22 Marianna           A/C                       Bradford                         No                              N/A                            8
            Marchiano draft for
            review/comment by John
            Middleton, Larry Laubach
            and Bruce Rosenfield,
            attached to email above.
            Electronic file named
            “bradford - stock purchase
            agreement of nancy f. smith
            (2).WPD”
  1245      2001/02/22 Marianna           A/C                       Bradford                         No                              N/A                            8
            Marchiano draft for
            review/comment by John
            Middleton, Larry Laubach
            and Bruce Rosenfield,
            attached to email above.
            Electronic file named
            “bradford - stock purchase
            agreement of susan f.
            thorkelson vRED (3).WPD”
  1248      2009/03/31 Larry P.           A/C                       John individually and as         Yes                             Interests of John as trustee   None
            Laubach email to John                                   Trustee of the 1994 Anna Trust                                   differed from interests of
            Middleton re potential                                                                                                   beneficiaries who were
            conversion of 1994 Anna                                                                                                  represented by separate
            Trust to Unitrust and                                                                                                    counsel.
            discussions with Ms.
            Nupson, Ms. Hughes and
            their respective counsel re

                                                                                        131
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 133 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes         G. Redacted or
Number/       or Withheld Document         Description of Redacted         D. Holder of Privilege       Withheld Document About the                                            Withheld
Log Entry                                   Information, If Any                                          1994 Anna Trusts, the 2001                                         Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                           Responsive to
                                                                                                                 2001 GRAT?                                                 What Subpoena
                                                                                                                                                                               Request?
            same
  1249      2009/09/14 John S.             A/C                        John individually and as          Yes                                Interests of John as trustee     None
            Middleton email to Larry P.                               Trustee of the 1994 Anna Trust                                       differed from interests of
            Laubach re Ms. Nupson’s                                                                                                        beneficiaries who were
            demands to modify the 1994                                                                                                     represented by separate
            Anna Trust and proposed                                                                                                        counsel.
            revisions to trust document
  1250      2009/09/14 Larry P.            A/C                        John individually and as          Yes                                Interests of John as trustee     None
            Laubach email to John                                     Trustee of the 1994 Anna Trust                                       differed from interests of
            Middleton re Ms. Nupson’s                                                                                                      beneficiaries who were
            demands to modify the 1994                                                                                                     represented by separate
            Anna Trust and proposed                                                                                                        counsel.
            revisions to trust document
  1251                                     This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  1253      2014/06/10 Bruce               A/C and WP               John as Trustee of the 1972,       Yes                                 Interests of John as trustee     8
            Rosenfield email to Larry P.                            May 1982 and April 1990                                                differed from interests of
            Laubach and John S.                                     insurance trusts; John                                                 beneficiaries who were
            Middleton re revised letter                             individually and as Trustee of                                         represented by separate
            to Thomas Mucci in                                      the 1994 Anna Trust                                                    counsel. Relates to threatened
            response to Ms. Nupson’s                                                                                                       litigation with beneficiary.
            demands relating to the
            three insurance trusts, the
            1994 Anna Trust and her
            assignment
  1254      2014/06/10 Larry P.            A/C and WP                 John as Trustee of the 1972,      Yes                                Interests of John as trustee     8
            Laubach email to Bruce                                    May 1982 and April 1990                                              differed from interests of
            Rosenfield and John S.                                    insurance trusts; John as                                            beneficiaries who were
            Middleton re discussions                                  Trustee of the 1994 Anna                                             represented by separate

                                                                                           132
                                                   Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 134 of 196




 A. Bates   B. Description of Redacted           C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes        G. Redacted or
Number/       or Withheld Document            Description of Redacted        D. Holder of Privilege        Withheld Document About the                                           Withheld
Log Entry                                      Information, If Any                                          1994 Anna Trusts, the 2001                                        Information Is
 Number                                                                                                    Anna GRAT, or the Modified                                          Responsive to
                                                                                                                    2001 GRAT?                                                What Subpoena
                                                                                                                                                                                 Request?
            with Thomas Mucci about                                      Trust; John individually                                            counsel. Relates to threatened
            demands of Ms. Nupson                                                                                                            litigation with beneficiary.
            relating to assignment of
            insurance trust distributions
            to 1994 Anna Trust
  1255      2014/07/17 Bruce                 A/C and WP                  John as Trustee of the 1972,     Yes                                Interests of John as trustee     8
            Rosenfield email to John S.                                  May 1982 and April 1990                                             differed from interests of
            Middleton; Larry P.                                          insurance trusts; John as                                           beneficiaries who were
            Laubach re draft response to                                 Trustee of the 1994 Anna                                            represented by separate
            Thomas Mucci re Ms.                                          Trust; John individually                                            counsel. Relates to threatened
            Nupson’s demands to                                                                                                              litigation with beneficiary.
            inspect trust records and
            other documents
  1257      2009/01/07 John S.               A/C                         John individually and as         Yes                                Interests of John as trustee     None
            Middleton email to Larry P.                                  Trustee of the 1994 Anna Trust                                      differed from interests of
            Laubach re negotiations                                                                                                          beneficiaries who were
            with Ms. Hughes, Ms.                                                                                                             represented by separate
            Nupson and their respective                                                                                                      counsel.
            attorneys regarding potential
            modifications to the 1994
            Anna Trust
  1258                                      These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  1259
  1260
  1263
  1265
  1273


                                                                                              133
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 135 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                         E. Is the Redacted Portion or           F. Additional Notes            G. Redacted or
Number/       or Withheld Document        Description of Redacted         D. Holder of Privilege        Withheld Document About the                                                Withheld
Log Entry                                  Information, If Any                                           1994 Anna Trusts, the 2001                                            Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                              Responsive to
                                                                                                                 2001 GRAT?                                                   What Subpoena
                                                                                                                                                                                   Request?
  1274      2015/09/10 Margaret           A/C and WP                John individually, and as          Yes                                Interests of John adverse to        2, 3, 8
            Thompson email to James                                 Trustee of the 1972, May 1982                                         beneficiary; litigation was
            Mannion and John S.                                     and April 1990 Insurance                                              pending.
            Middleton re three insurance                            Trusts, 1994 Anna Trust, 1998
            trusts, 1994 Anna Trust,                                Revocable Trust, and the
            1998 Revocable Trust and                                Marital Trust Under the Will of
            Marital Trust, and Ms.                                  Herbert H. Middleton, Jr.; John
            Nupson’s demands relating                               as former Trustee of the
            to same, with attachment                                Modified 2001 GRAT
            listed below
  1275      2015/08/24 Cozen              A/C and WP                John individually, and as          Yes                                Interests of John adverse to        2, 3, 8
            O’Connor invoices, attached                             Trustee of the 1972 and May                                           beneficiary; litigation was
            to email above, for services                            1982 Insurance Trusts, the                                            pending.
            provided in connection with                             1994 Anna Trust, and the 1998
            litigation commenced by                                 Revocable Trust
            Ms. Nupson
  1276      2014/01/10 John S.            A/C and WP                John as Executor of the Estate     No                                 Interests of John adverse to        2, 3, 8
            Middleton email to                                      of Frances S. Middleton and                                           beneficiary; litigation
            Margaret Thompson re                                    Trustee of the 1998 Revocable                                         threatened by beneficiary.
            communication from Ms.                                  Trust
            Nupson’s attorney with
            demands relating to 1998
            Revocable Trust
  1277                                   These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  1278
  1279      2009/01/30 John Stine email   A/C                         John as Trustee of the 1994      Yes                                 As part of the meet and confer
            to John S. Middleton; Larry                               Anna Trust as to paragraph 1                                         in the Orphans’ Court
            P. Laubach and William                                                                                                         Litigation, a version containing

                                                                                           134
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 136 of 196




 A. Bates   B. Description of Redacted          C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes        G. Redacted or
Number/       or Withheld Document           Description of Redacted        D. Holder of Privilege        Withheld Document About the                                           Withheld
Log Entry                                     Information, If Any                                          1994 Anna Trusts, the 2001                                        Information Is
 Number                                                                                                   Anna GRAT, or the Modified                                          Responsive to
                                                                                                                   2001 GRAT?                                                What Subpoena
                                                                                                                                                                                Request?
            Marx (Smart & Associates)                                                                                                       all information about the 1994
            re Notes re conversations                                                                                                       Anna Trust was produced; only
                                                                      John individually and/or           No – relates to company matters    information relating to the
                                                                      Bradford as to numbered            in post-redemption period          corporation’s privilege was
                                                                      paragraphs 2 to 5                                                     redacted.
  1280                                     These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  1281
  1282      2014/04/07 Bruce                A/C and WP                  John individually, and as         Yes                               Interests of John adverse to     6, 7, 8
            Rosenfield email to Larry P.                                Trustee of the 1972, May 1982                                       beneficiary; litigation
            Laubach and Margaret                                        and April 1990 Insurance                                            threatened by beneficiary.
            Thompson, Wilbur Kipnes                                     Trusts, 1994 Anna Trust
            (Schnader) re Ms. Nupson’s
            demands relating to trust
            records and revocation of
            her assignment
  1283      2014/08/27 Wilbur Kipnes        A/C and WP                  John individually, and as         Yes                               Interests of John adverse to     8
            (Schnader) email to Bruce                                   Trustee of the 1972, May 1982                                       beneficiary; litigation
            Rosenfield, Margaret                                        and April 1990 Insurance                                            threatened by beneficiary.
            Thompson, Larry P.                                          Trusts, 1994 Anna Trust, 1998
            Laubach and Nadine                                          Revocable Trust, and the
            Doolittle re Ms. Nupson’s                                   Marital Trust Under the Will of
            demands related to trusts of                                Herbert H. Middleton, Jr.
            which she is a beneficiary
  1284                                      This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation


  1285      2008/12/18 Larry P.             A/C                         John individually                 No                                N/A                              8
            Laubach email to Bruce
                                                                                            135
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 137 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes       G. Redacted or
Number/       or Withheld Document        Description of Redacted        D. Holder of Privilege        Withheld Document About the                                          Withheld
Log Entry                                  Information, If Any                                          1994 Anna Trusts, the 2001                                       Information Is
 Number                                                                                                Anna GRAT, or the Modified                                         Responsive to
                                                                                                                2001 GRAT?                                               What Subpoena
                                                                                                                                                                            Request?
            Rosenfield and Roy Ross re
            personal matters for John
            Middleton
  1286                                    This document was produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation


  1287      2014/02/17 Wilbur Kipnes      A/C and WP                 John individually, and as         Yes                                Interests of John adverse to   6, 8
            (Schnader) email to Wilbur                               Trustee of the 1972, May 1982                                        beneficiary; litigation
            Kipnes (Schnader), Larry P.                              and April 1990 Insurance                                             threatened by beneficiary.
            Laubach, Margaret                                        Trusts and 1994 Anna Trust
            Thompson , Bruce
            Rosenfield, and Nadine
            Doolittle re Ms. Nupson’s
            demands relating to the
            1994 Anna Trust
  1288      2014/02/14 Wilbur Kipnes      A/C and WP                 John individually, and as         Yes                                Interests of John adverse to   6, 8
            (Schnader) emails with                                   Trustee of the 1972, May 1982                                        beneficiary; litigation
            Margaret Thompson, Larry                                 and April 1990 Insurance                                             threatened by beneficiary.
            P. Laubach, Bruce                                        Trusts and 1994 Anna Trust
            Rosenfield and Nadine
            Doolittle (Schnader) re Ms.
            Nupson’s demands relating
            to the 1994 Anna Trust and
            2/12/14 letter to Thomas
            Mucci
  1289      2014/02/14 Margaret           A/C and WP                 John individually, and as         Yes                                Interests of John adverse to   6, 8
            Thompson emails to Wilbur                                Trustee of the 1972, May 1982                                        beneficiary; litigation
            Kipnes (Schnader), Larry P.                              and April 1990 Insurance                                             threatened by beneficiary.

                                                                                          136
                                              Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 138 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                     E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document        Description of Redacted       D. Holder of Privilege      Withheld Document About the                                       Withheld
Log Entry                                  Information, If Any                                       1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                             Anna GRAT, or the Modified                                      Responsive to
                                                                                                             2001 GRAT?                                            What Subpoena
                                                                                                                                                                      Request?
            Laubach, Bruce Rosenfield                               Trusts and 1994 Anna Trust
            and Nadine Doolittle re Ms.
            Nupson’s demands relating
            to the 1994 Anna Trust and
            2/12/14 letter to Thomas
            Mucci
  1290      2014/02/13 Wilbur Kipnes      A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            (Schnader) emails with                                  Trustee of the 1972, May 1982                                   beneficiary; litigation
            Larry P. Laubach, Margaret                              and April 1990 Insurance                                        threatened by beneficiary.
            Thompson, Bruce                                         Trusts and 1994 Anna Trust
            Rosenfield and Nadine
            Doolittle re Ms. Nupson’s
            demands relating to the
            1994 Anna Trust and
            2/12/14 letter to Thomas
            Mucci
  1291      2014/01/21 Rosemary           A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            Maher (Schnader) emails                                 Trustee of the 1972, May 1982                                   beneficiary; litigation
            with Margaret Thompson,                                 and April 1990 Insurance                                        threatened by beneficiary.
            Larry P. Laubach, Nadine                                Trusts and 1994 Anna Trust
            Doolittle and Bruce
            Rosenfield re Ms. Nupson’s
            demands relating to the
            1994 Anna Trust and
            1/14/14 communications
            with Thomas Mucci
  1292      2014/01/20 Bruce              A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            Rosenfield emails with                                  Trustee of the 1972, May 1982                                   beneficiary; litigation

                                                                                        137
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 139 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                     E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege      Withheld Document About the                                       Withheld
Log Entry                                 Information, If Any                                       1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                            Anna GRAT, or the Modified                                      Responsive to
                                                                                                            2001 GRAT?                                            What Subpoena
                                                                                                                                                                     Request?
            Margaret Thompson, Larry                               and April 1990 Insurance                                        threatened by beneficiary.
            P. Laubach, Rosemary                                   Trusts and 1994 Anna Trust
            Maher (Schnader), and
            Nadine Doolittle re Ms.
            Nupson’s demands relating
            to the 1994 Anna Trust and
            1/14/14 communications
            with Thomas Mucci
  1293      2014/01/20 Margaret          A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            Thompson emails with                                   Trustee of the 1972, May 1982                                   beneficiary; litigation
            Bruce Rosenfield, Larry P.                             and April 1990 Insurance                                        threatened by beneficiary.
            Laubach, Rosemary Maher                                Trusts and 1994 Anna Trust
            (Schnader), and Nadine
            Doolittle re Ms. Nupson’s
            demands relating to the
            1994 Anna Trust and
            1/14/14 communications
            with Thomas Mucci
  1294      2014/01/20 Bruce             A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            Rosenfield emails with                                 Trustee of the 1972, May 1982                                   beneficiary; litigation
            Margaret Thompson, Larry                               and April 1990 Insurance                                        threatened by beneficiary.
            P. Laubach, Rosemary                                   Trusts and 1994 Anna Trust
            Maher (Schnader) and
            Nadine Doolittle re Ms.
            Nupson’s demands relating
            to the 1994 Anna Trust and
            1/14/14 communications
            with Thomas Mucci

                                                                                       138
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 140 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                     E. Is the Redacted Portion or        F. Additional Notes        G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege      Withheld Document About the                                         Withheld
Log Entry                                 Information, If Any                                       1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                            Anna GRAT, or the Modified                                       Responsive to
                                                                                                            2001 GRAT?                                            What Subpoena
                                                                                                                                                                       Request?
  1295      2014/01/20 Margaret          A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            Thompson emails with                                   Trustee of the 1972, May 1982                                   beneficiary; litigation
            Bruce Rosenfield, Larry P.                             and April 1990 Insurance                                        threatened by beneficiary.
            Laubach, Rosemary Maher                                Trusts and 1994 Anna Trust
            (Schnader), and Nadine
            Doolittle re Ms. Nupson’s
            demands relating to the
            1994 Anna Trust and
            1/14/14 communications
            with Thomas Mucci
  1296      2014/01/20 Bruce             A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            Rosenfield emails with                                 Trustee of the 1972, May 1982                                   beneficiary; litigation
            Larry P. Laubach, Margaret                             and April 1990 Insurance                                        threatened by beneficiary.
            Thompson, Rosemary                                     Trusts and 1994 Anna Trust
            Maher (Schnader) and
            Nadine Doolittle re Ms.
            Nupson’s demands relating
            to the 1994 Anna Trust and
            1/14/14 communications
            with Thomas Mucci
  1297      2014/01/19 Margaret          A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            Thompson emails with                                   Trustee of the 1972, May 1982                                   beneficiary; litigation
            Bruce Rosenfield, Larry P.                             and April 1990 Insurance                                        threatened by beneficiary.
            Laubach, Rosemary Maher                                Trusts and 1994 Anna Trust
            (Schnader) and Nadine
            Doolittle re Ms. Nupson’s
            demands relating to the
            1994 Anna Trust and

                                                                                       139
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 141 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                     E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege      Withheld Document About the                                       Withheld
Log Entry                                 Information, If Any                                       1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                            Anna GRAT, or the Modified                                      Responsive to
                                                                                                            2001 GRAT?                                            What Subpoena
                                                                                                                                                                     Request?
            1/14/14 communications
            with Thomas Mucci
  1298      2014/01/18 Bruce            A/C and WP                 John individually, and as       Yes                             Interests of John adverse to   6, 8
            Rosenfield emails with                                 Trustee of the 1972, May 1982                                   beneficiary; litigation
            Margaret, Larry P. Laubach,                            and April 1990 Insurance                                        threatened by beneficiary.
            Rosemary Maher (Schnader)                              Trusts and 1994 Anna Trust
            and Nadine Doolittle re Ms.
            Nupson’s demands relating
            to the 1994 Anna Trust and
            1/14/14 communications
            with Thomas Mucci
  1299      2014/01/18 Bruce            A/C and WP                 John individually, and as       Yes                             Interests of John adverse to   6, 8
            Rosenfield emails with                                 Trustee of the 1972, May 1982                                   beneficiary; litigation
            Margaret Thompson, Larry                               and April 1990 Insurance                                        threatened by beneficiary.
            P. Laubach and Rosemary                                Trusts and 1994 Anna Trust
            Maher (Schnader) re Ms.
            Nupson’s demands relating
            to the 1994 Anna Trust and
            1/14/14 communications
            with Thomas Mucci
  1300      2014/01/18 Larry P.         A/C and WP                 John individually, and as       Yes                             Interests of John adverse to   6, 8
            Laubach emails with                                    Trustee of the 1972, May 1982                                   beneficiary; litigation
            Margaret Thompson, and                                 and April 1990 Insurance                                        threatened by beneficiary.
            Bruce Rosenfield re Ms.                                Trusts and 1994 Anna Trust
            Nupson’s demands relating
            to the 1994 Anna Trust and
            1/14/14 communications
            with Thomas Mucci

                                                                                       140
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 142 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                     E. Is the Redacted Portion or        F. Additional Notes        G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege      Withheld Document About the                                         Withheld
Log Entry                                 Information, If Any                                       1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                            Anna GRAT, or the Modified                                       Responsive to
                                                                                                            2001 GRAT?                                            What Subpoena
                                                                                                                                                                       Request?
  1301      2014/01/17 Bruce             A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            Rosenfield emails with                                 Trustee of the 1972, May 1982                                   beneficiary; litigation
            Margaret Thompson and                                  and April 1990 Insurance                                        threatened by beneficiary.
            Larry P. Laubach re Ms.                                Trusts and 1994 Anna Trust
            Nupson’s demands relating
            to the 1994 Anna Trust and
            1/14/14 communications
            with Thomas Mucci
  1302      2014/01/16 Bruce             A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            Rosenfield emails with                                 Trustee of the 1972, May 1982                                   beneficiary; litigation
            Larry P. Laubach and                                   and April 1990 Insurance                                        threatened by beneficiary.
            Margaret Thompson re Ms.                               Trusts and 1994 Anna Trust
            Nupson’s demands relating
            to the 1994 Anna Trust and
            1/14/14 communications
            with Thomas Mucci
  1303      2014/02/20 Larry P.          A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            Laubach email to Wilbur                                Trustee of the 1972, May 1982                                   beneficiary; litigation
            Kipnes (Schnader),                                     and April 1990 Insurance                                        threatened by beneficiary.
            Margaret Thompson, Bruce                               Trusts and 1994 Anna Trust
            Rosenfield and Nadine
            Doolittle re Ms. Nupson’s
            demands relating to the
            1994 Anna Trust
  1304      2014/02/17 Larry P.          A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            Laubach email to Wilbur                                Trustee of the 1972, May 1982                                   beneficiary; litigation
            Kipnes (Schnader),                                     and April 1990 Insurance                                        threatened by beneficiary.
            Margaret Thompson, Bruce                               Trusts and 1994 Anna Trust

                                                                                       141
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 143 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                     E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege      Withheld Document About the                                       Withheld
Log Entry                                 Information, If Any                                       1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                            Anna GRAT, or the Modified                                      Responsive to
                                                                                                            2001 GRAT?                                            What Subpoena
                                                                                                                                                                     Request?
            Rosenfield and Nadine
            Doolittle re Ms. Nupson’s
            demands relating to the
            1994 Anna Trust
  1305      2014/02/13 Larry P.          A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            Laubach email to Margaret                              Trustee of the 1972, May 1982                                   beneficiary; litigation
            Thompson, Wilbur Kipnes,                               and April 1990 Insurance                                        threatened by beneficiary.
            Bruce Rosenfield and                                   Trusts and 1994 Anna Trust
            Nadine Doolittle re Ms.
            Nupson’s demands relating
            to the 1994 Anna Trust and
            2/12/14 communications
            with Thomas Mucci
  1306      2014/01/20 Larry P.          A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            Laubach email to Margaret                              Trustee of the 1972, May 1982                                   beneficiary; litigation
            Thompson, Bruce                                        and April 1990 Insurance                                        threatened by beneficiary.
            Rosenfield, Rosemary                                   Trusts and 1994 Anna Trust
            Maher (Schnader), and
            Nadine Doolittle re Ms.
            Nupson’s demands relating
            to the 1994 Anna Trust and
            2/12/14 communications
            with Thomas Mucci
  1307      2014/01/20 Larry P.          A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            Laubach email to Bruce                                 Trustee of the 1972, May 1982                                   beneficiary; litigation
            Rosenfield, Margaret                                   and April 1990 Insurance                                        threatened by beneficiary.
            Thompson, Rosemary                                     Trusts and 1994 Anna Trust
            Maher (Schnader), and

                                                                                       142
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 144 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes      G. Redacted or
Number/       or Withheld Document         Description of Redacted        D. Holder of Privilege        Withheld Document About the                                         Withheld
Log Entry                                   Information, If Any                                          1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                        Responsive to
                                                                                                                 2001 GRAT?                                              What Subpoena
                                                                                                                                                                            Request?
            Nadine Doolittle re Ms.
            Nupson’s demands relating
            to the 1994 Anna Trust and
            1/14/14 communications
            with Thomas Mucci
  1308      2014/01/17 Larry P.           A/C and WP                  John individually, and as        Yes                                Interests of John adverse to   6, 8
            Laubach email to Margaret                                 Trustee of the 1972, May 1982                                       beneficiary; litigation
            Thompson and Bruce                                        and April 1990 Insurance                                            threatened by beneficiary.
            Rosenfield re Ms. Nupson’s                                Trusts and 1994 Anna Trust
            demands relating to the
            1994 Anna Trust and
            1/14/14 communications
            with Thomas Mucci
  1309                                   These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  1310
  1311
  1312      2014/04/11 Larry P.           A/C and WP                  John individually, and as        Yes                                Interests of John adverse to   6, 7, 8
            Laubach email to Bruce                                    Trustee of the 1972, May 1982                                       beneficiary; litigation
            Rosenfield, Margaret                                      and April 1990 Insurance                                            threatened by beneficiary.
            Thompson and Wilbur                                       Trusts and 1994 Anna Trust
            Kipnes (Schnader) re Ms.
            Nupson’s demands for trust
            records
  1313      2014/04/11 Larry P.           A/C and WP                  John individually, and as        Yes                                Interests of John adverse to   6, 7, 8
            Laubach email to Wilbur                                   Trustee of the 1972, May 1982                                       beneficiary; litigation
            Kipnes (Schnader), Bruce                                  and April 1990 Insurance                                            threatened by beneficiary.
            Rosenfield and Margaret                                   Trusts and 1994 Anna Trust
            Thompson re Ms. Nupson’s
                                                                                           143
                                              Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 145 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                      E. Is the Redacted Portion or         F. Additional Notes      G. Redacted or
Number/       or Withheld Document        Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                  Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                              Anna GRAT, or the Modified                                      Responsive to
                                                                                                              2001 GRAT?                                            What Subpoena
                                                                                                                                                                       Request?
            demands for trust records
  1314      1993/11/24 - 1997/07/08 -     A/C and WP                John as Executor of the Estate   No – Although the documents     N/A                            4, 8
            Collection of privileged                                of Herbert H. Middleton, Jr.     mention the 1994 Anna Trust,
            communications by Herbert                                                                they relate to Schnader’s
            H. Middleton, Jr. with                                                                   representation of Herbert H.
            counsel (Bruce Rosenfield                                                                Middleton Jr., individually
            and Albert Momjian of
            Schnader) regarding
            personal representation of
            Herbert H. Middleton, Jr..
            Electronic file named
            “LEGAL 18486430v1
            Middleton Schnader
            HHM.PDF”
  1315      2014/04/11 Larry P.           A/C and WP                Bradford; John individually,     Yes                             Interests of John adverse to   6, 8
            Laubach email to Bruce                                  and as Trustee of the 1972,                                      beneficiary; litigation
            Rosenfield, Wilbur Kipnes                               May 1982 and April 1990                                          threatened by beneficiary.
            (Schnader), Margaret                                    Insurance Trusts and 1994
            Thompson and Nadine                                     Anna Trust
            Doolittle (Schnader) re Ms.
            Nupson’s demands for trust
            records, and Bradford
            confidentiality agreement
  1316      2014/04/11 Larry P.           A/C and WP                Bradford, John individually,     Yes                             Interests of John adverse to   6, 8
            Laubach email to Bruce                                  and as Trustee of the 1972,                                      beneficiary; litigation
            Rosenfield, Wilbur Kipnes                               May 1982 and April 1990                                          threatened by beneficiary.
            (Schnader), Margaret                                    Insurance Trusts and 1994
            Thompson and Nadine                                     Anna Trust

                                                                                         144
                                              Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 146 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                     E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document        Description of Redacted       D. Holder of Privilege      Withheld Document About the                                       Withheld
Log Entry                                  Information, If Any                                       1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                             Anna GRAT, or the Modified                                      Responsive to
                                                                                                             2001 GRAT?                                            What Subpoena
                                                                                                                                                                      Request?
            Doolittle (Schnader) re Ms.
            Nupson’s demands for trust
            records, and Bradford
            confidentiality agreement
  1317      2014/04/15 Larry P.           A/C and WP                Bradford, John individually,    Yes                             Interests of John adverse to   6, 8
            Laubach email to Bruce                                  and as Trustee of the 1972,                                     beneficiary; litigation
            Rosenfield, Wilbur Kipnes                               May 1982 and April 1990                                         threatened by beneficiary.
            (Schnader), Margaret                                    Insurance Trusts and 1994
            Thompson, and Nadine                                    Anna Trust
            Doolittle (Schnader) re Ms.
            Nupson’s demands for trust
            records, and Bradford
            confidentiality agreement
  1318      2014/04/15 Larry P.           A/C and WP                Bradford, John individually,    Yes                             Interests of John adverse to   6, 8
            Laubach email to Bruce                                  and as Trustee of the 1972,                                     beneficiary; litigation
            Rosenfield, Wilbur Kipnes                               May 1982 and April 1990                                         threatened by beneficiary.
            (Schnader), Margaret                                    Insurance Trusts and 1994
            Thompson and Nadine                                     Anna Trust
            Doolittle (Schnader) re Ms.
            Nupson’s demands for trust
            records, and Bradford
            confidentiality agreement
  1319      2014/06/03 Larry P.           A/C and WP                John individually, and as       Yes                             Interests of John adverse to   8
            Laubach email to Bruce                                  Trustee of the 1972, May 1982                                   beneficiary; litigation
            Rosenfield re Ms. Nupson’s                              and April 1990 Insurance                                        threatened by beneficiary.
            position regarding                                      Trusts and 1994 Anna Trust
            revocation of assignment
  1320      2014/06/10 Larry P.           A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8

                                                                                         145
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 147 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                       E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege        Withheld Document About the                                       Withheld
Log Entry                                   Information, If Any                                         1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                                Anna GRAT, or the Modified                                      Responsive to
                                                                                                                2001 GRAT?                                            What Subpoena
                                                                                                                                                                         Request?
            Laubach email to Nadine                                  Trustee of the 1972, May 1982                                     beneficiary; litigation
            Doolittle and Bruce                                      and April 1990 Insurance                                          threatened by beneficiary.
            Rosenfield (both of                                      Trusts and 1994 Anna Trust
            Schnader) re Ms. Nupson’s
            demands for trust records
  1321      2014/06/24 Wilbur Kipnes       A/C and WP                John individually, and as         Yes                             Interests of John adverse to   6, 8
            (Schnader) email to Larry P.                             Trustee of the 1972, May 1982                                     beneficiary; litigation
            Laubach and Bruce                                        and April 1990 Insurance                                          threatened by beneficiary.
            Rosenfield re Ms. Nupson’s                               Trusts and 1994 Anna Trust
            demands for trust records
  1322      2014/07/16 Wilbur Kipnes       A/C and WP                John individually, and as         Yes                             Interests of John adverse to   6, 8
            (Schnader) email to Larry P.                             Trustee of the 1972, May 1982                                     beneficiary; litigation
            Laubach and Bruce                                        and April 1990 Insurance                                          threatened by beneficiary.
            Rosenfield re Ms. Nupson’s                               Trusts and 1994 Anna Trust
            demands for trust records
  1323      2014/07/16 Bruce               A/C and WP                John individually, and as         Yes                             Interests of John adverse to   6, 8
            Rosenfield email to Larry P.                             Trustee of the 1972, May 1982                                     beneficiary; litigation
            Laubach and Wilbur Kipnes                                and April 1990 Insurance                                          threatened by beneficiary.
            (Schnader) re Ms. Nupson’s                               Trusts and 1994 Anna Trust
            demands for trust records
  1324      2014/08/25 Bruce               A/C and WP                John individually, and as         Yes                             Interests of John adverse to   6, 8
            Rosenfield email to Larry P.                             Trustee of the 1972, May 1982                                     beneficiary; litigation
            Laubach and Wilbur Kipnes                                and April 1990 Insurance                                          threatened by beneficiary.
            (Schnader); Nadine                                       Trusts, 1994 Anna Trust, 1998
            Doolittle re attached                                    Revocable Trust, and the
            memorandum (listed below)                                Marital Trust Under the Will of
            regarding Ms. Nupson’s                                   Herbert H. Middleton, Jr.
            demands regarding trusts of

                                                                                         146
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 148 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                       E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege        Withheld Document About the                                       Withheld
Log Entry                                   Information, If Any                                         1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                                Anna GRAT, or the Modified                                      Responsive to
                                                                                                                2001 GRAT?                                            What Subpoena
                                                                                                                                                                         Request?
            which she is a beneficiary
  1325      2014/08/7 Nadine Doolittle     A/C and WP                John individually, and as         Yes                             Interests of John adverse to   6, 8
            Memorandum regarding Ms.                                 Trustee of the 1972, May 1982                                     beneficiary; litigation
            Nupson’s demands                                         and April 1990 Insurance                                          threatened by beneficiary.
            regarding trusts of which                                Trusts, 1994 Anna Trust, 1998
            she is a beneficiary.                                    Revocable Trust, and the
            Electronic file named                                    Marital Trust Under the Will of
            “Memo to File.pdf”                                       Herbert H. Middleton, Jr.
  1326      2014/08/26 Larry P.            A/C and WP                John individually, and as         Yes                             Interests of John adverse to   6, 8
            Laubach email to Bruce                                   Trustee of the 1972, May 1982                                     beneficiary; litigation
            Rosenfield, Wilbur Kipnes                                and April 1990 Insurance                                          threatened by beneficiary.
            (Schnader), Nadine Doolittle                             Trusts, 1994 Anna Trust, 1998
            and Margaret Thompson re                                 Revocable Trust, and the
            Ms. Nupson’s demands                                     Marital Trust Under the Will of
            regarding trusts of which                                Herbert H. Middleton, Jr.
            she is a beneficiary
  1327      2014/08/26 Margaret            A/C and WP                John individually, and as         Yes                             Interests of John adverse to   6, 8
            Thompson email to Larry P.                               Trustee of the 1972, May 1982                                     beneficiary; litigation
            Laubach, Bruce Rosenfield,                               and April 1990 Insurance                                          threatened by beneficiary.
            Wilbur Kipnes (Schnader)                                 Trusts, 1994 Anna Trust, 1998
            and Nadine Doolittle re Ms.                              Revocable Trust, and the
            Nupson’s demands                                         Marital Trust Under the Will of
            regarding trusts of which                                Herbert H. Middleton, Jr.
            she is a beneficiary
  1328      2014/08/26 Bruce               A/C and WP                John individually, and as         Yes                             Interests of John adverse to   6, 8
            Rosenfield email to Larry P.                             Trustee of the 1972, May 1982                                     beneficiary; litigation
            Laubach, Wilbur Kipnes                                   and April 1990 Insurance                                          threatened by beneficiary.
            (Schnader), Nadine                                       Trusts, 1994 Anna Trust, 1998

                                                                                         147
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 149 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                       E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege        Withheld Document About the                                       Withheld
Log Entry                                 Information, If Any                                         1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                              Anna GRAT, or the Modified                                      Responsive to
                                                                                                              2001 GRAT?                                            What Subpoena
                                                                                                                                                                       Request?
            Doolittle, Margaret                                    Revocable Trust, and the
            Thompson and Rosemary                                  Marital Trust Under the Will of
            Maher (Schnader) re Ms.                                Herbert H. Middleton, Jr.
            Nupson’s demands
            regarding trusts of which
            she is a beneficiary
  1329      2014/08/26 Wilbur Kipnes     A/C and WP                John individually, and as         Yes                             Interests of John adverse to   6, 8
            (Schnader) email to Bruce                              Trustee of the 1972, May 1982                                     beneficiary; litigation
            Rosenfield, Larry P.                                   and April 1990 Insurance                                          threatened by beneficiary.
            Laubach, Nadine Doolittle,                             Trusts, 1994 Anna Trust, 1998
            Margaret Thompson and                                  Revocable Trust, and the
            Rosemary Maher (Schnader)                              Marital Trust Under the Will of
            re Ms. Nupson’s demands                                Herbert H. Middleton, Jr.
            regarding trusts of which
            she is a beneficiary
  1330      2014/08/26 Bruce             A/C and WP                John individually, and as         Yes                             Interests of John adverse to   6, 8
            Rosenfield email to Larry P.                           Trustee of the 1972, May 1982                                     beneficiary; litigation
            Laubach, Wilbur Kipnes                                 and April 1990 Insurance                                          threatened by beneficiary.
            (Schnader), Nadine                                     Trusts, 1994 Anna Trust, 1998
            Doolittle, Margaret                                    Revocable Trust, and the
            Thompson and Rosemary                                  Marital Trust Under the Will of
            Maher (Schnader) re Ms.                                Herbert H. Middleton, Jr.
            Nupson’s demands
            regarding trusts of which
            she is a beneficiary
  1331      2014/08/26 Wilbur Kipnes     A/C and WP                John individually, and as         Yes                             Interests of John adverse to   6, 8
            (Schnader) email to Larry P.                           Trustee of the 1972, May 1982                                     beneficiary; litigation
            Laubach, Bruce Rosenfield,                             and April 1990 Insurance                                          threatened by beneficiary.

                                                                                       148
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 150 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                       E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege        Withheld Document About the                                       Withheld
Log Entry                                 Information, If Any                                         1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                              Anna GRAT, or the Modified                                      Responsive to
                                                                                                              2001 GRAT?                                            What Subpoena
                                                                                                                                                                       Request?
            Margaret Thompson and                                  Trusts, 1994 Anna Trust, 1998
            Nadine Doolittle re Ms.                                Revocable Trust, and the
            Nupson’s demands                                       Marital Trust Under the Will of
            regarding trusts of which                              Herbert H. Middleton, Jr.
            she is a beneficiary
  1332      2014/08/26 Bruce             A/C and WP                John individually, and as         Yes                             Interests of John adverse to   6, 8
            Rosenfield email to                                    Trustee of the 1972, May 1982                                     beneficiary; litigation
            Margaret Thompson, Larry                               and April 1990 Insurance                                          threatened by beneficiary.
            P. Laubach, Wilbur Kipnes                              Trusts, 1994 Anna Trust, 1998
            (Schnader), and Nadine                                 Revocable Trust, and the
            Doolittle re Ms. Nupson’s                              Marital Trust Under the Will of
            demands regarding trusts of                            Herbert H. Middleton, Jr.
            which she is a beneficiary
  1333      2014/08/27 Bruce             A/C and WP                John individually, and as         Yes                             Interests of John adverse to   6, 8
            Rosenfield email to                                    Trustee of the 1972, May 1982                                     beneficiary; litigation
            Margaret Thompson, Larry                               and April 1990 Insurance                                          threatened by beneficiary.
            P. Laubach, Wilbur Kipnes                              Trusts, 1994 Anna Trust, 1998
            (Schnader), Nadine Doolittle                           Revocable Trust, and the
            and Rosemary Maher                                     Marital Trust Under the Will of
            (Schnader) re Ms. Nupson’s                             Herbert H. Middleton, Jr.
            demands regarding trusts of
            which she is a beneficiary
  1334      2014/08/27 Wilbur Kipnes     A/C and WP                John individually, and as         Yes                             Interests of John adverse to   6, 8
            (Schnader) email to                                    Trustee of the 1972, May 1982                                     beneficiary; litigation
            Margaret Thompson, Larry                               and April 1990 Insurance                                          threatened by beneficiary.
            P. Laubach, Bruce                                      Trusts, 1994 Anna Trust, 1998
            Rosenfield, Nadine Doolittle                           Revocable Trust, and the
            and Rosemary Maher                                     Marital Trust Under the Will of

                                                                                       149
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 151 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                       E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege        Withheld Document About the                                       Withheld
Log Entry                                 Information, If Any                                         1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                              Anna GRAT, or the Modified                                      Responsive to
                                                                                                              2001 GRAT?                                            What Subpoena
                                                                                                                                                                       Request?
            (Schnader) re Ms. Nupson’s                             Herbert H. Middleton, Jr.
            demands regarding trusts of
            which she is a beneficiary
  1335      2014/08/27 Margaret          A/C and WP                John individually, and as         Yes                             Interests of John adverse to   6, 8
            Thompson email to Bruce                                Trustee of the 1972, May 1982                                     beneficiary; litigation
            Rosenfield, Larry P.                                   and April 1990 Insurance                                          threatened by beneficiary.
            Laubach, Wilbur Kipnes                                 Trusts, 1994 Anna Trust, 1998
            (Schnader), Nadine Doolittle                           Revocable Trust, and the
            and Rosemary Maher                                     Marital Trust Under the Will of
            (Schnader) re Ms. Nupson’s                             Herbert H. Middleton, Jr.
            demands regarding trusts of
            which she is a beneficiary
  1336      2014/08/27 Larry P.          A/C and WP                John individually, and as         Yes                             Interests of John adverse to   6, 8
            Laubach email to Bruce                                 Trustee of the 1972, May 1982                                     beneficiary; litigation
            Rosenfield, Margaret                                   and April 1990 Insurance                                          threatened by beneficiary.
            Thompson, Wilbur Kipnes                                Trusts, 1994 Anna Trust, 1998
            (Schnader), Nadine Doolittle                           Revocable Trust, and the
            and Rosemary Maher                                     Marital Trust Under the Will of
            (Schnader) re Ms. Nupson’s                             Herbert H. Middleton, Jr.
            demands regarding trusts of
            which she is a beneficiary
  1337      2014/10/05 Bruce             A/C and WP                John individually, and as         Yes                             Interests of John adverse to   8
            Rosenfield email to                                    Trustee of the 1972, May 1982                                     beneficiary; litigation
            Margaret Thompson and                                  and April 1990 Insurance                                          threatened by beneficiary.
            Larry P. Laubach re                                    Trusts, and as Trustee of the
            communications from                                    1994 Anna Trust
            Thomas Mucci regarding
            Ms. Nupson’s demands for

                                                                                       150
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 152 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                     E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege      Withheld Document About the                                       Withheld
Log Entry                                 Information, If Any                                       1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                            Anna GRAT, or the Modified                                      Responsive to
                                                                                                            2001 GRAT?                                            What Subpoena
                                                                                                                                                                     Request?
            trust records and her
            position about the
            revocation of her assignment
  1338      2014/10/05 Larry P.          A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            Laubach email to Bruce                                 Trustee of the 1972, May 1982                                   beneficiary; litigation
            Rosenfield and Margaret                                and April 1990 Insurance                                        threatened by beneficiary.
            Thompson re                                            Trusts, and as Trustee of the
            communications from                                    1994 Anna Trust
            Thomas Mucci regarding
            Ms. Nupson’s demands for
            trust records and her
            position about the
            revocation of her assignment
  1339      2014/10/05 Bruce             A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            Rosenfield email to Larry P.                           Trustee of the 1972, May 1982                                   beneficiary; litigation
            Laubach, Margaret                                      and April 1990 Insurance                                        threatened by beneficiary.
            Thompson, and Wilbur                                   Trusts, and as Trustee of the
            Kipnes (Schnader) re                                   1994 Anna Trust
            communications from
            Thomas Mucci regarding
            Ms. Nupson’s demands for
            trust records and her
            position about the
            revocation of her assignment
  1340      2014/10/06 Larry P.          A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            Laubach email to Bruce                                 Trustee of the 1972, May 1982                                   beneficiary; litigation
            Rosenfield, Margaret                                   and April 1990 Insurance                                        threatened by beneficiary.
            Thompson, Wilbur Kipnes                                Trusts, and as Trustee of the

                                                                                       151
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 153 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                     E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege      Withheld Document About the                                       Withheld
Log Entry                                 Information, If Any                                       1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                            Anna GRAT, or the Modified                                      Responsive to
                                                                                                            2001 GRAT?                                            What Subpoena
                                                                                                                                                                     Request?
            (Schnader) and Nadine                                  1994 Anna Trust
            Doolittle re Ms. Nupson’s
            demands for trust records
            and her position about the
            revocation of her assignment
  1341      2014/10/29 Margaret          A/C and WP                John individually, and as       Yes                             Interests of John adverse to   8
            Thompson (Cozen) email to                              Trustee of the 1972, May 1982                                   beneficiary; litigation
            Nancy Pole, Nadine                                     and April 1990 Insurance                                        threatened by beneficiary.
            Doolittle, Zach Zacharia,                              Trusts, and as Trustee of the
            Bruce Rosenfield (all of                               1994 Anna Trust
            Schnader) and Larry
            Laubach re Ms. Nupson’s
            demands for distribution
            from insurance trusts and
            her position about the
            revocation of her
            assignment, and potential
            accountings for May 1982
            trust
  1342      2014/10/29 Wilbur Kipnes     A/C and WP                John individually, and as       Yes                             Interests of John adverse to   8
            (Schnader) email to Larry P.                           Trustee of the 1972, May 1982                                   beneficiary; litigation
            Laubach, Bruce Rosenfield,                             and April 1990 Insurance                                        threatened by beneficiary.
            Margaret Thompson and                                  Trusts, and as Trustee of the
            Nadine Doolittle re                                    1994 Anna Trust
            communications with
            Thomas Mucci re Ms.
            Nupson’s demands for
            distribution from May 1982

                                                                                       152
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 154 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                     E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege      Withheld Document About the                                       Withheld
Log Entry                                   Information, If Any                                       1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                              Anna GRAT, or the Modified                                      Responsive to
                                                                                                              2001 GRAT?                                            What Subpoena
                                                                                                                                                                       Request?
            insurance trust
  1343      2014/10/29 Larry P.            A/C and WP                John individually, and as       Yes                             Interests of John adverse to   8
            Laubach email to Wilbur                                  Trustee of the 1972, May 1982                                   beneficiary; litigation
            Kipnes, Bruce Rosenfield                                 and April 1990 Insurance                                        threatened by beneficiary.
            (both Schnader) and                                      Trusts, and as Trustee of the
            Margaret Thompson                                        1994 Anna Trust
            (Cozen) re communications
            with Thomas Mucci re Ms.
            Nupson’s demands for
            distribution from May 1982
            insurance trust
  1344      2014/10/29 Bruce               A/C and WP                John individually, and as       Yes                             Interests of John adverse to   8
            Rosenfield email to Larry P.                             Trustee of the 1972, May 1982                                   beneficiary; litigation
            Laubach, Wilbur Kipnes                                   and April 1990 Insurance                                        threatened by beneficiary.
            (Schnader), Margaret                                     Trusts, and as Trustee of the
            Thompson and Nadine                                      1994 Anna Trust
            Doolittle re communications
            with Thomas Mucci re Ms.
            Nupson’s demands for
            distribution from May 1982
            insurance trust
  1345      2014/10/30 Nancy Pole          A/C and WP                John individually, and as       Yes                             Interests of John adverse to   8
            (Schnader) email to                                      Trustee of the 1972, May 1982                                   beneficiary; litigation
            Margaret Thompson                                        and April 1990 Insurance                                        threatened by beneficiary.
            (Cozen), Zach Zacharia,                                  Trusts, and as Trustee of the
            Nadine Doolittle, Bruce                                  1994 Anna Trust
            Rosenfield (all Schnader)
            and Larry Laubach re Ms.

                                                                                         153
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 155 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                 Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                             Anna GRAT, or the Modified                                      Responsive to
                                                                                                             2001 GRAT?                                            What Subpoena
                                                                                                                                                                      Request?
            Nupson’s demands for
            distribution from insurance
            trusts and her position about
            the revocation of her
            assignment, and potential
            accountings for May 1982
            trust
  1346      2014/10/31 Bruce              A/C and WP               John individually and as         Yes                             Interests of John adverse to   8
            Rosenfield email to Larry P.                           Trustee of the 1994 Anna Trust                                   beneficiary; litigation was
            Laubach, Margaret                                                                                                       pending.
            Thompson and Nadine
            Doolittle re potential
            resignation of John and
            replacement as Trustee of
            the 1994 Anna Trust
  1347      2014/11/04 Larry P.           A/C and WP               John individually, and as        Yes                             Interests of John adverse to   6, 8
            Laubach email to Wilbur                                Trustee of the 1972, May 1982                                    beneficiary; litigation was
            Kipnes (Schnader), Bruce                               and April 1990 Insurance                                         pending.
            Rosenfield and Nadine                                  Trusts, and as Trustee of the
            Doolittle re Ms. Nupson’s’                             1994 Anna Trust
            demands for trust records
            and pending petition re same
  1348      2014/11/17 Nadine Doolittle A/C and WP                 John individually and as         Yes                             Interests of John adverse to   8
            email to Margaret                                      Trustee of the 1994 Anna Trust                                   beneficiary; litigation was
            Thompson, Larry P.                                                                                                      pending.
            Laubach, James Mannion
            and Bruce Rosenfield re
            Petition for Adjudication

                                                                                       154
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 156 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                 Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                             Anna GRAT, or the Modified                                      Responsive to
                                                                                                             2001 GRAT?                                            What Subpoena
                                                                                                                                                                      Request?
            relating to 1994 Anna
            Trusts, with five
            attachments listed below for
            review/comment by
            recipients
  1349      2014/11/17 Nadine Doolittle A/C and WP                 John individually and as         Yes                             Interests of John adverse to   8
            draft document for Petition                            Trustee of the 1994 Anna Trust                                   beneficiary; litigation was
            for Adjudication of 1994                                                                                                pending.
            Anna Trust, for
            review/comment by
            recipients of email listed
            above. Electronic file
            named “Nupson, Anna
            (Middleton) - 1994 Trust
            fbo Middleton - Explanation
            of Exhibit 1 to Second
            Account (20.pdf”
  1350      2014/11/17 Nadine Doolittle A/C and WP                 John individually and as         Yes                             Interests of John adverse to   8
            draft document for Petition                            Trustee of the 1994 Anna Trust                                   beneficiary; litigation was
            for Adjudication of 1994                                                                                                pending.
            Anna Trust, for
            review/comment by
            recipients of email listed
            above. Electronic file
            named “Nupson, Anna
            (Middleton) - 1994 Trust
            fbo Hughes - Explanation of
            Exhibit 1 to Second Account

                                                                                       155
                                              Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 157 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document        Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                  Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                              Anna GRAT, or the Modified                                      Responsive to
                                                                                                              2001 GRAT?                                            What Subpoena
                                                                                                                                                                       Request?
            (2014).pdf”
  1351      2014/11/17 Nadine Doolittle   A/C and WP                John individually and as         Yes                             Interests of John adverse to   8
            draft document for Petition                             Trustee of the 1994 Anna Trust                                   beneficiary; litigation was
            for Adjudication of 1994                                                                                                 pending.
            Anna Trust, for
            review/comment by
            recipients of email listed
            above. Electronic file
            named “Nupson, Anna
            (Middleton) - 1994 Trust
            fbo Middleton - Trustee
            Documents (2014).pdf”
  1352      2014/11/17 Nadine Doolittle   A/C and WP                John individually and as         Yes                             Interests of John adverse to   8
            draft document for Petition                             Trustee of the 1994 Anna Trust                                   beneficiary; litigation was
            for Adjudication of 1994                                                                                                 pending.
            Anna Trust, for
            review/comment by
            recipients of email listed
            above. Electronic file
            named “Nupson, Anna
            (Middleton) - 1994 Trust
            fbo Hughes - Trustee
            Documents (2014).pdf”
  1353      2014/11/17 Nadine Doolittle   A/C and WP                John individually and as         Yes                             Interests of John adverse to   8
            draft document for Petition                             Trustee of the 1994 Anna Trust                                   beneficiary; litigation was
            for Adjudication of 1994                                                                                                 pending.
            Anna Trust, for
            review/comment by

                                                                                        156
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 158 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                      E. Is the Redacted Portion or         F. Additional Notes      G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                   Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                               Anna GRAT, or the Modified                                      Responsive to
                                                                                                               2001 GRAT?                                            What Subpoena
                                                                                                                                                                        Request?
            recipients of email listed
            above. Electronic file
            named “Nupson, Anna
            (Middleton) - 1994 Trust
            fbo Middleton - Petition for
            Adjudication Re_ Second
            Account (.pdf”
  1354      2014/11/17 Nadine Doolittle    A/C and WP                John individually and as         Yes                             Interests of John adverse to   8
            draft document for Petition                              Trustee of the 1994 Anna Trust                                   beneficiary; litigation was
            for Adjudication of 1994                                                                                                  pending.
            Anna Trust, for
            review/comment by
            recipients of email listed
            above. Electronic file
            named “Nupson, Anna
            (Middleton) - 1994 Trust
            fbo Hughes - Petition for
            Adjudication Re_ Second
            Account (201.pdf”
  1355      2014/11/21 Margaret            A/C and WP                John individually, and as        Yes                             Interests of John adverse to   8
            Thompson email to Nadine                                 Trustee of the 1972, May 1982                                    beneficiary; litigation was
            Doolittle, James Mannion,                                and April 1990 Insurance                                         pending.
            Bruce Rosenfield and Larry                               Trusts, and as Trustee of the
            P. Laubach re strategy for                               1994 Anna Trust
            responding to Ms. Nupson’s
            Petition relating to May
            1982 Trust
  1356      2001/03/27 Bruce               A/C                       Bradford                         No                              N/A                            8

                                                                                         157
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 159 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                   E. Is the Redacted Portion or          F. Additional Notes   G. Redacted or
Number/       or Withheld Document       Description of Redacted      D. Holder of Privilege     Withheld Document About the                                     Withheld
Log Entry                                 Information, If Any                                     1994 Anna Trusts, the 2001                                  Information Is
 Number                                                                                          Anna GRAT, or the Modified                                    Responsive to
                                                                                                          2001 GRAT?                                          What Subpoena
                                                                                                                                                                 Request?
            Rosenfield email to Larry P.
            Laubach re regarding
            questions relating to
            potential combination of
            various JMI subsidiaries
  1357      2002/02/15 Robert Siwicki     A/C                      Bradford                      No                              N/A                          1, 8
            email to Larry P. Laubach,
            Andrea Falcione (both of
            Fleet), John Middleton and
            Annette Madison re
            confidentiality agreement
  1358      2001/03/29 Larry P.           A/C                      Bradford; JMI (now owned by   No                              N/A                          8
            Laubach email to Katherine                             Philip Morris USA, Inc.
            Bruckman, John Stine (both
            of E&Y), Bruce Rosenfield,
            Jeffrey God (both of
            Schnader), Annette Madison
            (Bradford), Clint Price (JMI,
            and John Middleton relating
            to steps to merge certain
            JMI subsidiaries into the
            parent company or into one
            another, as part of S-Corp
            conversion of Bradford
  1359      2002/11/05 Larry P.           A/C                      Bradford                      No                              N/A.                         None
            Laubach email to Annette
            Madison (Bradford),
            Gregory Cunningham

                                                                                      158
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 160 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                       E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege        Withheld Document About the                                       Withheld
Log Entry                                   Information, If Any                                         1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                                Anna GRAT, or the Modified                                      Responsive to
                                                                                                                2001 GRAT?                                            What Subpoena
                                                                                                                                                                         Request?
            (Cozen) regarding advice to
            corporation regarding
            payment of corporate
            dividends, with attachment
            listed below
  1360      2014/06/05 Bruce               A/C and WP                John individually, and as         Yes                             Yes – litigation threated by   8
            Rosenfield email to Larry P.                             Trustee of the 1972, May 1982                                     beneficiary.
            Laubach and Nadine                                       and April 1990 Insurance
            Doolittle re Ms. Nupson’s                                Trusts, and as Trustee of the
            position regarding                                       1994 Anna Trust
            revocation of assignment
            and her demands for
            distribution from May 1982
            insurance trust
  1361      2014/06/10 Nadine Doolittle    A/C and WP                John individually, and as         Yes                             Interests of John adverse to   6, 8
            email to Larry Laubach and                               Trustee of the 1972, May 1982                                     beneficiary; litigation
            Bruce Rosenfield re Ms.                                  and April 1990 Insurance                                          threatened by beneficiary.
            Nupson’s demands for trust                               Trusts and 1994 Anna Trust,
            records                                                  1998 Revocable Trust, and the
                                                                     Marital Trust Under the Will of
                                                                     Herbert H. Middleton, Jr.
  1362      2014/10/31 Margaret          A/C and WP                  John individually, and as         Yes                             Interests of John adverse to   8
            Thompson email to Bruce                                  Trustee of the 1972, May 1982                                     beneficiary; litigation
            Rosenfield, Nadine Doolittle                             and April 1990 Insurance                                          threatened by beneficiary.
            and Larry P. Laubach re                                  Trusts and 1994 Anna Trust
            potential resignation and
            replacement as trustee for
            the 1994 Anna Trust

                                                                                         159
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 161 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                       E. Is the Redacted Portion or               F. Additional Notes           G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege        Withheld Document About the                                                   Withheld
Log Entry                                 Information, If Any                                         1994 Anna Trusts, the 2001                                               Information Is
 Number                                                                                              Anna GRAT, or the Modified                                                 Responsive to
                                                                                                              2001 GRAT?                                                      What Subpoena
                                                                                                                                                                                   Request?
  1363      2014/03/12 Wilbur Kipnes      A/C and WP               John individually, and as         Yes                                    Interests of John adverse to      6, 8
            (Schnader) emails with                                 Trustee of the 1994 Anna Trust                                           beneficiary; litigation
            Margaret Thompson, Larry                                                                                                        threatened by beneficiary.
            P. Laubach, Bruce
            Rosenfield and Nadine
            Doolittle re discussions with
            Thomas Mucci regarding his
            demands on behalf of Ms.
            Nupson for information
            about the 1994 Anna Trust
            and 3/12/14 email from Mr.
            Mucci
  1364      2014/02/14 Wilbur Kipnes      A/C and WP               John individually, and as         Yes – to the extent refers to trusts   Interests of John adverse to      6, 8
            (Schnader) email to                                    Trustee of the 1972, May 1982     of which Ms. Nupson is a               beneficiary; litigation
            Margaret Thompson, Larry                               and April 1990 Insurance          beneficiary                            threatened by beneficiary
            P. Laubach, Bruce                                      Trusts, as Trustee of the 1994
            Rosenfield and Nadine                                  Anna Trust, 1998 Revocable        No – to the extent relates to
            Doolittle re attached                                  Trust, and the Marital Trust      Schnader’s representation of
            documents pulled for review                            Under the Will of Herbert H.      Herbert H. Middleton Jr.
            in response to Ms. Nupson’s                            Middleton, Jr., and as Executor
            demands                                                of the Estate of Herbert H.
                                                                   Middleton, Jr.
  1365      2014/02/14 Various           A/C                       John as Executor of the Estate    No – Although the documents            N/A. However, if determined       4, 8
            documents representing                                 of Herbert H. Middleton, Jr.      mention the 1994 Anna Trust, the       to be trust administration
            communications by Herbert                                                                relate to Schnader’s                   record then exception applies,
            H. Middleton, Jr., with                                                                  representation of Herbert H.           as litigation was threatened by
            attorneys at Schnader                                                                    Middleton Jr., individually and        beneficiary
            relating to the firm’s                                                                   Mr. Middleton was never a

                                                                                        160
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 162 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                     E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege      Withheld Document About the                                       Withheld
Log Entry                                   Information, If Any                                       1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                              Anna GRAT, or the Modified                                      Responsive to
                                                                                                              2001 GRAT?                                            What Subpoena
                                                                                                                                                                       Request?
            representation of Herbert H.                                                             trustee of that trust
            Middleton, Jr
  1366      2014/04/11 Bruce               A/C and WP                John individually, and as       Yes                             Interests of John adverse to   6, 8
            Rosenfield email to Larry P.                             Trustee of the 1972, May 1982                                   beneficiary; litigation
            Laubach, Margaret                                        and April 1990 Insurance                                        threatened by beneficiary.
            Thompson, and Wilbur                                     Trusts and 1994 Anna Trust
            Kipnes (Schnader) re
            response to Ms. Nupson’s
            demands for trust records
            relating to the 1994 Anna
            Trust and other trusts
  1367      2014/04/11 Wilbur Kipnes       A/C and WP                Bradford, John individually,    Yes                             Interests of John adverse to   6, 8
            (Schnader) email to Bruce                                and as Trustee of the 1972,                                     beneficiary; litigation
            Rosenfield, Larry P.                                     May 1982 and April 1990                                         threatened by beneficiary.
            Laubach and Margaret                                     Insurance Trusts and 1994
            Thompson re Ms. Nupson’s                                 Anna Trust
            demands for trust records
            relating to the 1994 Anna
            Trust and other trusts, and
            Bradford’s confidentiality
            agreement
  1368      2014/04/11 Wilbur Kipnes       A/C and WP                Bradford, John individually,    Yes                             Interests of John adverse to   6, 8
            (Schnader) email to Bruce                                and as Trustee of the 1972,                                     beneficiary; litigation
            Rosenfield, Larry P.                                     May 1982 and April 1990                                         threatened by beneficiary.
            Laubach and Margaret                                     Insurance Trusts and 1994
            Thompson re Ms. Nupson’s                                 Anna Trust
            demands for trust records
            relating to the 1994 Anna

                                                                                          161
                                              Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 163 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                    E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document        Description of Redacted       D. Holder of Privilege     Withheld Document About the                                       Withheld
Log Entry                                  Information, If Any                                      1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                            Anna GRAT, or the Modified                                      Responsive to
                                                                                                            2001 GRAT?                                            What Subpoena
                                                                                                                                                                     Request?
            Trust and other trusts, and
            Bradford’s confidentiality
            agreement
  1369      2014/04/11 Wilbur Kipnes      A/C and WP                Bradford, John individually,   Yes                             Interests of John adverse to   6, 8
            (Schnader) email to Bruce                               and as Trustee of the 1972,                                    beneficiary; litigation
            Rosenfield, Larry P.                                    May 1982 and April 1990                                        threatened by beneficiary.
            Laubach and Margaret                                    Insurance Trusts and 1994
            Thompson re Ms. Nupson’s                                Anna Trust
            demands for trust records
            relating to the 1994 Anna
            Trust and other trusts, and
            Bradford’s confidentiality
            agreement
  1370      2014/04/15 Wilbur Kipnes      A/C and WP                Bradford, John individually,   Yes                             Interests of John adverse to   6, 8
            (Schnader) email to Bruce                               and as Trustee of the 1972,                                    beneficiary; litigation
            Rosenfield, Larry P.                                    May 1982 and April 1990                                        threatened by beneficiary.
            Laubach and Margaret                                    Insurance Trusts and 1994
            Thompson and Nadine                                     Anna Trust
            Doolittle re Ms. Nupson’s
            demands for trust records
            relating to the 1994 Anna
            Trust and other trusts, and
            Bradford’s confidentiality
            agreement
  1371      2014/04/15 Wilbur Kipnes      A/C and WP                Bradford, John individually,   Yes                             Interests of John adverse to   6, 8
            (Schnader) email to Bruce                               and as Trustee of the 1972,                                    beneficiary; litigation
            Rosenfield, Larry P.                                    May 1982 and April 1990                                        threatened by beneficiary.
            Laubach and Margaret                                    Insurance Trusts and 1994

                                                                                         162
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 164 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                   Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                               Anna GRAT, or the Modified                                      Responsive to
                                                                                                               2001 GRAT?                                            What Subpoena
                                                                                                                                                                        Request?
            Thompson and Nadine                                      Anna Trust
            Doolittle re Ms. Nupson’s
            demands for trust records
            relating to the 1994 Anna
            Trust and other trusts, and
            Bradford’s confidentiality
            agreement
  1372      2014/04/15 Wilbur Kipnes       A/C and WP                Bradford, John individually,     Yes                             Interests of John adverse to   6, 8
            (Schnader) email to Bruce                                and as Trustee of the 1972,                                      beneficiary; litigation
            Rosenfield, Larry P.                                     May 1982 and April 1990                                          threatened by beneficiary.
            Laubach and Margaret                                     Insurance Trusts and 1994
            Thompson and Nadine                                      Anna Trust
            Doolittle re Ms. Nupson’s
            demands for trust records
            relating to the 1994 Anna
            Trust and other trusts, and
            Bradford’s confidentiality
            agreement
  1373      2014/01/16 Bruce               A/C and WP                John individually, and as        Yes                             Interests of John adverse to   6, 8
            Rosenfield email to Larry P.                             Trustee of the 1972, May 1982                                    beneficiary; litigation
            Laubach and Margaret                                     and April 1990 Insurance                                         threatened by beneficiary.
            Thompson re                                              Trusts, as Trustee of the 1994
            communications with                                      Anna Trust, 1998 Revocable
            Thomas Mucci re Ms.                                      Trust, and the Marital Trust
            Nupson’s demands for                                     Under the Will of Herbert H.
            information about the 1994                               Middleton, Jr., as Executor of
            Anna Trust and the Estate of                             the Estate of Herbert H.
            Frances S. Middleton, and                                Middleton, Jr. and as Executor

                                                                                          163
                                             Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 165 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                        E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document       Description of Redacted       D. Holder of Privilege         Withheld Document About the                                       Withheld
Log Entry                                 Information, If Any                                          1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                               Anna GRAT, or the Modified                                      Responsive to
                                                                                                               2001 GRAT?                                            What Subpoena
                                                                                                                                                                        Request?
            1/14/14 communications                                 of the Estate of Frances S.
            with Thomas Mucci                                      Middleton
  1374      2014/02/20 Margaret          A/C and WP                John individually, as Trustee of   Yes                             Interests of John adverse to   6, 8
            Thompson email to Larry P.                             the 1994 Anna Trust, and as                                        beneficiary; litigation
            Laubach and Wilbur Kipnes,                             Executor of the Estate of                                          threatened by beneficiary.
            Bruce Rosenfield and                                   Frances S. Middleton
            Nadine Doolittle (all of
            Schnader) re
            communications with
            Thomas Mucci re Ms.
            Nupson’s demands for
            information about the 1994
            Anna Trust
  1375      2014/02/20 Wilbur Kipnes     A/C and WP                John individually, as Trustee of   Yes                             Interests of John adverse to   6, 8
            (Schnader) email to                                    the 1994 Anna Trust, and as                                        beneficiary; litigation
            Margaret Thompson, Larry                               Executor of the Estate of                                          threatened by beneficiary.
            P. Laubach (both of Cozen),                            Frances S. Middleton
            Bruce Rosenfield and
            Nadine Doolittle (Schnader)
            re Ms. Nupson’s demands
            for information about the
            1994 Anna Trust
  1376      2014/08/14 Nadine Doolittle A/C                        John individually and as           Yes                             Interests of John adverse to   8
            email to Margaret                                      Trustee of the 1994 Anna Trust                                     beneficiary; litigation
            Thompson, Larry P.                                                                                                        threatened by beneficiary.
            Laubach and Bruce
            Rosenfield re draft accounts
            for 1994 Anna Trust with

                                                                                        164
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 166 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes       G. Redacted or
Number/       or Withheld Document        Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                  Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                              Anna GRAT, or the Modified                                      Responsive to
                                                                                                              2001 GRAT?                                            What Subpoena
                                                                                                                                                                       Request?
            two attachments, listed
            below
  1377      2014/08/14 draft accounting   A/C                       John individually and as         Yes                             Interests of John adverse to   8
            for Anna Trust fbo                                      Trustee of the 1994 Anna Trust                                   beneficiary; litigation
            Hughes.pdf, attached to                                                                                                  threatened by beneficiary.
            email above
  1378      2014/08/14 draft accounting   A/C                       John individually and as         Yes                             Interests of John adverse to   8
            for Anna Trust fbo                                      Trustee of the 1994 Anna Trust                                   beneficiary; litigation
            Middleton.pdf, attached to                                                                                               threatened by beneficiary.
            email above
  1379      2014/10/31 Bruce              A/C and WP                John individually and as         Yes                             Interests of John adverse to   8
            Rosenfield email to                                     Trustee of the 1994 Anna Trust                                   beneficiary; litigation was
            Margaret Thompson, Nadine                                                                                                pending.
            Doolittle and Larry P.
            Laubach re petition for
            adjudication of 1994 Anna
            Trust and John’s potential
            resignation and replacement
            as Trustee of same
  1380      2013/11/05 Margaret           A/C and WP                John individually and as         Yes                             Interests of John adverse to   8
            Thompson email to John                                  Trustee of the 1994 Anna                                         beneficiary; litigation was
            Stine (Grant Thornton),                                 Trust; John as Executor of the                                   pending.
            Bruce Rosenfield, Larry                                 Estate of Frances S. Middleton
            Laubach, Nadine Doolittle
            (Schnader), and Nancy Pole
            (Schnader) re petition for
            adjudication re 1994 Anna
            Trust

                                                                                        165
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 167 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes        G. Redacted or
Number/       or Withheld Document         Description of Redacted       D. Holder of Privilege       Withheld Document About the                                         Withheld
Log Entry                                   Information, If Any                                        1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                               Anna GRAT, or the Modified                                       Responsive to
                                                                                                               2001 GRAT?                                            What Subpoena
                                                                                                                                                                          Request?
  1381      2013/10/22 Bruce               A/C and WP                John individually and as         Yes                             Interests of John adverse to   8
            Rosenfield email to Larry P.                             Trustee of the 1994 Anna                                         beneficiary; litigation was
            Laubach, John Stine (Grant                               Trust; John as Executor of                                       pending.
            Thornton), Margaret                                      Estate of Frances S. Middleton
            Thompson (Cozen), Nadine
            Doolittle (Schnader) and
            Nancy Pole (Schnader) re
            petition for adjudication re
            1994 Anna Trust
  1389      2014/10/29 Larry P.            A/C and WP                John individually, and as        Yes                             Interests of John adverse to   8
            Laubach email to Wilbur                                  Trustee of the 1972, May 1982                                    beneficiary; litigation
            Kipnes, Bruce Rosenfield,                                and April 1990 Insurance                                         threatened by beneficiary.
            Nadine Doolittle (all of                                 Trusts and 1994 Anna Trust
            Schnader) and Margaret
            Thompson (Cozen)
            regarding communications
            with Thomas Mucci
            regarding Ms. Nupson’s
            demands relating to three
            insurance trusts and
            revocation of assignment
  1390      2014/10/29 Wilbur Kipnes       A/C and WP                John individually, and as        Yes                             Interests of John adverse to   8
            (Schnader) email to Larry P.                             Trustee of the 1972, May 1982                                    beneficiary; litigation
            Laubach, Bruce Rosenfield,                               and April 1990 Insurance                                         threatened by beneficiary.
            Margaret Thompson and                                    Trusts and 1994 Anna Trust
            Nadine Doolittle re
            communications with
            Thomas Mucci regarding

                                                                                         166
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 168 of 196




 A. Bates   B. Description of Redacted        C. Privilege, with                                        E. Is the Redacted Portion or           F. Additional Notes     G. Redacted or
Number/       or Withheld Document         Description of Redacted        D. Holder of Privilege        Withheld Document About the                                        Withheld
Log Entry                                   Information, If Any                                          1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                       Responsive to
                                                                                                                 2001 GRAT?                                             What Subpoena
                                                                                                                                                                           Request?
            Ms. Nupson’s demands for
            distribution from the May
            1982 insurance trust
  1391                                   These documents were produced in unredacted form as part of the meet and confer process in the Orphans’ Court Litigation
  1392
  1393
  1394
  1395
  1396
  1397
  1398      Subject to Schnader                Blank Rome complied with Schnader’s clawback demand when it was made in 2017. It no longer has possession, custody or control of these
            Harrison Segal & Lewis                                                                       documents.
            claw back request.
            Document SHSL_00006155                                                                    Responsive to Request No. 8
  1399      Subject to Schnader
            Harrison Segal & Lewis
            claw back request.
            Document SHSL_00006156
  1400      Subject to Schnader
            Harrison Segal & Lewis
            claw back request.
            Document SHSL_00006158
  1401      Subject to Schnader
            Harrison Segal & Lewis
            claw back request.
            Document SHSL_00006159
  1402      Subject to Schnader

                                                                                           167
                                              Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 169 of 196




 A. Bates   B. Description of Redacted      C. Privilege, with                                      E. Is the Redacted Portion or          F. Additional Notes        G. Redacted or
Number/       or Withheld Document       Description of Redacted        D. Holder of Privilege      Withheld Document About the                                          Withheld
Log Entry                                 Information, If Any                                        1994 Anna Trusts, the 2001                                       Information Is
 Number                                                                                             Anna GRAT, or the Modified                                         Responsive to
                                                                                                             2001 GRAT?                                               What Subpoena
                                                                                                                                                                         Request?
            Harrison Segal & Lewis
            claw back request.
            Document SHSL_00006160

  1403      Subject to Schnader
            Harrison Segal & Lewis
            claw back request.
            Document SHSL_00009884

  1404      Subject to Schnader              Blank Rome complied with Schnader’s clawback demand when it was made in 2017. It no longer has possession, custody or control of these
            Harrison Segal & Lewis                                                                     documents.
            claw back request.
            Document SHSL_00009898                                                             Responsive to Request No. 8
  1405      Subject to Schnader
            Harrison Segal & Lewis
            claw back request.
            Document SHSL_00009936
  1406      Subject to Schnader
            Harrison Segal & Lewis
            claw back request.
            Document SHSL_00010474
  1407      2005/04/27 Bruce             A/C – FSM Executors     John Middleton as Executor of No – document relates to Frances N/A                                  3, 8
            Rosenfield letter to Frances                         the Estate of Frances S.       S. Middleton’s actions as settlor
            Middleton re Revocable                               Middleton and Lucia Hughes     and her personal estate planning
            Trust amendments and terms                           as Executrix of the Estate of
            of Mrs. Middleton’s Will                             Frances S. Middleton
  1408      2005/07/12 - Bruce           A/C - FSM Executors     John Middleton and Lucia       No – document does not involve N/A                                   3, 8
            Rosenfield letter to Frances                         Hughes as Executor and         advice to Mrs. Middleton
                                                                                        168
                                                    Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 170 of 196




 A. Bates     B. Description of Redacted          C. Privilege, with                                          E. Is the Redacted Portion or               F. Additional Notes    G. Redacted or
Number/         or Withheld Document           Description of Redacted         D. Holder of Privilege         Withheld Document About the                                           Withheld
Log Entry                                       Information, If Any                                            1994 Anna Trusts, the 2001                                        Information Is
 Number                                                                                                       Anna GRAT, or the Modified                                          Responsive to
                                                                                                                       2001 GRAT?                                                What Subpoena
                                                                                                                                                                                    Request?
              S. Middleton re (a) estate                                   Executrix of the Estate of         regarding actions as a Trustee of
              planning, including (b)                                      Frances S. Middleton               a trust for which Ms. Nupson is a
              gifting to her grandchildren;                                                                   beneficiary, but instead involves
              (c) actions as settlor of 1998                                                                  advice to Mrs. Middleton about
              Revocable Trust; (d) gifting                                                                    her own estate planning and
              to 1990 Trust for which                                                                         actions as a settlor
              Mrs. Middleton’s three
              children are beneficiaries;
              and (e) trusts under the
              Modified 2001 GRAT f/b/o
              Lucia Hughes and John
              Middleton
  1412        September 12, 2013 notes of      A/C – FSM Executors         John Middleton as Executor of      No – document relates to advice     N/A                            3, 8
              J. Stine re telephone                                        the Estate of Frances S.           about Frances S. Middleton’s
              conference with M.                                           Middleton and Lucia Hughes         estate and planning prior to her
              Thompson (counsel for                                        as Executrix of the Estate of      death
              Frances S. Middleton)                                        Frances S. Middleton
              regarding Mrs. Middleton’s
              estate planning (withheld
              from Production No. 31);
              communication with
              financial advisor necessary
              for counsel to provide legal
              advice to client
JSM-82-CO     2014/11/10 – 2014/11/11:         Attorney-Client Privilege   John S. Middleton,                 Yes                                 Interests of John as trustee
  005372      Email chain between              and/or Attorney Work        Individually, as Trustee of the                                        differed from interests of
         2
             Blank Rome does not have copies of these documents and therefore has not identified them as responsive to any particular Subpoena Request.

                                                                                                169
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 171 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                         E. Is the Redacted Portion or        F. Additional Notes        G. Redacted or
Number/       or Withheld Document        Description of Redacted         D. Holder of Privilege        Withheld Document About the                                        Withheld
Log Entry                                  Information, If Any                                           1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                       Responsive to
                                                                                                                 2001 GRAT?                                             What Subpoena
                                                                                                                                                                           Request?
            Margaret Thompson, Esq.,      Product                     Anna 1994 Trust, as Trustee of                                    beneficiary who was
            Wilbur Kipnes, Esq., Bruce                                the 1972 Trust, as Trustee of                                     represented by separate
            Rosenfield, Esq., and Larry                               the 1982 JMI Trust, and as                                        counsel. At the time this
            Laubach, Esq. regarding                                   Trustee of the 1990 Trust                                         document was created there
            litigation redacted.                                                                                                        was active litigation between
                                                                                                                                        John S. Middleton and Ms.
                                                                                                                                        Nupson regarding, among other
                                                                                                                                        things, the 1982 JMI Trust
JSM-82-CO   2014/10/29: Email from        Attorney-Client Privilege   John S. Middleton,                Yes                             Interests of John as trustee
  00541-    Larry Laubach, Esq. to        and/or Attorney Work        Individually, as Trustee of the                                   differed from interests of
  00543     Margaret Thompson, Esq.,      Product                     Anna 1994 Trust, as Trustee of                                    beneficiary who was
            Wilbur Kipnes, Esq., Bruce                                the 1972 Trust, as Trustee of                                     represented by separate
            Rosenfield, Esq., Nadine                                  the 1982 JMI Trust, and as                                        counsel. At the time this
            Doolittle, Zach Zacharia,                                 Trustee of the 1990 Trust                                         document was created there
            Esq., and Nancy Pole, Esq.                                                                                                  was threatened litigation
            regarding communication                                                                                                     between John S. Middleton and
            from opposing counsel and                                                                                                   Ms. Nupson regarding, among
            threatened litigation                                                                                                       other things, the 1982 JMI
            redacted.                                                                                                                   Trust
JSM-82-CO   2014/10/30: Email chain       Attorney-Client Privilege   John S. Middleton,                Yes                             Interests of John as trustee
  00545     between Margaret              and/or Attorney Work        Individually, as Trustee of the                                   differed from interests of
            Thompson, Esq., Wilbur        Product                     Anna 1994 Trust, as Trustee of                                    beneficiary who was
            Kipnes, Esq., Larry                                       the 1972 Trust, as Trustee of                                     represented by separate
            Laubach, Esq., Nancy Pole,                                the 1982 JMI Trust, and as                                        counsel. At the time this
            Esq., Zach Zacharia, Esq.,                                Trustee of the 1990 Trust                                         document was created there
            and Bruce Rosenfield, Esq.                                                                                                  was threatened litigation
            regarding threatened                                                                                                        between John S. Middleton and
            litigation redacted.                                                                                                        Ms. Nupson regarding, among

                                                                                           170
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 172 of 196




 A. Bates   B. Description of Redacted       C. Privilege, with                                         E. Is the Redacted Portion or        F. Additional Notes        G. Redacted or
Number/       or Withheld Document        Description of Redacted         D. Holder of Privilege        Withheld Document About the                                        Withheld
Log Entry                                  Information, If Any                                           1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                       Responsive to
                                                                                                                 2001 GRAT?                                             What Subpoena
                                                                                                                                                                           Request?
                                                                                                                                        other things, the 1982 JMI
                                                                                                                                        Trust
JSM-82-CO   2014/10/29: Email chain       Attorney-Client Privilege   John S. Middleton,                Yes                             Interests of John as trustee
  00546     between Margaret              and/or Attorney Work        Individually, as Trustee of the                                   differed from interests of
            Thompson, Esq., Larry         Product                     Anna 1994 Trust, as Trustee of                                    beneficiary who was
            Laubach, Esq., Wilbur                                     the 1972 Trust, as Trustee of                                     represented by separate
            Kipnes, Esq., Bruce                                       the 1982 JMI Trust, and as                                        counsel. At the time this
            Rosenfield, Esq., Nadine                                  Trustee of the 1990 Trust                                         document was created there
            Doolittle, Esq., Zach                                                                                                       was threatened litigation
            Zacharia, Esq., and Nancy                                                                                                   between John S. Middleton and
            Pole, Esq. regarding                                                                                                        Ms. Nupson regarding, among
            threatened litigation                                                                                                       other things, the 1982 JMI
            redacted.                                                                                                                   Trust
JSM-82-CO   2013/12/20: Email chain       Attorney-Client Privilege   John S. Middleton,                Yes                             Interests of John as trustee
  00551     between Margaret              and/or Attorney Work        Individually, as Trustee of the                                   differed from interests of
            Thompson, Esq., Bruce         Product                     Anna 1994 Trust, as Trustee of                                    beneficiary who was
            Rosenfield, Esq., and Nancy                               the 1972 Trust, as Trustee of                                     represented by separate
            Pole, Esq. regarding                                      the 1982 JMI Trust, and as                                        counsel. At the time this
            threatened litigation                                     Trustee of the 1990 Trust                                         document was created there
            redacted.                                                                                                                   was threatened litigation
                                                                                                                                        between John S. Middleton and
                                                                                                                                        Ms. Nupson regarding, among
                                                                                                                                        other things, the 1982 JMI
                                                                                                                                        Trust
JSM-82-CO   2014/11/19 – 2014/12/03:      Attorney-Client Privilege   John S. Middleton, Individually Yes                               Interests of John as trustee
  00693-    Email chain between           and/or Attorney Work        and as Trustee of the 1982 JMI                                    differed from interests of
  00695     Margaret Thompson, Esq.,      Product                     Trust                                                             beneficiary who was
            Zach Zacharia, Esq., Nancy                                                                                                  represented by separate

                                                                                           171
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 173 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes        G. Redacted or
Number/       or Withheld Document          Description of Redacted        D. Holder of Privilege      Withheld Document About the                                        Withheld
Log Entry                                    Information, If Any                                        1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                                Anna GRAT, or the Modified                                       Responsive to
                                                                                                                2001 GRAT?                                             What Subpoena
                                                                                                                                                                          Request?
            Pole, Esq., Bruce                                                                                                          counsel. At the time this
            Rosenfield, Esq., and                                                                                                      document was created there
            Nadine Doolittle, Esq.                                                                                                     was active litigation between
            regarding preparation and                                                                                                  John S. Middleton and Ms.
            filing of the account and                                                                                                  Nupson regarding, among other
            litigation redacted.                                                                                                       things, the 1982 JMI Trust
JSM-82-CO   2014/11/21: Email chain         Attorney-Client Privilege   John S. Middleton, Individually Yes                            Interests of John as trustee
  00696     between Margaret                and/or Attorney Work        and as Trustee of the 1982 JMI                                 differed from interests of
            Thompson, Esq., James F.        Product                     Trust                                                          beneficiary who was
            Mannion, Esq., Nadine                                                                                                      represented by separate
            Doolittle, Esq., and Bruce                                                                                                 counsel. At the time this
            Rosenfield, Esq. regarding                                                                                                 document was created there
            preparation and filing of the                                                                                              was active litigation between
            account and litigation                                                                                                     John S. Middleton and Ms.
            redacted.                                                                                                                  Nupson regarding, among other
                                                                                                                                       things, the 1982 JMI Trust

JSM-82-CO   2014/11/19 – 2014/11/21:        Attorney-Client Privilege   John S. Middleton, Individually Yes                            Interests of John as trustee
  00697     Email chain between             and/or Attorney Work        and as Trustee of the 1982 JMI                                 differed from interests of
            Margaret Thompson, Esq.,        Product                     Trust                                                          beneficiary who was
            James F. Mannion, Esq.,                                                                                                    represented by separate
            Nadine Doolittle, Esq.,                                                                                                    counsel. At the time this
            Bruce Rosenfield, Esq., and                                                                                                document was created there
            Larry Laubach, Esq.                                                                                                        was active litigation between
            regarding preparation and                                                                                                  John S. Middleton and Ms.
            filing of the account and                                                                                                  Nupson regarding, among other
            litigation redacted.                                                                                                       things, the 1982 JMI Trust


                                                                                           172
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 174 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                         E. Is the Redacted Portion or        F. Additional Notes        G. Redacted or
Number/       or Withheld Document          Description of Redacted         D. Holder of Privilege        Withheld Document About the                                        Withheld
Log Entry                                    Information, If Any                                           1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                                   Anna GRAT, or the Modified                                       Responsive to
                                                                                                                   2001 GRAT?                                             What Subpoena
                                                                                                                                                                             Request?
JSM-82-CO   2014/11/19: Email chain         Attorney-Client Privilege   John S. Middleton, Individually Yes                               Interests of John as trustee
  00698-    between Margaret                and/or Attorney Work        and as Trustee of the 1982 JMI                                    differed from interests of
  00699     Thompson, Esq., Zach            Product                     Trust                                                             beneficiary who was
            Zacharia, Esq., Nancy Pole,                                                                                                   represented by separate
            Esq., Bruce Rosenfield,                                                                                                       counsel. At the time this
            Esq., and Nadine Doolittle,                                                                                                   document was created there
            Esq., with marginalia of                                                                                                      was active litigation between
            Margaret Thompson, Esq.,                                                                                                      John S. Middleton and Ms.
            regarding preparation and                                                                                                     Nupson regarding, among other
            filing of the account and                                                                                                     things, the 1982 JMI Trust
            litigation redacted.
JSM-82-CO   2014/10/29 – 2014/10/30:        Attorney-Client Privilege   John S. Middleton,                Yes                             Interests of John as trustee
  00709     Email chain between             and/or Attorney Work        Individually, as Trustee of the                                   differed from interests of
            Margaret Thompson, Esq.,        Product                     Anna 1994 Trust, as Trustee of                                    beneficiary who was
            Nancy Pole, Esq., Nadine                                    the 1972 Trust, as Trustee of                                     represented by separate
            Doolittle, Esq., Zach                                       the 1982 JMI Trust, and as                                        counsel. At the time this
            Zacharia, Esq., Bruce                                       Trustee of the 1990 Trust                                         document was created there
            Rosenfield, Esq., and Larry                                                                                                   was threatened litigation
            Laubach, Esq. regarding                                                                                                       between John S. Middleton and
            preparation and filing of the                                                                                                 Ms. Nupson regarding, among
            account and threatened                                                                                                        other things, the 1982 JMI
            litigation redacted.                                                                                                          Trust
JSM-82-CO   2014/10/29: Email from          Attorney-Client Privilege   John S. Middleton,                Yes                             Interests of John as trustee
  00711     Margaret Thompson, Esq. to      and/or Attorney Work        Individually, as Trustee of the                                   differed from interests of
            Nancy Pole, Esq., Nadine        Product                     Anna 1994 Trust, as Trustee of                                    beneficiary who was
            Doolittle, Esq., Zach                                       the 1972 Trust, as Trustee of                                     represented by separate
            Zacharia, Esq., Bruce                                       the 1982 JMI Trust, and as                                        counsel. At the time this
            Rosenfield, Esq., and Larry                                 Trustee of the 1990 Trust                                         document was created there

                                                                                             173
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 175 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                          E. Is the Redacted Portion or        F. Additional Notes        G. Redacted or
Number/       or Withheld Document          Description of Redacted         D. Holder of Privilege         Withheld Document About the                                        Withheld
Log Entry                                    Information, If Any                                            1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                                    Anna GRAT, or the Modified                                       Responsive to
                                                                                                                    2001 GRAT?                                             What Subpoena
                                                                                                                                                                              Request?
            Laubach, Esq. regarding                                                                                                        was threatened litigation
            preparation and filing of an                                                                                                   between John S. Middleton and
            account and threatened                                                                                                         Ms. Nupson regarding, among
            litigation redacted.                                                                                                           other things, the 1982 JMI
                                                                                                                                           Trust
JSM-82-CO   2014/10/29: Email chain         Attorney-Client Privilege   John S. Middleton,                 Yes                             Interests of John as trustee
  00712     between Margaret                and/or Attorney Work        Individually, as Trustee of the                                    differed from interests of
            Thompson, Esq., Nancy           Product                     QTIP Marital Trust u/w/o                                           beneficiary who was
            Pole, Esq., Nadine Doolittle,                               Herbert H. Middleton, Jr., as                                      represented by separate
            Esq., Zach Zacharia, Esq.,                                  Trustee of the 1972 Trust, as                                      counsel. At the time this
            Bruce Rosenfield, Esq.,                                     Trustee of the 1982 JMI Trust,                                     document was created there
            Wilbur Kipnes, Esq., and                                    and as Trustee of the 1990                                         was threatened litigation
            Larry Laubach, Esq.                                         Trust                                                              between John S. Middleton and
            regarding preparation and                                                                                                      Ms. Nupson regarding, among
            filing of the account and                                                                                                      other things, the 1982 JMI
            threatened litigation                                                                                                          Trust
            redacted.
JSM-82-CO   2013/12/20: Email chain         Attorney-Client Privilege   John S. Middleton,                 Yes                             Interests of John as trustee
  00726     between Margaret                and/or Attorney Work        Individually, as Trustee of the                                    differed from interests of
            Thompson, Esq., Bruce           Product                     1994 Anna Trusts, as Trustee                                       beneficiary who was
            Rosenfield, Esq., and Nancy                                 of the 1972 Trust, as Trustee of                                   represented by separate
            Pole, Esq. regarding                                        the 1982 JMI Trust, and as                                         counsel. At the time this
            threatened litigation                                       Trustee of the 1990 Trust                                          document was created there
            redacted.                                                                                                                      was threatened litigation
                                                                                                                                           between John S. Middleton and
                                                                                                                                           Ms. Nupson regarding, among
                                                                                                                                           other things, the 1982 JMI
                                                                                                                                           Trust

                                                                                             174
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 176 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                                      E. Is the Redacted Portion or        F. Additional Notes        G. Redacted or
Number/       or Withheld Document          Description of Redacted        D. Holder of Privilege      Withheld Document About the                                        Withheld
Log Entry                                    Information, If Any                                        1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                                Anna GRAT, or the Modified                                       Responsive to
                                                                                                                2001 GRAT?                                             What Subpoena
                                                                                                                                                                          Request?
JSM-82-CO   2014/11/19 – 2014/12/22:        Attorney-Client Privilege   John S. Middleton, Individually Yes                            Interests of John as trustee
  00774-    Email chain between             and/or Attorney Work        and as Trustee of the 1982 JMI                                 differed from interests of
  00776     Margaret Thompson, Esq.,        Product                     Trust                                                          beneficiary who was
            Zach Zacharia, Esq., Nancy                                                                                                 represented by separate
            Pole, Esq., Bruce                                                                                                          counsel. At the time this
            Rosenfield, Esq., and                                                                                                      document was created there
            Nadine Doolittle, Esq., with                                                                                               was active litigation between
            marginalia of Margaret                                                                                                     John S. Middleton and Ms.
            Thompson, regarding                                                                                                        Nupson regarding, among other
            preparation and filing of the                                                                                              things, the 1982 JMI Trust
            account and litigation
            redacted.
JSM-82-CO   2014/11/19 – 2014/11/24:        Attorney-Client Privilege   John S. Middleton, Individually Yes                            Interests of John as trustee
  00777-    Email chain between             and/or Attorney Work        and as Trustee of the 1982 JMI                                 differed from interests of
  00779     Margaret Thompson, Esq.,        Product                     Trust                                                          beneficiary who was
            Zach Zacharia, Esq., Nancy                                                                                                 represented by separate
            Pole, Esq., Bruce                                                                                                          counsel. At the time this
            Rosenfield, Esq., and                                                                                                      document was created there
            Nadine Doolittle, Esq., with                                                                                               was active litigation between
            marginalia of Margaret                                                                                                     John S. Middleton and Ms.
            Thompson, regarding                                                                                                        Nupson regarding, among other
            preparation and filing of the                                                                                              things, the 1982 JMI Trust
            account and litigation
            redacted.
JSM-82-CO   2014/11/19 – 2014/11/22:        Attorney-Client Privilege   John S. Middleton, Individually Yes                            Interests of John as trustee
  00780-    Email chain between             and/or Attorney Work        and as Trustee of the 1982 JMI                                 differed from interests of
  00782     Margaret Thompson, Esq.,        Product                     Trust                                                          beneficiary who was
            Zach Zacharia, Esq., Nancy                                                                                                 represented by separate

                                                                                           175
                                                     Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 177 of 196




 A. Bates        B. Description of Redacted         C. Privilege, with                                            E. Is the Redacted Portion or               F. Additional Notes            G. Redacted or
Number/            or Withheld Document          Description of Redacted          D. Holder of Privilege          Withheld Document About the                                                   Withheld
Log Entry                                         Information, If Any                                              1994 Anna Trusts, the 2001                                                Information Is
 Number                                                                                                           Anna GRAT, or the Modified                                                  Responsive to
                                                                                                                           2001 GRAT?                                                        What Subpoena
                                                                                                                                                                                                Request?
                 Pole, Esq., Bruce                                                                                                                      counsel. At the time this
                 Rosenfield, Esq., and                                                                                                                  document was created there
                 Nadine Doolittle, Esq., with                                                                                                           was active litigation between
                 marginalia of Margaret                                                                                                                 John S. Middleton and Ms.
                 Thompson, regarding                                                                                                                    Nupson regarding, among other
                 preparation and filing of the                                                                                                          things, the 1982 JMI Trust
                 account and litigation
                 redacted.
 1/31/2017       11/2007 - Bruce A.              AC – FSM                    John Middleton as Executor of        No – communication from               N/A                                 8
Production3      Rosenfield, Transmittal Slip    Executors Hold              the Estate of Frances S.             Frances S. Middleton does not
                 for the File, with attachment                               Middleton and Lucia Hughes           relate to a trust or to Frances
                 from Fran Middleton                                         as Executrix of the Estate of        Middleton’s estate
                                                                             Frances S. Middleton
                 Undated, Schnader               AC – FSM                    John Middleton as Executor of        No                                    N/A                                 8
1/31/2017        attorney’s handwritten notes    Executors Hold              the Estate of Frances S.
Production       re: 1990 Insurance Trust,                                   Middleton and Lucia Hughes
                 1982 Insurance Trust and                                    as Executrix of the Estate of
                 November 18, 1982 Trust                                     Frances S. Middleton
                 for the benefit of John S.
                 Middleton, with attachments

                 Undated, Schnader

             3
            The entries on the “1/31/2017 Production” Privilege log were not collected into the Compiled Privilege Logs in the Orphans’ Court Litigation because Ms. Nupson did not previously
   challenge any entries contained thereon. Thus these particular entries did not, at that time, receive the same types of revision and elaboration as the other logs. For purposes of this Motion, Blank
   Rome has expanded upon (and at times corrected) the document descriptions and the identification of the holder(s) of any privilege. Though referred to at the time, and in the Subpoena
   attachment, as a production of “Schnader Hardcopy Documents,” as shown by the descriptions for the last documents this log also included some materials from the files of Cozen O’Connor, P.C.

                                                                                                    176
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 178 of 196




 A. Bates    B. Description of Redacted        C. Privilege, with                                       E. Is the Redacted Portion or            F. Additional Notes   G. Redacted or
Number/        or Withheld Document         Description of Redacted       D. Holder of Privilege        Withheld Document About the                                       Withheld
Log Entry                                    Information, If Any                                         1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                      Responsive to
                                                                                                                 2001 GRAT?                                            What Subpoena
                                                                                                                                                                          Request?
             attorney’s handwritten notes
             regarding conversation with
             Frances S. Middleton
             11/29/2004, Schnader           AC                        John Middleton as Executor of     Yes as to information about the    N/A                         8
1/31/2017    attorney’s handwritten notes                             the Estate of Frances S.          Anna 1994 Trust, no as to
Production   re: various McCabe trust                                 Middleton and Lucia Hughes        information about other Trusts.
             accounts                                                 as Executrix of the Estate of
                                                                      Frances S. Middleton and
                                                                      John as Trustee of the Anna
                                                                      1994 Trust, the 1982 Insurance
                                                                      Trust, the 1990 Insurance
                                                                      Trust, and various other Trusts
                                                                      for which Ms. Nupson is not a
                                                                      beneficairy
             1/18/2001, John Stine to       AC                        John, individually, as Trustee    Yes as to portions about 1994      N/A                         8
1/31/2017    Bruce Rosenfield, Fax                                    of 1994 Anna Trust, Marital       Anna Trust and Marital Trust
Production   transmission with                                        Trust, 1994 GST Trust, and the
             attachment re:                                           November 18, 1982 Trust           No as to portions about 1996
             Middleton Trusts                                                                           GST Trust and November 1982
                                                                                                        Trusts
             5/2/2005, Schnader             AC                        Bradford; John individually;      Yes as to portions about 1994      N/A                         8
1/31/2017    attorney’s handwritten notes                             John, as Trustee of the 1994      Anna Trust, 2001 Anna Trust
Production   re: conference with Bruce                                Anna Trust; John as Trustee of
             on John S. Middleton estate                              the 2001 JSM Family Trust         No as to portions about Bradford
             planning, Bradford
             Holdings, Inc. and Fran’s
             2001 GRAT
             5/25/2001, Bruce A.            AC – FSM                  John Middleton as Executor of     No – Ms. Nupson was not a          N/A                         2, 3, 8

                                                                                           177
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 179 of 196




 A. Bates    B. Description of Redacted       C. Privilege, with                                       E. Is the Redacted Portion or            F. Additional Notes          G. Redacted or
Number/        or Withheld Document        Description of Redacted       D. Holder of Privilege        Withheld Document About the                                              Withheld
Log Entry                                   Information, If Any                                         1994 Anna Trusts, the 2001                                           Information Is
 Number                                                                                                Anna GRAT, or the Modified                                             Responsive to
                                                                                                                2001 GRAT?                                                   What Subpoena
                                                                                                                                                                                Request?
1/31/2017    Rosenfield to John S.         Executors Hold            the Estate of Frances S.          beneficiary of the Original 2001
Production   Middleton and Larry                                     Middleton and Lucia Hughes        GRAT
             Laubach, Letter re: Frances                             as Executrix of the Estate of
             Middleton estate                                        Frances S. Middleton and
             planning/2001 GRAT                                      John as Trustee of the Original
                                                                     2001 GRAT
             4/11/2002 through             A/C                       John S. Middleton individually    No                                 Subject to confirmation, Blank     8
1/31/2017    2/28/2003, Transaction                                  and as Trustee of the Original                                       Rome understand that the
Production   History for the account of                              2001 GRAT                                                            transaction history for the
             John S. Middleton TTEE,                                                                                                      accounts for the Original 2001
             FSM GRAT 2/1/01                                                                                                              GRAT were previously
                                                                                                                                          provided to Ms. Nupson in
                                                                                                                                          connection with her petitions
                                                                                                                                          for trust administration records
                                                                                                                                          in the Orphans’ Court
                                                                                                                                          Litigation.
             9/28/2000, Bruce Rosenfield AC – FSM                    John Middleton as Executor of     No                                 N/A                                2, 3, 8
1/31/2017    to Roy Ross and Larry       Executors Hold              the Estate of Frances S.
Production   Laubach, Memorandum re:                                 Middleton and Lucia Hughes
             John/Fran Middleton                                     as Executrix of the Estate of
                                                                     Frances S. Middleton
             8/13/2008, Margaret           AC – FSM                  John Middleton as Executor of     No                                 N/A                                8
1/31/2017    Thompson to Bruce             Executors Hold            the Estate of Frances S.
Production   Rosenfield, Email chain re:                             Middleton and Lucia Hughes
             Fran Middleton                                          as Executrix of the Estate of
                                                                     Frances S. Middleton
             7/12/2005, Bruce Rosenfield AC – FSM                    John Middleton as Executor of     No                                 N/A                                2, 3, 8
1/31/2017    to Frances Middleton, Letter Executors Hold             the Estate of Frances S.

                                                                                          178
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 180 of 196




 A. Bates    B. Description of Redacted        C. Privilege, with                                         E. Is the Redacted Portion or            F. Additional Notes        G. Redacted or
Number/        or Withheld Document         Description of Redacted       D. Holder of Privilege          Withheld Document About the                                            Withheld
Log Entry                                    Information, If Any                                           1994 Anna Trusts, the 2001                                         Information Is
 Number                                                                                                   Anna GRAT, or the Modified                                           Responsive to
                                                                                                                   2001 GRAT?                                                 What Subpoena
                                                                                                                                                                                 Request?
Production   re: estate planning                                      Middleton and Lucia Hughes
                                                                      as Executrix of the Estate of
                                                                      Frances S. Middleton
             4/5/2002, Bruce Rosenfield     AC                        John as Trustee of the Original     No – Ms. Nupson was not a          N/A                              8
1/31/2017    to John Middleton, Email re:                             2001 GRAT                           beneficiary of the Original 2001
Production   GRAT assignment                                                                              GRAT
             4/5/2002, Bruce Rosenfield     AC                        John as Trustee of the Original     No – Ms. Nupson was not a          N/A                              8
1/31/2017    to John Middleton, Email re:                             2001 GRAT                           beneficiary of the Original 2001
Production   assignment for 2001 GRAT                                                                     GRAT
             3/21/2002, Bruce Rosenfield    AC – FSM                  John, individually, as Trustee      No —Ms. Nupson was not a           Even if co-Executor consented,   2, 3, 8
1/31/2017    to John Stine, cc John         Executors Hold in part    of the Original 2001 GRAT, as       beneficiary of the Original 2001   information regarding 1996
Production   Middleton, Email re: agenda                              Settlor of the 1996 Trust for his   GRAT                               Trust settled by Mr. Middleton
             for meeting on various                                   children, as Executor of the                                           for his children would be
             issues                                                   Estate of Frances S. Middleton                                         withheld.
                                                                      and Lucia Hughes as Executrix
                                                                      of the Estate of Frances S.
                                                                      Middleton
             11/9/2001, Bruce Rosenfield AC – FSM                     John Middleton as Executor of       No – relates to Frances            N/A                              2, 3, 8
1/31/2017    to Frances S. Middleton,    Executors Hold               the Estate of Frances S.            Middleton’s estate planning
Production   Letter re estate planning                                Middleton and Lucia Hughes          rather than legal advice about a
                                                                      as Executrix of the Estate of       trust for which Ms. Nupson is or
                                                                      Frances S. Middleton                was a beneficiary
             11/21/2001, Bruce              AC – FSM                  John as Trustee of the Original     No – Ms. Nupson was not a          N/A                              2, 3, 8
1/31/2017    Rosenfield to John             Executors Hold in part    2001 GRAT and John                  beneficiary of the Original 2001
Production   Middleton, Letter re: GRAT                               Middleton as Executor of the        GRAT.
             of Frances                                               Estate of Frances S. Middleton
                                                                      and Lucia Hughes as Executrix
                                                                      of the Estate of Frances S.

                                                                                            179
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 181 of 196




 A. Bates    B. Description of Redacted      C. Privilege, with                                       E. Is the Redacted Portion or              F. Additional Notes        G. Redacted or
Number/        or Withheld Document       Description of Redacted       D. Holder of Privilege        Withheld Document About the                                              Withheld
Log Entry                                  Information, If Any                                         1994 Anna Trusts, the 2001                                           Information Is
 Number                                                                                               Anna GRAT, or the Modified                                             Responsive to
                                                                                                               2001 GRAT?                                                   What Subpoena
                                                                                                                                                                               Request?
                                                                    Middleton
             8/28/2001, Bruce Rosenfield AC – FSM                   John as Trustee of the Original   No – relates to Frances              N/A                              2, 3, 8
1/31/2017    to Frances Middleton, cc    Executors Hold in part     2001 GRAT and John                Middleton’s actions as settlor of
Production   John Middleton, Letter re:                             Middleton as Executor of the      the Original 2001 GRAT
             GRAT                                                   Estate of Frances S. Middleton
                                                                    and Lucia Hughes as Executrix
                                                                    of the Estate of Frances S.
                                                                    Middleton
             6/28/2001, Bruce Rosenfield AC – FSM                   John Middleton as Executor of     No – relates to Frances              N/A                              2, 3, 8
1/31/2017    to Frances Middleton, cc    Executors Hold             the Estate of Frances S.          Middleton’s actions as settlor of
Production   John Middleton, Letter re                              Middleton and Lucia Hughes        the Original 2001 GRAT
             estate planning                                        as Executrix of the Estate of
                                                                    Frances S. Middleton
             6/22/2001, Annuity           AC – FSM                  John as Trustee of the Original   No – relates to Frances              N/A                              2, 3, 8
1/31/2017    calculations for Original    Executors Hold in part    2001 GRAT and John                Middleton’s actions as settlor of
Production   2001 GRAT                                              Middleton as Executor of the      the Original 2001 GRAT
                                                                    Estate of Frances S. Middleton
                                                                    and Lucia Hughes as Executrix
                                                                    of the Estate of Frances S.
                                                                    Middleton
             8/11/1999, Bruce Rosenfield AC – FSM                   John Middleton as Executor of     Yes as to portions relating to the   Even if co-Executor consented,   8
1/31/2017    to File, Memorandum re      Executors Hold in part     the Estate of Frances S.          1994 Anna Trust                      personal information about Mr.
Production   Middleton accounts with                                Middleton and Lucia Hughes                                             Middleton and his wife would
             financial advisors                                     as Executrix of the Estate of     No as to all other portions          be withheld.
                                                                    Frances S. Middleton

                                                                    John as Trustee of the 1994
                                                                    Anna Trust and the May 1982

                                                                                         180
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 182 of 196




 A. Bates    B. Description of Redacted       C. Privilege, with                                        E. Is the Redacted Portion or               F. Additional Notes        G. Redacted or
Number/        or Withheld Document        Description of Redacted       D. Holder of Privilege         Withheld Document About the                                               Withheld
Log Entry                                   Information, If Any                                          1994 Anna Trusts, the 2001                                            Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                              Responsive to
                                                                                                                 2001 GRAT?                                                    What Subpoena
                                                                                                                                                                                  Request?
                                                                     Trust, and as Executor of the
                                                                     Estate of Herbert H. Middleton,
                                                                     Jr.


                                                                     John and Leigh Middleton
                                                                     individually
             6/8/1999, Bruce Rosenfield AC – FSM                     John Middleton as Executor of      No                                    Even if co-Executor consented,   2, 3, 8
1/31/2017    to Nancy Pole,               Executors Hold in part     the Estate of Frances S.                                                 information regarding 1996
Production   Memorandum re: various                                  Middleton and Lucia Hughes                                               Trust settled by Mr. Middleton
             Middleton personal and trust                            as Executrix of the Estate of                                            for his children would be
             financial accounts and                                  Frances S. Middleton                                                     withheld.
             Frances Middleton’s estate
             planning                                                John and Leigh Middleton
                                                                     individually, John as settlor of
                                                                     the 1996 GST Trust and
                                                                     Trustee of the November 1982
                                                                     Trust, and John as Trustee of
                                                                     the January 1994 Trust

                                                                     John as Trustee of the April
                                                                     1990 Insurance Trust and
                                                                     Executor of the Estate of
                                                                     Herbert H. Middleton, Jr.
             8/2/2001, Handwritten draft   AC – FSM                  John Middleton as Executor of      No – though document                  N/A                              2, 3, 8
1/31/2017    and typed final version of    Executors Hold            the Estate of Frances S.           references trusts for which Ms.
Production   charts showing family tree                              Middleton and Lucia Hughes         Nupson is a beneficiary, it relates
             of Frances Middleton with                               as Executrix of the Estate of      to representation of Mrs.

                                                                                           181
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 183 of 196




 A. Bates    B. Description of Redacted         C. Privilege, with                                       E. Is the Redacted Portion or             F. Additional Notes   G. Redacted or
Number/        or Withheld Document          Description of Redacted       D. Holder of Privilege        Withheld Document About the                                        Withheld
Log Entry                                     Information, If Any                                         1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                                  Anna GRAT, or the Modified                                       Responsive to
                                                                                                                  2001 GRAT?                                             What Subpoena
                                                                                                                                                                            Request?
             stock owned by family                                     Frances S. Middleton              Middleton as part of her estate
             members and current assets                                                                  planning
             available for
             distribution net of any death
             taxes for estate planning of
             Mrs. Middleton
             1999, Unexecuted                AC – FSM                  John Middleton as Executor of     No – relates to representation of   N/A                         2, 3, 8
1/31/2017    Agreement of Trust between      Executors Hold            the Estate of Frances S.          Frances S. Middleton in her
Production   Frances S. Middleton as                                   Middleton and Lucia Hughes        capacity as settlor.
             Grantor, and Frances S.                                   as Executrix of the Estate of
             Middleton and John S.                                     Frances S. Middleton
             Middleton as Trustees
             4/8/2002; 6/4/2002;             AC                        John as Trustee of the Original   No – Ms. Nupson was not a           N/A                         8
1/31/2017    9/9/2002; and 12/20/2002,                                 2001 GRAT                         beneficiary of the Original 2001
Production   Assignments executed by                                                                     GRAT
             John S. Middleton
             re: distributions from
             Bradford Holdings, Inc.,
             with attachments. Includes
             12/2002 handwritten
             message from John S.
             Middleton to Bruce A.
             Rosenfield regarding draft
             assignments
             4/25/2001, Schnader             AC – FSM                  John Middleton as Executor of     No                                  No                          2, 3, 8
1/31/2017    attorney’s handwritten notes    Executors Hold in part    the Estate of Frances S.
Production   re: meeting on Frances                                    Middleton and Lucia Hughes
             Middleton estate planning                                 as Executrix of the Estate of

                                                                                            182
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 184 of 196




 A. Bates    B. Description of Redacted       C. Privilege, with                                      E. Is the Redacted Portion or            F. Additional Notes   G. Redacted or
Number/        or Withheld Document        Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                   Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                               Anna GRAT, or the Modified                                      Responsive to
                                                                                                               2001 GRAT?                                            What Subpoena
                                                                                                                                                                        Request?
                                                                     Frances S. Middleton

             1/24/2001, Bruce Rosenfield AC – FSM                    John Middleton as Executor of    No – related to Frances S.         N/A                         2, 3, 8
1/31/2017    to John Stine, Email re:      Executors Hold in part    the Estate of Frances S.         Middleton’s estate planning
Production   agenda for various issues,                              Middleton and Lucia Hughes       and/or actions as settlor
             including estate planning for                           as Executrix of the Estate of
             Frances Middleton                                       Frances S. Middleton

                                                                     Bradford in part
             Undated, Schnader             AC                        Bradford                         No                                 N/A                         1, 8
1/31/2017    document titled “Bradford
Production   Holdings
             Valuations” with
             recommendation to client
             Undated, Schnader             AC                        Bradford                         No                                 N/A                         1, 8
1/31/2017    document titled “Bradford
Production   Holdings
             Valuation as of April 19,
             2000”
             3/10/1999, Bruce Rosenfield   AC – FSM                  John Middleton as Executor of    No – relates to Frances S.         N/A                         2, 3, 8
1/31/2017    to Roy Ross, Email re:        Executors Hold            the Estate of Frances S.         Middleton’s estate planning
Production   Middleton and GRAT for                                  Middleton and Lucia Hughes
             Fran, with                                              as Executrix of the Estate of
             attachments                                             Frances S. Middleton
             3/22/2002, Amy Newman to      AC – FSM                  John Middleton as Trustee of     No – Ms. Nupson was not a          N/A                         2, 3, 8
1/31/2017    Bruce Rosenfield,             Executors Hold in part    the Original 2001 GRAT; John     beneficiary of the Original 2001
Production   Transmittal slip re:                                    Middleton as Executor of the     GRAT
             Middleton GRAT, i.e., the                               Estate of Frances S. Middleton

                                                                                         183
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 185 of 196




 A. Bates    B. Description of Redacted        C. Privilege, with                                     E. Is the Redacted Portion or               F. Additional Notes   G. Redacted or
Number/        or Withheld Document         Description of Redacted       D. Holder of Privilege      Withheld Document About the                                          Withheld
Log Entry                                    Information, If Any                                       1994 Anna Trusts, the 2001                                       Information Is
 Number                                                                                               Anna GRAT, or the Modified                                         Responsive to
                                                                                                               2001 GRAT?                                               What Subpoena
                                                                                                                                                                           Request?
             Original 2001 GRAT                                       and Lucia Hughes as Executrix
                                                                      of the Estate of Frances S.
                                                                      Middleton
             9/25/2000, Schnader            AC – FSM                  John Middleton as Executor of   No – does not relate to a trust for   N/A                         2, 3, 8
1/31/2017    document titled “Agenda –      Executors Hold            the Estate of Frances S.        which Ms. Nupson was a
Production   Fran                                                     Middleton and Lucia Hughes      beneficiary; rather is about Mrs.
             Middleton”, with                                         as Executrix of the Estate of   Middleton’s estate planning.
             attachments                                              Frances S. Middleton
             Undated, Schnader              AC – FSM                  John Middleton as Executor of   No – though refers to trusts,         N/A                         2, 3, 8
1/31/2017    handwritten document titled    Executors Hold            the Estate of Frances S.        document is related to the estate
Production   “Fran” regarding                                         Middleton and Lucia Hughes      planning of Frances S. Middleton
             discussions with Frances S.                              as Executrix of the Estate of   rather than legal advice regarding
             Middleton                                                Frances S. Middleton            any trustee’s duties to a trust
             Undated, Schnader              AC – FSM                  John Middleton as Executor of   No – though refers to trusts,         N/A                         2,3, 8
1/31/2017    document titled “Frances       Executors Hold            the Estate of Frances S.        document is related to the estate
Production   Middleton                                                Middleton and Lucia Hughes      planning of Frances S. Middleton
             – GRAT dated 2/1/01”, with                               as Executrix of the Estate of   rather than legal advice regarding
             attachments outlining family                             Frances S. Middleton            any trustee’s duties to a trust
             assets for Mrs. Middleton’s
             estate planning
             11/17/2001, Schnader           AC – FSM                  John Middleton as Executor of   No – though refers to trusts,         N/A                         2,3, 8
1/31/2017    handwritten document titled    Executors Hold            the Estate of Frances S.        document is related to the estate
Production   “Fran Middleton – Assets”,                               Middleton and Lucia Hughes      planning of Frances S. Middleton
             for Mrs. Middleton’s estate                              as Executrix of the Estate of   rather than legal advice regarding
             planning                                                 Frances S. Middleton            any trustee’s duties to a trust
             11/9/2001, Bruce Rosenfield    AC – FSM                  John Middleton as Executor of   No – relates to Frances               N/A                         2, 3, 8
1/31/2017    to Herbert Middleton, Letter   Executors Hold            the Estate of Frances S.        Middleton’s estate planning
Production   re estate planning                                       Middleton and Lucia Hughes      rather than legal advice about a

                                                                                          184
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 186 of 196




 A. Bates    B. Description of Redacted         C. Privilege, with                                      E. Is the Redacted Portion or            F. Additional Notes   G. Redacted or
Number/        or Withheld Document          Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                     Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                      Responsive to
                                                                                                                 2001 GRAT?                                            What Subpoena
                                                                                                                                                                          Request?
                                                                       as Executrix of the Estate of    trust for which Ms. Nupson is or
                                                                       Frances S. Middleton             was a beneficiary
             Undated, Schnader draft         AC – FSM                  John Middleton as Executor of    No – relates to Original 2001      N/A                         2,3, 8
1/31/2017    document titled Frances S.      Executors Hold            the Estate of Frances S.         GRAT
Production   Middleton GRAT Chart” for                                 Middleton and Lucia Hughes
             Mrs. Middleton’s gift tax                                 as Executrix of the Estate of
             return                                                    Frances S. Middleton
             10/9/2002, Schnader             AC – FSM                  John Middleton as Trustee of     No – relates to Original 2001      N/A                         2,3, 8
1/31/2017    handwritten notes re:           Executors Hold in part    the Original 2001 GRAT; John     GRAT
Production   telephone call with                                       Middleton as Executor of the
             Stephanie and RTC account                                 Estate of Frances S. Middleton
             for GRAT                                                  and Lucia Hughes as Executrix
                                                                       of the Estate of Frances S.
                                                                       Middleton
             3/2003, Amy Newman to           AC – FSM                  John Middleton as Executor of    No – though relates to the 2001    N/A                         8
1/31/2017    Zach Zacharia, Transmittal      Executors Hold            the Estate of Frances S.         GRAT and was written at time
Production   Slip re: Middleton 709 for                                Middleton and Lucia Hughes       Ms. Nupson was beneficiary,
             GRAT, with attached emails                                as Executrix of the Estate of    relates to representation of
             among Amy Newman,                                         Frances S. Middleton             Frances S. Middleton in her
             Jennifer Stoudt and Bruce                                                                  capacity as settlor.
             Rosenfield regarding
             statutes of limitations and
             gift tax return
             10/16/2002, Nancy Pole to       AC – FSM                  John Middleton as Executor of    No                                 N/A                         8
1/31/2017    Frank Orr, Re: filing of Mrs.   Executors Hold            the Estate of Frances S.
Production   Middleton’s gift tax return                               Middleton and Lucia Hughes
                                                                       as Executrix of the Estate of
                                                                       Frances S. Middleton

                                                                                           185
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 187 of 196




 A. Bates    B. Description of Redacted        C. Privilege, with                                     E. Is the Redacted Portion or           F. Additional Notes    G. Redacted or
Number/        or Withheld Document         Description of Redacted       D. Holder of Privilege      Withheld Document About the                                        Withheld
Log Entry                                    Information, If Any                                       1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                               Anna GRAT, or the Modified                                      Responsive to
                                                                                                               2001 GRAT?                                           What Subpoena
                                                                                                                                                                         Request?
             9/23/2002, Bruce Rosenfield    AC – FSM                  John Middleton as Executor of   No – though relates to the 2001   N/A                         8
1/31/2017    to Nancy Pole; Frank Orr;      Executors Hold            the Estate of Frances S.        GRAT, Ms. Nupson was not a
Production   cc to Roy Ross; Zach                                     Middleton and Lucia Hughes      beneficiary at the time, and
             Zacharia, Email chain re                                 as Executrix of the Estate of   relates to representation of
             Frances Middleton’s gift tax                             Frances S. Middleton            Frances S. Middleton in her
             return                                                                                   capacity as settlor.
             9/23/2002, Frank Orr to Roy    AC – FSM                  John Middleton as Executor of   No – though relates to the 2001   N/A                         8
1/31/2017    S. Ross; cc to                 Executors Hold            the Estate of Frances S.        GRAT, Ms. Nupson was not a
Production   Bruce A. Rosenfield;                                     Middleton and Lucia Hughes      beneficiary at the time, and
             Nancy Pole, Memorandum                                   as Executrix of the Estate of   relates to representation of
             re: Frances Middleton Gift                               Frances S. Middleton            Frances S. Middleton in her
             Tax Return                                                                               capacity as settlor.
             9/23/2002, Bruce Rosenfield    AC – FSM                  John Middleton as Executor of   No – though relates to the 2001   N/A                         8
1/31/2017    to Frank Orr, Email chain      Executors Hold            the Estate of Frances S.        GRAT, Ms. Nupson was not a
Production   re: Frances Middleton gift                               Middleton and Lucia Hughes      beneficiary at the time, and
             tax return                                               as Executrix of the Estate of   relates to representation of
                                                                      Frances S. Middleton            Frances S. Middleton in her
                                                                                                      capacity as settlor.
             4/10/2002, Amy Newman to       AC – FSM                  John Middleton as Executor of   No – though relates to the 2001   N/A                         8
1/31/2017    Frank Orr, Transmittal Slip    Executors Hold            the Estate of Frances S.        GRAT, Ms. Nupson was not a
Production   re: info on GRAT of Frances                              Middleton and Lucia Hughes      beneficiary at the time, and
             Middleton, with attachments                              as Executrix of the Estate of   relates to representation of
             relating to Original 2001                                Frances S. Middleton            Frances S. Middleton in her
             GRAT for use in gift tax                                                                 capacity as settlor.
             return
             8/6/2002, Nancy Pole to        AC – FSM                  John Middleton as Executor of   No – though relates to the 2001   N/A                         8
1/31/2017    Frank Orr, Email chain re      Executors Hold            the Estate of Frances S.        GRAT, Ms. Nupson was not a
Production   Frances Middleton gift tax                               Middleton and Lucia Hughes      beneficiary at the time, and

                                                                                          186
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 188 of 196




 A. Bates    B. Description of Redacted       C. Privilege, with                                     E. Is the Redacted Portion or           F. Additional Notes       G. Redacted or
Number/        or Withheld Document        Description of Redacted       D. Holder of Privilege      Withheld Document About the                                          Withheld
Log Entry                                   Information, If Any                                       1994 Anna Trusts, the 2001                                       Information Is
 Number                                                                                              Anna GRAT, or the Modified                                         Responsive to
                                                                                                              2001 GRAT?                                               What Subpoena
                                                                                                                                                                          Request?
             return                                                  as Executrix of the Estate of   relates to representation of
                                                                     Frances S. Middleton            Frances S. Middleton in her
             4/2/2002, Nancy Pole to                                                                 capacity as settlor.
             Frank Orr re: Frances
             Middleton gift tax return

             2/18/2002, Roy Ross to
             Bruce Rosenfield, Frank Orr
             and Nancy Pole re: Frances
             Middleton gift tax return
             4/2/2002, Nancy Pole to       AC – FSM                  John Middleton as Executor of   No – though relates to the 2001   N/A                             8
1/31/2017    Frank Orr, Email chain re:    Executors Hold            the Estate of Frances S.        GRAT, Ms. Nupson was not a
Production   Fran Middleton gift tax                                 Middleton and Lucia Hughes      beneficiary at the time, and
             return                                                  as Executrix of the Estate of   relates to representation of
                                                                     Frances S. Middleton            Frances S. Middleton in her
                                                                                                     capacity as settlor.
             2/2/2002, Roy Ross to         AC – FSM                  John Middleton as Executor of   No – though relates to the 2001   N/A                             8
1/31/2017    Bruce Rosenfield;             Executors Hold            the Estate of Frances S.        GRAT, Ms. Nupson was not a
Production   Frank Orr; Nancy Pole.                                  Middleton and Lucia Hughes      beneficiary at the time, and
             Email re; Fran Middleton                                as Executrix of the Estate of   relates to representation of
             gift tax return                                         Frances S. Middleton            Frances S. Middleton in her
                                                                                                     capacity as settlor.
1/31/2017    4/2/2002, Nancy Pole to       AC – FSM                  John Middleton as Executor of   No – though relates to the 2001   Entry is a duplicate for same   8
Production   Frank Orr, Email chain re:    Executors Hold            the Estate of Frances S.        GRAT, Ms. Nupson was not a        document two lines above.
             Middleton GRAT for use in                               Middleton and Lucia Hughes      beneficiary at the time, and
             preparing Frances S.                                    as Executrix of the Estate of   relates to representation of
             Middleton gift tax return                               Frances S. Middleton            Frances S. Middleton in her
                                                                                                     capacity as settlor.

                                                                                          187
                                               Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 189 of 196




 A. Bates    B. Description of Redacted       C. Privilege, with                                      E. Is the Redacted Portion or           F. Additional Notes        G. Redacted or
Number/        or Withheld Document        Description of Redacted       D. Holder of Privilege       Withheld Document About the                                            Withheld
Log Entry                                   Information, If Any                                        1994 Anna Trusts, the 2001                                         Information Is
 Number                                                                                               Anna GRAT, or the Modified                                          Responsive to
                                                                                                               2001 GRAT?                                               What Subpoena
                                                                                                                                                                             Request?
             2/2/2002, Roy Ross to Frank AC – FSM                    John Middleton as Executor of    No – though relates to the 2001   Entry is a duplicate for same   8
1/31/2017    Orr, cc Nancy Pole, Email   Executors Hold              the Estate of Frances S.         GRAT, Ms. Nupson was not a        document two lines above
Production   chain re: gift tax list                                 Middleton and Lucia Hughes       beneficiary at the time, and
                                                                     as Executrix of the Estate of    relates to representation of
                                                                     Frances S. Middleton             Frances S. Middleton in her
                                                                                                      capacity as settlor.
             11/27/2001, Roy Ross to A. AC – FSM                     John Middleton as Trustee of     No – though relates to the 2001   N/A                             8
1/31/2017    R. Zacharia, cc Bruce      Executors Hold in part       the Original 2001 GRAT; John     GRAT, Ms. Nupson was not a
Production   Rosenfield, Memorandum re                               Middleton as Executor of the     beneficiary at the time, and
             GRAT, with attachment                                   Estate of Frances S. Middleton   relates to representation of
                                                                     and Lucia Hughes as Executrix    Frances S. Middleton in her
                                                                     of the Estate of Frances S.      capacity as settlor.
                                                                     Middleton
             2/1/2001, Unexecuted          AC – FSM                  John Middleton as Executor of    No – Ms. Nupson was not a         N/A                             8
1/31/2017    Agreement of Trust between    Executors Hold            the Estate of Frances S.         beneficiary of this draft trust
Production   Frances S. Middleton as                                 Middleton and Lucia Hughes
             Grantor and John S.                                     as Executrix of the Estate of
             Middleton as Trustee                                    Frances S. Middleton
             3/16/1999, Schnader           AC – FSM                  John Middleton as Executor of    No – though relates to the 2001   N/A                             2, 3, 8
1/31/2017    document re: Gift             Executors Hold            the Estate of Frances S.         GRAT, Ms. Nupson was not a
Production   Tax/QPRT estate planning                                Middleton and Lucia Hughes       beneficiary at the time, and
             calculations for Frances S.                             as Executrix of the Estate of    relates to representation of
             Middleton                                               Frances S. Middleton             Frances S. Middleton in her
                                                                                                      capacity as settlor.
             3/16/1999, Schnader           AC – FSM                  John Middleton as Executor of    No – though relates to the 2001   N/A                             2, 3, 8
1/31/2017    document re: Gift             Executors Hold            the Estate of Frances S.         GRAT, Ms. Nupson was not a
Production   Tax/QPRT estate planning                                Middleton and Lucia Hughes       beneficiary at the time, and
             calculations for Frances S.                             as Executrix of the Estate of    relates to representation of

                                                                                         188
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 190 of 196




 A. Bates    B. Description of Redacted        C. Privilege, with                                     E. Is the Redacted Portion or              F. Additional Notes   G. Redacted or
Number/        or Withheld Document         Description of Redacted       D. Holder of Privilege      Withheld Document About the                                         Withheld
Log Entry                                    Information, If Any                                       1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                               Anna GRAT, or the Modified                                        Responsive to
                                                                                                               2001 GRAT?                                              What Subpoena
                                                                                                                                                                          Request?
             Middleton, and                                           Frances S. Middleton            Frances S. Middleton in her
             GRIT/Qualified                                                                           capacity as settlor.
             Personal Residence Trust
             9/9/2002, Frank Orr to Roy     AC – FSM                  John Middleton as Executor of   No – though relates to the 2001      N/A                         8
1/31/2017    Ross; Bruce                    Executors Hold            the Estate of Frances S.        GRAT, Ms. Nupson was not a
Production   Rosenfield, Email chain re                               Middleton and Lucia Hughes      beneficiary at the time, and
             Bradford information for                                 as Executrix of the Estate of   relates to representation of
             Frances S. Middleton’s gift                              Frances S. Middleton            Frances S. Middleton in her
             tax return                                                                               capacity as settlor.
             Undated, Schnader              AC – FSM                  John Middleton as Executor of   No -- relates to representation of   N/A                         8
1/31/2017    handwritten notes re: family   Executors Hold            the Estate of Frances S.        Frances S. Middleton in her
Production   shares and GRAT                                          Middleton and Lucia Hughes      capacity as settlor.
                                                                      as Executrix of the Estate of
                                                                      Frances S. Middleton
             4/27/2005, Bruce Rosenfield AC – FSM                     John Middleton as Executor of   No – though relates to Revocable     N/A                         2, 3, 8
1/31/2017    to Frances Middleton, Letter Executors Hold              the Estate of Frances S.        Trust for which Ms. Nupson was
Production   re:Revocable Trust, with                                 Middleton and Lucia Hughes      a beneficiary, relates to
             attachment                                               as Executrix of the Estate of   representation to Frances S.
                                                                      Frances S. Middleton            Middleton in her capacity as
                                                                                                      settlor
             7/8/2005, Schnader             AC – FSM                  John Middleton as Executor of   No                                   N/A                         2, 3, 8
1/31/2017    handwritten notes re: Fran     Executors Hold            the Estate of Frances S.
Production   Middleton regarding                                      Middleton and Lucia Hughes
             discussions with Mrs.                                    as Executrix of the Estate of
             Middleton about estate                                   Frances S. Middleton
             planning
             3/25/2005, Bruce Rosenfield    AC – FSM                  John Middleton as Executor of   Yes as to portions regarding         N/A                         2, 3, 8
1/31/2017    to File, cc Roy Ross,          Executors Hold            the Estate of Frances S.        Frances S. Middleton’s service as

                                                                                          189
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 191 of 196




 A. Bates    B. Description of Redacted       C. Privilege, with                                       E. Is the Redacted Portion or              F. Additional Notes   G. Redacted or
Number/        or Withheld Document        Description of Redacted       D. Holder of Privilege        Withheld Document About the                                         Withheld
Log Entry                                   Information, If Any                                         1994 Anna Trusts, the 2001                                      Information Is
 Number                                                                                                Anna GRAT, or the Modified                                        Responsive to
                                                                                                                2001 GRAT?                                              What Subpoena
                                                                                                                                                                           Request?
Production   Memorandum re: Fran                                     Middleton and Lucia Hughes        co-Trustee of the 1994 Anna
             Middleton                                               as Executrix of the Estate of     Trust.
                                                                     Frances S. Middleton
                                                                                                       No as to portions relating to
                                                                                                       Frances S. Middleton’s general
                                                                                                       estate and gift planning
             7/28/1995, Herb Middleton     AC – HHM, Jr. Executor    John as Executor of the Estate    No – though refers to Ms.            N/A                         8
1/31/2017    to Bruce Rosenfield,                                    of Herbert H. Middleton, Jr.      Nupson’s renunciation, Herbert
Production   Handwritten note re: Trust                                                                H. Middleton, Jr., was not trustee
             and renunciation                                                                          of that trust.
             4/8/2002; 6/4/2002;           AC                        John as Trustee of the Original   No – Ms. Nupson was not a            N/A                         8
1/31/2017    9/9/2002; and 12/20/2002,                               2001 GRAT                         beneficiary at the time
Production   Assignments executed by
             John S. Middleton
             as Trustee of Original 2001
             GRAT
             9/6/2002, Rose Kennedy to     AC – FSM                  John Middleton as Executor of     No – though refers to various        N/A                         2, 3, 8
1/31/2017    Roy Ross, Transmittal Slip,   Executors Hold            the Estate of Frances S.          trusts, document relates to
Production   with chart attached re:                                 Middleton and Lucia Hughes        representation of Frances S.
             summary of current/future                               as Executrix of the Estate of     Middleton in connection with her
             ownership of Bradford                                   Frances S. Middleton              estate planning
             Holdings Inc. stock of
             Herbert H.
             Middleton, Jr. and Frances
             S. Middleton
             Family for estate planning
             binder


                                                                                          190
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 192 of 196




 A. Bates    B. Description of Redacted         C. Privilege, with                                     E. Is the Redacted Portion or            F. Additional Notes    G. Redacted or
Number/        or Withheld Document          Description of Redacted       D. Holder of Privilege      Withheld Document About the                                         Withheld
Log Entry                                     Information, If Any                                       1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                                Anna GRAT, or the Modified                                       Responsive to
                                                                                                                2001 GRAT?                                            What Subpoena
                                                                                                                                                                           Request?
             5/30/2001, Schnader chart       AC – FSM                  John Middleton as Executor of   No – though refers to various      N/A                         2, 3, 8
1/31/2017    with handwritten notes titled   Executors Hold            the Estate of Frances S.        trusts, document relates to
Production   “Bradford Holdings, Inc.                                  Middleton and Lucia Hughes      representation of Frances S.
             Class B Non-Voting                                        as Executrix of the Estate of   Middleton in connection with her
             Common Shares –                                           Frances S. Middleton            estate planning
             Summary” for estate
             planning
             7/31/2002, Schnader chart       AC – FSM                  John Middleton as Executor of   No – though refers to various      N/A                         2, 3, 8
1/31/2017    titled “Bradford Holdings       Executors Hold            the Estate of Frances S.        trusts, document relates to
Production   Co. Summary of                                            Middleton and Lucia Hughes      representation of Frances S.
             Ownership” for estate                                     as Executrix of the Estate of   Middleton in connection with her
             planning                                                  Frances S. Middleton            estate planning
             12/31/2001, Schnader chart      AC – FSM                  John Middleton as Executor of   No – though refers to various      N/A                         2, 3, 8
1/31/2017    re: Bradford Holdings Inc.      Executors Hold            the Estate of Frances S.        trusts, document relates to
Production   for estate planning                                       Middleton and Lucia Hughes      representation of Frances S.
                                                                       as Executrix of the Estate of   Middleton in connection with her
                                                                       Frances S. Middleton            estate planning
             4/19/2000, Message              AC                        Bradford                        No                                 N/A                         1, 8
1/31/2017    Confirmation re: fax of
Production   document titled “Bradford
             Holdings Valuation as of
             April 19, 2000”
             6/28/2000, Larry Laubach to     AC                        Bradford                        No                                 N/A                         1, 8
1/31/2017    Robert M. Siwicki; cc to
Production   John Middleton; Bruce
             Rosenfield, Letter re:
             Bradford Holdings, Inc.,
             with attachments

                                                                                           191
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 193 of 196




 A. Bates    B. Description of Redacted         C. Privilege, with                                     E. Is the Redacted Portion or            F. Additional Notes    G. Redacted or
Number/        or Withheld Document          Description of Redacted       D. Holder of Privilege      Withheld Document About the                                         Withheld
Log Entry                                     Information, If Any                                       1994 Anna Trusts, the 2001                                     Information Is
 Number                                                                                                Anna GRAT, or the Modified                                       Responsive to
                                                                                                                2001 GRAT?                                            What Subpoena
                                                                                                                                                                           Request?
1/31/2017    6/26/2008; 7/25/2008;           AC – FSM                  John Middleton as Executor of   No – though refers to various      N/A                         2, 3, 8
Production   9/17/2008; and 12/9/2008,       Executors Hold            the Estate of Frances S.        trusts, document relates to
             Letters from Cozen                                        Middleton and Lucia Hughes      representation of Frances S.
             O’Connor to Frances                                       as Executrix of the Estate of   Middleton in connection with her
             Middleton c/o John Stine,                                 Frances S. Middleton            estate planning
             enclosing Invoices for
             Professional Services related
             to estate planning (Bates
             Nos. CO 000629 – 641)
1/31/2017    1/26/2009; 3/17/2009;           AC – FSM                  John Middleton as Executor of   No – though refers to various      N/A                         2, 3, 8
Production   4/16/2009; 5/14/2009;           Executors Hold            the Estate of Frances S.        trusts, document relates to
             6/29/2009; 7/24/2009;                                     Middleton and Lucia Hughes      representation of Frances S.
             9/25/2009; 11/24/2009;                                    as Executrix of the Estate of   Middleton in connection with her
             and 12/15/2009, Letters                                   Frances S. Middleton            estate planning
             from Cozen O’Connor to
             Frances Middleton c/o John
             Stine, enclosing Invoices for
             Professional Services
             related to estate planning
             (Bates Nos.
             CO 000642 – 677)
1/31/2017    1/19/2010; 2/25/2010;           AC – FSM                  John Middleton as Executor of   No – though refers to various      N/A                         2, 3, 8
Production   4/14/2010; 5/13/2010;           Executors Hold            the Estate of Frances S.        trusts, document relates to
             6/14/2010; 7/22/2010;                                     Middleton and Lucia Hughes      representation of Frances S.
             8/26/2010; 9/15/2010;                                     as Executrix of the Estate of   Middleton in connection with her
             10/25/2010; 11/11/2010;                                   Frances S. Middleton            estate planning
             and 12/6/2010, Letters from
             Cozen O’Connor to Frances

                                                                                           192
                                                 Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 194 of 196




 A. Bates    B. Description of Redacted         C. Privilege, with                                     E. Is the Redacted Portion or            F. Additional Notes   G. Redacted or
Number/        or Withheld Document          Description of Redacted       D. Holder of Privilege      Withheld Document About the                                       Withheld
Log Entry                                     Information, If Any                                       1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                                Anna GRAT, or the Modified                                      Responsive to
                                                                                                                2001 GRAT?                                            What Subpoena
                                                                                                                                                                         Request?
             Middleton c/o John Stine,
             enclosing Invoices for
             Professional Services related
             to estate planning (Bates
             Nos. CO 000678 – 720)
1/31/2017    1/26/2011; 3/16/2011;           AC – FSM                  John Middleton as Executor of   No – though refers to various      N/A                         2, 3, 8
Production   4/20/2011; 5/26/2011;           Executors Hold            the Estate of Frances S.        trusts, document relates to
             6/10/2011; 7/26/2011;                                     Middleton and Lucia Hughes      representation of Frances S.
             8/15/2011; 9/21/2011;                                     as Executrix of the Estate of   Middleton in connection with her
             10/24/2011; 11/15/2011;                                   Frances S. Middleton            estate planning
             and 12/9/2011, Letters from
             Cozen O’Connor to Frances
             Middleton c/o John Stine,
             enclosing Invoices for
             Professional Services related
             to estate planning (Bates
             Nos.
             CO 000721 – 754)
1/31/2017    1/13/2012; 2/21/2012;           AC – FSM                  John Middleton as Executor of   No – though refers to various      N/A                         2, 3, 8
Production   4/16/2012; 5/23/2012;           Executors Hold            the Estate of Frances S.        trusts, document relates to
             6/20/2012; 7/23/2012;                                     Middleton and Lucia Hughes      representation of Frances S.
             8/23/2012; 9/27/2012;                                     as Executrix of the Estate of   Middleton in connection with her
             10/18/2012; 11/15/2012;                                   Frances S. Middleton            estate planning
             and 12/12/2012, Letters
             from Cozen O’Connor to
             Frances Middleton c/o John
             Stine, enclosing Invoices for
             Professional Services (Bates

                                                                                           193
                                                  Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 195 of 196




 A. Bates    B. Description of Redacted         C. Privilege, with                                      E. Is the Redacted Portion or            F. Additional Notes   G. Redacted or
Number/        or Withheld Document          Description of Redacted       D. Holder of Privilege       Withheld Document About the                                       Withheld
Log Entry                                     Information, If Any                                        1994 Anna Trusts, the 2001                                    Information Is
 Number                                                                                                 Anna GRAT, or the Modified                                      Responsive to
                                                                                                                 2001 GRAT?                                            What Subpoena
                                                                                                                                                                          Request?
             Nos. CO 000755 – 789)
1/31/2017    1/22/2013; 2/22/2013;           AC – FSM                  John Middleton as Executor of    No – though refers to various      N/A                         2, 3, 8
Production   3/25/2013; 4/10/2013;           Executors Hold            the Estate of Frances S.         trusts, document relates to
             5/23/2013; 6/17/2013;                                     Middleton and Lucia Hughes       representation of Frances S.
             7/23/2013; 8/30/2013;                                     as Executrix of the Estate of    Middleton in connection with her
             9/12/2013; and 11/12/2013,                                Frances S. Middleton             estate planning
             Letters from Cozen
             O’Connor to Frances
             Middleton c/o John Stine,
             enclosing Invoices for
             Professional Services related
             to estate planning (Bates
             Nos. CO 000790 – 827)
             1/17/2014; 2/19/2014;           AC                        John as Executor of the Estate   ??                                                             2, 3, 8
1/31/2017    4/25/2014; 5/20/2014;                                     of Frances S. Middleton (not
Production   6/12/2014; and                                            shared with Lucia Hughes)
             12/3/2014, Letters from
             Cozen O’Connor to Frances
             Middleton Trust c/o John
             Stine, enclosing Invoices for
             Professional Services related
             to Frances Middleton
             Revocable Trust (Bates Nos.
             CO 000874 – 891)
             10/7/2014 and                   AC                        John as Executor of the Estate   ??                                                             2, 3, 8
1/31/2017    12/3/2014, Letters from                                   of Frances S. Middleton (not
Production   Cozen O’Connor to Anna                                    shared with Lucia Hughes)
             M. Bauer Trusts, John S.

                                                                                            194
                                                Case 2:18-cv-02505-NIQA Document 201-1 Filed 05/06/21 Page 196 of 196




 A. Bates   B. Description of Redacted         C. Privilege, with                              E. Is the Redacted Portion or   F. Additional Notes   G. Redacted or
Number/       or Withheld Document          Description of Redacted   D. Holder of Privilege   Withheld Document About the                              Withheld
Log Entry                                    Information, If Any                                1994 Anna Trusts, the 2001                           Information Is
 Number                                                                                        Anna GRAT, or the Modified                             Responsive to
                                                                                                        2001 GRAT?                                   What Subpoena
                                                                                                                                                        Request?
            Middleton Trustee,
            enclosing Invoices for
            Professional Services related
            to Anna 1994 Trusts (Bates
            Nos. CO 000914 – 919)




                                                                                      195
